 1                                   UNITED STATES BANKRUPTCY COURT

 2                                  NORTHERN DISTRICT OF CALIFORNIA

 3                                         SAN FRANCISCO DIVISION

 4

 5    In re:                                                Bankruptcy Case

 6    PG&E CORPORATION,                                     No. 19-30088 (DM)

 7             - and -

 8    PACIFIC GAS AND ELECTRIC                              Chapter 11

 9    COMPANY,                                              (Lead Case)

10                                      Debtors.            (Jointly Administered)

11
                                           CERTIFICATE OF SERVICE
12

13             I, Alain B. Francoeur, do declare and state as follows:

14             1.        I am employed at Prime Clerk LLC (“Prime Clerk”), the claims and noticing agent

15   for the debtors in the above-referenced chapter 11 bankruptcy cases.

16             2.        On July 8, 2019, at my direction and under my supervision, employees of Prime

17   Clerk caused the following documents to be served by the method set forth on the Master Service

18   List attached hereto as Exhibit A:

19            Notice of Agenda for July 9, 2019, 9:30 a.m. (PT) Omnibus Hearing [Docket No. 2890]

20            Debtors’ First Omnibus Report and Objection to Claims Asserted [Docket No. 2896]
21
              Declaration of Robb C. McWilliams in Support of Debtors’ First Omnibus Report and
22
               Objection to Claims Asserted [Docket No. 2897]
23
              Notice of Hearing on Debtors’ First Omnibus Report and Objection to Claims Asserted
24
               [Docket No. 2898]
25
                4.       Additionally, on July 8, 2019, at my direction and under my supervision, employees
26
     of Prime Clerk caused a “Chambers Copy” of the following document to be delivered via Overnight
27

28

                                                           1
 Case: 19-30088           Doc# 2940     Filed: 07/11/19    Entered: 07/11/19 15:57:14      Page 1 of
                                                    37
 1   Mail on U.S. Bankruptcy Court Northern District of CA, Attn: Honorable Dennis Montali, PG&E
 2   Corp. Chambers Copy, 450 Golden Gate Ave, 18th Floor San Francisco, CA 94102:
 3        Debtors’ Reply in Support of the D&O Insurance Motion and Response to Objections of the
 4         Official Committee of Unsecured Creditors [Docket No. 2882]

 5        Supplemental Declaration of Janaize Markland in Support of D&O Insurance Motion
 6         [Docket No. 2883]
 7
          Declaration of Theodore E. Tsekerides in Support of D&O Insurance Motion
 8         [Docket No. 2885]
 9
          Supplemental Declaration of Gregg M. Ficks in Support of Application for Order
10
           Authorizing the Debtors to Employ Coblentz Patch Duffy & Bass LLP as Special Counsel
11         nunc pro tunc to the Petition Date [Docket No. 2888]
12
          Debtors’ First Omnibus Report and Objection to Claims Asserted [Docket No. 2896]
13
          Declaration of Robb C. McWilliams in Support of Debtors’ First Omnibus Report and
14
           Objection to Claims Asserted [Docket No. 2897]
15

16        Notice of Hearing on Debtors’ First Omnibus Report and Objection to Claims Asserted
           [Docket No. 2898]
17

18         5.     On July 8, 2019, at my direction and under my supervision, employees of Prime

19   Clerk caused the following documents to be served (1) via Email on the Standard Parties Email

20   Service List attached hereto as Exhibit B and (2) via Overnight Mail on the Standard Parties
     Hardcopy Service List attached hereto as Exhibit C:
21
          Debtors’ Reply in Support of the D&O Insurance Motion and Response to Objections of the
22
           Official Committee of Unsecured Creditors [Docket No. 2882]
23

24        Supplemental Declaration of Janaize Markland in Support of D&O Insurance Motion
           [Docket No. 2883]
25

26        Declaration of Theodore E. Tsekerides in Support of D&O Insurance Motion

27         [Docket No. 2885]

28

                                                      2
 Case: 19-30088     Doc# 2940      Filed: 07/11/19    Entered: 07/11/19 15:57:14      Page 2 of
                                               37
 1         Supplemental Declaration of Gregg M. Ficks in Support of Application for Order
 2          Authorizing the Debtors to Employ Coblentz Patch Duffy & Bass LLP as Special Counsel

 3          nunc pro tunc to the Petition Date [Docket No. 2888]

 4            6.    On July 8, 2019, at my direction and under my supervision, employees of Prime
 5   Clerk caused the following document to be served by the method set forth on the Respondents

 6   Parties Service List attached hereto as Exhibit D:

 7         Notice of Agenda for July 9, 2019, 9:30 a.m. (PT) Omnibus Hearing [Docket No. 2890]

 8            7.    On July 8, 2019, at my direction and under my supervision, employees of Prime
 9   Clerk caused the following document to be served by the method set forth on the Fee Application

10   Notice Parties Service List attached hereto as Exhibit E:

11         Monthly Fee Statement of Keller & Benvenutti LLP for Allowance and Payment of
            Compensation and Reimbursement of Expenses for the Period of May 1, 2019 through May
12
            31, 2019 [Docket No. 2894]
13

14            8.    On July 8, 2019, at my direction and under my supervision, employees of Prime
     Clerk caused the following documents to be served by the method set forth on the 503b9 Claimants
15
     Service List attached hereto as Exhibit F:
16
           Debtors’ First Omnibus Report and Objection to Claims Asserted [Docket No. 2896]
17

18         Declaration of Robb C. McWilliams in Support of Debtors’ First Omnibus Report and

19          Objection to Claims Asserted [Docket No. 2897]

20         Notice of Hearing on Debtors’ First Omnibus Report and Objection to Claims Asserted
21          [Docket No. 2898]

22            9.    I have reviewed the Notices of Electronic Filing for the above-listed documents, and I
23   understand that parties listed in each NEF as having received notice through electronic mail were
24   electronically served with that document through the Court’s Electronic Case Filing system.

25            10.   I declare under penalty of perjury under the laws of the United States of America, that

26   the foregoing is true and correct and that if called upon as a witness, I could and would competently
     testify thereto.
27

28

                                                          3
 Case: 19-30088         Doc# 2940   Filed: 07/11/19    Entered: 07/11/19 15:57:14        Page 3 of
                                                37
 1   Executed this 11th day of July 2019, at New York, NY.

 2

 3                                              Alain B. Francoeur
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4                            SRF 34188
 Case: 19-30088     Doc# 2940     Filed: 07/11/19    Entered: 07/11/19 15:57:14    Page 4 of
                                              37
                                    Exhibit A




Case: 19-30088   Doc# 2940   Filed: 07/11/19    Entered: 07/11/19 15:57:14   Page 5 of
                                         37
                                                                                                    Exhibit A
                                                                                                Master Service List
                                                                                             Served as set forth below

                 DESCRIPTION                                    NAME                                           ADDRESS                                              EMAIL                METHOD OF SERVICE
                                                                                   Attn: Ron A. Symm
Counsel for Aera Energy LLC, Midway Sunset                                         10000 Ming Avenue
Congeneration Company                         Aera Energy LLC                      Bakersfield CA 93311                                            RASymm@aeraenergy.com              Email
                                                                                   Attn: JOHN E. MITCHELL and YELENA ARCHIYAN
Counsel to TRANSWESTERN PIPELINE                                                   2001 Ross Avenue, Suite 3600                                    john.mitchell@akerman.com
COMPANY, LLC                                  AKERMAN LLP                          Dallas TX 75201                                                 yelena.archiyan@akerman.com        Email
                                                                                   Attn: David P. Simonds
Counsel to the Ad Hoc Committee of Senior                                          1999 Avenue of the Stars
Unsecured Noteholders of Pacific Gas and                                           Suite 600
Electric Company                              Akin Gump Strauss Hauer & Feld LLP   Los Angeles CA 90067                                            dsimonds@akingump.com              Email
Counsel to the Ad Hoc Committee of Senior                                          Attn: Michael S. Stamer, Ira S. Dizengoff, David H. Botter      mstamer@akingump.com
Unsecured Noteholders of Pacific Gas and                                           One Bryant Park                                                 idizengoff@akingump.com
Electric Company                              Akin Gump Strauss Hauer & Feld LLP   New York NY 10036                                               dbotter@akingump.com               Email

                                                                                   Attn: Andrew I. Silfen, Beth M. Brownstein, Jordana L. Renert
                                                                                   1301 Avenue of the Americas
Counsel for BOKF, NA, solely in its capacity as                                    42nd Floor                                                      Beth.Brownstein@arentfox.com
Indenture Trustee                               ARENT FOX LLP                      New York NY 10019                                               Jordana.Renert@arentfox.com        Email
                                                                                   Attn: Andy S. Kong and Christopher K.S. Wong
                                                                                   555 West Fifth Street
Counsel for Genesys Telecommunications                                             48th Floor
Laboratories Inc.                             Arent Fox LLP                        Los Angeles CA 90013‐1065                                       andy.kong@arentfox.com             Email
                                                                                   Attn: Aram Ordubegian
                                                                                   555 West Fifth Street
Counsel for BOKF, NA, solely in its capacity as                                    48th Floor
Indenture Trustee                               ARENT FOX LLP                      Los Angeles CA 90013‐1065                                       Aram.Ordubegian@arentfox.com       Email
                                                                                   Attn: Brian Lohan, Esq., Steven Fruchter, Esq.
                                                                                   250 West 55th Street                                            brian.lohan@arnoldporter.com
Counsel for AT&T                              Arnold & Porter Kaye Scholer LLP     New York NY 10019                                               steven.fruchter@arnoldporter.com   Email
                                                                                   Attn: James W. Grudus, Esq.
                                                                                   One AT&T Way, Room 3A115
Counsel for AT&T                              AT&T                                 Bedminster NJ 07921                                             Jg5786@att.com                     Email
                                                                                   Attn: XAVIER BECERRA, DANETTE VALDEZ, and ANNADEL
                                                                                   ALMENDRAS
                                                                                   455 Golden Gate Avenue
                                                                                   Suite 11000
Counsel to California State Agencies          Attorney General of California       San Francisco CA 94102‐7004                                     Danette.Valdez@doj.ca.gov          Email
                                                                                   Attn: XAVIER BECERRA, MARGARITA PADILLA, and JAMES
                                                                                   POTTER
                                                                                   1515 Clay Street, 20th Floor
                                                                                   P.O. Box 70550
Counsel to California State Agencies          Attorney General of California       Oakland CA 94612‐0550                                           James.Potter@doj.ca.gov            Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                         Page 1 of 16

                                            Case: 19-30088            Doc# 2940      Filed: 07/11/19               Entered: 07/11/19 15:57:14                  Page 6 of
                                                                                                 37
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                       NAME                                           ADDRESS                                         EMAIL            METHOD OF SERVICE
                                                                                      Attn: XAVIER BECERRA, MARGARITA PADILLA, and JAMES
                                                                                      POTTER
                                                                                      300 South Spring Street
                                                                                      Suite 1702
Counsel to California State Agencies           Attorney General of California         Los Angeles CA 90013                                        James.Potter@doj.ca.gov       Email
                                                                                      Attn: MARTHA E. ROMERO
Special Bankruptcy Counsel for Certain Fire                                           12518 Beverly Boulevard
Damage Plaintiffs Claimants                    BAILEY AND ROMERO LAW FIRM             Whittier CA 90601                                           marthaeromerolaw@gmail.com    Email
                                                                                      Attn: C. Luckey McDowell, Ian E. Roberts, Kevin Chiu
                                                                                      2001 Ross Avenue
Counsel for NRG Energy Inc., Clearway Energy,                                         Suite 1000                                                  Ian.Roberts@BakerBotts.com
Inc., and Clearway Energy Group LLC           Baker Botts L.L.P.                      Dallas TX 75201                                             Kevin.Chiu@BakerBotts.com     Email
                                                                                      Attn: Navi S. Dhillon
                                                                                      101 California Street
Counsel for NRG Energy Inc., Clearway Energy,                                         Suite 3600
Inc., and Clearway Energy Group LLC           Baker Botts L.L.P.                      San Francisco CA 94111                                      Navi.Dhillon@BakerBotts.com   Email
                                                                                      Attn: John H. Rowland
                                                                                      211 Commerce Street
                                               Baker, Donelson, Bearman, Caldwell &   Suite 800
Counsel for Phillips and Jordan                Berkowitz, PC                          Nashville TN 37201                                          jrowland@bakerdonelson.com    Email
                                                                                      Attn: Craig Solomon Ganz, Michael S. Myers
                                                                                      1 East Washington Street
Counsel for Realty Income Corp., Counsel for                                          Suite 2300
Discovery Hydrovac                             BALLARD SPAHR LLP                      Phoenix AZ 85004‐2555                                       ganzc@ballardspahr.com        Email
                                                                                      Attn: Matthew G. Summers
                                                                                      919 North Market Street
URENCO Limited and Louisiana Energy                                                   11th Floor
Services, LLC                                  Ballard Spahr LLP                      Wilmington DE 19801                                         summersm@ballardspahr.com     Email
                                                                                      Attn: Theodore J. Hartl, Esq.
                                                                                      1225 17th Street
                                                                                      Suite 2300
Counsel to Campos EPC, LLC                     BALLARD SPAHR LLP                      Denver CO 80202                                             hartlt@ballardspahr.com       Email
                                                                                      Attn: John McCusker
                                                                                      Mail Code: NY1‐100‐21‐01
                                                                                      One Bryant Park
Counsel for Bank of America, N.A.              Bank of America                        New York NY 10036                                           John.mccusker@bami.com        Email
                                                                                      Attn: Scott Summy, John Fiske
Counsel for Creditors                                                                 3102 Oak Lawn Avenue #1100                                  ssummy@baronbudd.com
Public Entities Impacted by the Wildfires      Baron & Budd, P.C.                     Dallas TX 75219                                             jfiske@baronbudd.com          Email
                                                                                      Attn: Terry L. Higham, Thomas E. McCurnin, Christopher D.
                                                                                      Higashi
                                                                                      350 South Grand Avenue, Suite 2200                          chigashi@bkolaw.com
Counsel for City of Morgan Hill                Barton, Klugman & Oetting LLP          Los Angeles CA 90071‐3485                                   thigham@bkolaw.com            Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                           Page 2 of 16

                                            Case: 19-30088             Doc# 2940       Filed: 07/11/19               Entered: 07/11/19 15:57:14               Page 7 of
                                                                                                   37
                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                 DESCRIPTION                                     NAME                                              ADDRESS                                             EMAIL               METHOD OF SERVICE
                                                                                        Attn: Kevin M. Capuzzi, Michael J. Barrie
                                                                                        222 Delaware Avenue
Counsel for Infosys Limited, Counsel for ACRT, BENESCH, FRIEDLANDER, COPLAN &           Suite 801                                                     kcapuzzi@beneschlaw.com
Inc.                                           ARONOFF LLP                              Wilmington DE 19801                                           mbarrie@beneschlaw.com            Email
                                                                                        Attn: Mark V. Isola
                                                                                        2033 N. Main Street
Counsel for MDR Inc. (dba Accu‐Bore                                                     Suite 720
Directional Drilling), Veteran Power, Inc.     Brothers Smith LLP                       Walnut Creek CA 94596                                         misola@brotherssmithlaw.com       Email
                                                                                        Attn: Arocles Aguilar
                                                                                        505 Van Ness Avenue
California Public Utilities Commission         California Public Utilities Commission   San Francisco CA 94102                                        arocles.aguilar@cpuc.ca.gov       Email
                                                                                        Attn: Melanie Cruz, M. Armstrong
                                                                                        6001 Bollinger Canyon Road
Counsel to Chevron Products Company, a         CHEVRON PRODUCTS COMPANY, A              T2110                                                         melaniecruz@chevron.com
division of Chevron U.S.A. Inc.                DIVISION OF CHEVRON U.S.A. INC.          San Ramon CA 94583                                            marmstrong@chevron.com            Email
                                                                                        Attn: Douglas R. Gooding
                                                                                        Two International Place
Counsel to Liberty Mutual Insurance Company Choate, Hall & Stewart LLP                  Boston MA 02110                                               dgooding@choate.com               Email
                                                                                        Attn: Johnathan D. Marshall
                                                                                        Two International Place
Counsel to Liberty Mutual Insurance Company Choate, Hall & Stewart LLP                  Boston MA 02110                                               jmarshall@choate.com              Email
                                                                                        Attn: Kristine Takvoryan
                                                                                        1800 Century Park East, 14th Floor
Counsel to Solon                               CKR Law, LLP                             Los Angeles CA 90067                                          otakvoryan@ckrlaw.com             Email
                                                                                        Attn: Lisa Schweitzer, Margaret Schierberl
Counsel for BlueMountain Capital                                                        One Liberty Plaza
Management, LLC                                Cleary Gottlieb Sheen & Hamilton LLP     New York NY 10006                                             mschierberl@cgsh.com              Email
                                                                                        Attn: George Hofmann
Counsel to Western Electricity Coordinating                                             111 East Broadway, 11th Floor
Council                                        COHNE KINGHORN, P.C.                     Salt Lake City UT 84111                                       ghofmann@cohnekinghorn.com        Email
                                                                                        Department of Labor and Industry
                                                                                        Collections Support Unit
Counsel for Office of Unemployment                                                      651 Boas Street, Room 702
Compensation Tax Services                      Commonwealth of Pennsylvania             Harrisburg PA 17121                                           ra‐li‐ucts‐bankrupt@state.pa.us   Email
                                                                                        Attn: Dario de Ghetaldi, Amanda L. Riddle, Steven M. Berki,
                                                                                        Sumble Manzoor
                                                                                        700 El Camino Real                                            alr@coreylaw.com
                                               COREY, LUZAICH, DE GHETALDI & RIDDLE     PO Box 669                                                    smb@coreylaw.com
Counsel for Fire Victim Creditors              LLP                                      Millbrae CA 94030‐0669                                        sm@coreylaw.com                   Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                             Page 3 of 16

                                             Case: 19-30088             Doc# 2940        Filed: 07/11/19               Entered: 07/11/19 15:57:14                 Page 8 of
                                                                                                     37
                                                                                                     Exhibit A
                                                                                                 Master Service List
                                                                                              Served as set forth below

                  DESCRIPTION                                      NAME                                             ADDRESS                                        EMAIL                METHOD OF SERVICE
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                          Attn: Frank M. Pitre, Alison E. Cordova, Abigail D. Blodgett
Coordination Proceeding Number 4955,                                                San Francisco Airport Office Center                             fpitre@cpmlegal.com
Pursuant to the terms of the Court’s Case                                           840 Malcolm Road, Suite 200                                     acordova@cpmlegal.com
Management Order No. 1                          Cotchett, Pitre & Mccarthy, LLP     Burlingame CA 94010                                             ablodgett@cpmlegal.com           Email
                                                                                    Attn: Eric May
                                                                                    625 Court Street
                                                                                    Room 201
Counsel for Valley Clean Energy Alliance        COUNTY OF YOLO                      Woodland CA 95695                                               eric.may@yolocounty.org          Email
                                                                                    Attn: Fulton Smith, III
                                                                                    101 Montgomery Street
                                                                                    Suite 1400
Counsel to Liberty Mutual Insurance Company Cozen O'Connor                          San Francisco CA 94101                                          fsmith@cozen.com                 Email
                                                                                    Attn: Mark D. Plevin, Brendan V. Mullan
                                                                                    Three Embarcadero Center, 26th Floor
Counsel to Renaissance Reinsurance LTD.         Crowell & Moring LLP                San Francisco CA 94111                                          bmullan@crowell.com              Email

                                                                                    Attn: Michael S. Danko, Kristine K. Meredith, Shawn R. Miller
                                                                                    333 Twin Dolphin Drive                                          mdanko@dankolaw.com
                                                                                    Suite 145                                                       kmeredith@dankolaw.com
Counsel for Fire Victim Creditors              DANKO MEREDITH                       Redwood Shores CA 94065                                         smiller@dankolaw.com             Email
Counsel for the agent under the Debtors’
proposed debtor in possession financing
facilities, Counsel for Citibank N.A., as                                           Attn: Eli J. Vonnegut, David Schiff, Timothy Graulich           eli.vonnegut@davispolk.com
Administrative Agent for the Utility Revolving                                      450 Lexington Avenue                                            david.schiff@davispolk.com
Credit Facility                                Davis Polk & Wardwell LLP            New York NY 10017                                               timothy.graulich@davispolk.com   Email
                                                                                    Attn: Karl Knight
                                                                                    1339 Pearl Street
                                                                                    Suite 201
Creditor and Counsel to Debra Grassgreen        Debra Grassgreen                    Napa CA 94558                                                   dgrassgreen@gmail.com            Email
                                                                                    Attn: Bryan E. Bates, Esq.
                                                                                    303 Peachtree St., NE, Suite 5300
Counsel to Southwire Company LLC                Dentons US LLP                      Atlanta GA 30308                                                bryan.bates@dentons.com          Email
                                                                                    Attn: Lauren Macksoud
Counsel for Capital Power Corporation and                                           1221 Avenue of the Americas
Halkirk I Wind Project LP                       Dentons US LLP                      New York NY 10020‐1089                                          Lauren.macksoud@dentons.com      Email
                                                                                    Attn: Oscar N. Pinkas
Counsel for Capital Power Corporation and                                           1221 Avenue of the Americas
Halkirk I Wind Project LP                       Dentons US LLP                      New York NY 10020‐1089                                          oscar.pinkas@dentons.com         Email
                                                                                    Attn: Peter D. Wolfson
                                                                                    1221 Avenue of the Americas
Counsel for Travelers Insurance                 Dentons US LLP                      New York NY 10020                                               peter.wolfson@dentons.com        Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                          Page 4 of 16

                                            Case: 19-30088              Doc# 2940     Filed: 07/11/19                 Entered: 07/11/19 15:57:14                Page 9 of
                                                                                                  37
                                                                                                     Exhibit A
                                                                                                 Master Service List
                                                                                              Served as set forth below

                DESCRIPTION                                 NAME                                                 ADDRESS                                 EMAIL         METHOD OF SERVICE
                                                                                     Attn: Eric Goldberg, David Riley
                                                                                     2000 Avenue of the Stars
Counsel for the Official Committee of                                                Suite 400 North Tower
Unsecured Tort Claimant Creditors               DLA PIPER LLP (US)                   Los Angeles CA 90067‐4704                          david.riley@dlapiper.com    Email
                                                                                     Attn: Leah S. Goldberg
                                                                                     1111 Broadway
Counsel for East Bay Community Energy                                                3rd Floor
Authority                                       East Bay Community Energy Authority  Oakland CA 94607                                   lgoldberg@ebce.org          Email
                                                                                     Attn: Leslie A. Freiman, Randy Sawyer
Counsel for EDP Renewables North America                                             808 Travis
LLC, Rising Tree Wind Farm II LLC, and                                               Suite 700                                          Leslie.Freiman@edpr.com
Arlington Wind Power Project LLC                EDP Renewables North America LLC     Houston TX 77002                                   Randy.Sawyer@edpr.com       Email
Information Agent for the Official Committee                                         Attn: PG&E UCC and PG&E TCC
of Unsecured Creditors, and the Official                                             777 Third Avenue, 12th Floor
Committee of Tort Claimants                     Epiq Corporate Restructuring, LLC    New York NY 10017                                  sgarabato@epiqglobal.com    Email
                                                                                     Attn: General Counsel
                                                                                     888 First St NE
Federal Energy Regulatory Commission            Federal Energy Regulatory Commission Washington DC 20426                                                            First Class Mail
                                                                                     Attn: STEVEN H. FELDERSTEIN and PAUL J. PASCUZZI
                                                                                     400 Capitol Mall
                                                FELDERSTEIN FITZGERALD               Suite 1750
Counsel to California State Agencies            WILLOUGHBY & PASCUZZI LLP            Sacramento CA 95814                                sfelderstein@ffwplaw.com    Email
                                                                                     Attn: Samuel S. Ory
Counsel for BOKF, NA, solely in its capacity as                                      124 East Fourth Street
Indenture Trustee                               FREDERIC DORWART, LAWYERS PLLC       Tulsa OK 74103‐5010                                sory@fdlaw.com              Email
                                                                                     Attn: Michael Busenkell
                                                                                     1201 N. Orange St.
                                                                                     Suite 300
Counsel for Itron, Inc.                         GELLERT SCALI BUSENKELL & BROWN, LLC Wilmington DE 19801                                mbusenkell@gsbblaw.com      Email
                                                                                     Attn: Eric Gibbs, Dylan Hughes
                                                                                     505 14th Street, Suite 1110                        ehg@classlawgroup.com
Counsel for Fire Victim Creditors               GIBBS LAW GROUP                      Oakland CA 94612                                   dsh@classlawgroup.com       Email
                                                                                     Attn: Michael A. Rosenthal, Alan Moskowitz
                                                                                     200 Park Avenue                                    Mrosenthal@gibsondunn.com
Counsel for Topaz Solar Farms LLC               Gibson, Dunn & Crutcher LLP          New York NY 10166‐0193                             Amoskowitz@gibsondunn.com   Email
                                                                                     Attn: Diane Vuocolo
                                                                                     1717 Arch Street
                                                                                     Suite 400
Counsel for Cardno, Inc.                        Greenberg Traurig, LLP               Philadelphia PA 19103                              vuocolod@gtlaw.com          Email
                                                                                     Attn: Edward J. Tredinnick
Counsel for City and County of San Francisco,                                        Four Embarcadero Center
including all of its agencies, departments, or Greene Radovsky Maloney Share &       Suite 4000
instrumentalities                               Hennigh LLP                          San Francisco CA 94111‐4106                                                    First Class Mail



         In re: PG&E Corporation, et al.
         Case No. 19‐30088                                                                          Page 5 of 16

                                           Case: 19-30088          Doc# 2940           Filed: 07/11/19              Entered: 07/11/19 15:57:14       Page 10
                                                                                                 of 37
                                                                                                      Exhibit A
                                                                                                  Master Service List
                                                                                               Served as set forth below

                 DESCRIPTION                                    NAME                                                 ADDRESS                                         EMAIL                 METHOD OF SERVICE

                                                                                     Attn: Mark S. Grotefeld, Maura Walsh Ochoa, Waylon J. Pickett   mgrotefeld@ghlaw‐llp.com
                                                                                     700 Larkspur Landing Circle, Suite 280                          mochoa@ghlaw‐llp.com
Counsel for Nationwide Entities               Grotefeld Hoffmann                     Larkspur CA 94939                                               wpickett@ghlaw‐llp.com             Email
                                                                                     Attn: Sharon Petrosino, Esq.
                                                                                     27500 Riverview Center Blvd.
Attorneys for HercRentals                     HercRentals                            Bonita Springs FL 34134                                         Sharon.petrosino@hercrentals.com   Email
                                                                                     Attn Erin N Brady
COUNSEL FOR PARTIES‐IN‐INTEREST                                                      1999 Avenue of the Stars
ESVOLTA, LP AND HUMMINGBIRD ENERGY                                                   Suite 1400
STORAGE, LLC                                  HOGAN LOVELLS US LLP                   Los Angeles CA 90067                                            erin.brady@hoganlovells.com        Email
                                                                                     Attn: Bennett L. Spiegel
                                                                                     1999 Avenue of the Stars
                                                                                     Suite 1400
Counsel for McKinsey & Company, Inc. U.S.     HOGAN LOVELLS US LLP                   Los Angeles CA 90067                                            bennett.spiegel@hoganlovells.com   Email
                                                                                     Attn: Peter A. Ivanick, Alex M. Sher
                                                                                     875 Third Avenue                                                alex.sher@hoganlovells.com
Counsel for McKinsey & Company, Inc. U.S.     HOGAN LOVELLS US LLP                   New York NY 10022                                               peter.ivanick@hoganlovells.com     Email

Counsel for Deutsche Bank Trust Company                                              Attn: Robert J. Labate, David I. Holtzman
Americas and Deutsche Bank National Trust                                            50 California Street
Company as Indenture Trustees for certain                                            Suite 2800
bondholders                                 Holland & Knight LLP                     San Francisco CA 94111                                          robert.labate@hklaw.com            Email
Counsel for DTE Stockton, LLC, Mt. Poso
Cogeneration Company, LLC f/k/a Mt. Poso
Cogeneration Company, L.P., Potrero Hills                                            Attn: Kevin M. Eckhardt
Energy Producers, LLC, Sunshine Gas                                                  50 California Street
Producers, LLC, Woodland Biomass Power, LLC                                          Suite 1700
f/k/a Woodland Biomass Power, Ltd.          HUNTON ANDREWS KURTH LLP                 San Francisco CA 94111                                                                             First Class Mail
Counsel for DTE Stockton, LLC, Mt. Poso
Cogeneration Company, LLC f/k/a Mt. Poso
Cogeneration Company, L.P., Potrero Hills                                            Attn: Peter S. Partee, Sr.
Energy Producers, LLC, Sunshine Gas                                                  200 Park Avenue
Producers, LLC, Woodland Biomass Power, LLC                                          53rd Floor
f/k/a Woodland Biomass Power, Ltd.          HUNTON ANDREWS KURTH LLP                 New York NY 10166                                               ppartee@huntonak.com               Email
                                                                                     Attn: Marie‐Jose Dube
Counsel to International Business Machines                                           275 Viger East
Corp                                          IBM Corporation                        Montreal QC H2X 3R7 Canada                                      mjdube@ca.ibm.com                  Email
                                                                                     Centralized Insolvency Operation
                                                                                     2970 Market St
Internal Revenue Service                      Internal Revenue Service               Philadelphia PA 19104‐5016                                                                         First Class Mail




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                           Page 6 of 16

                                            Case: 19-30088               Doc# 2940      Filed: 07/11/19                Entered: 07/11/19 15:57:14                 Page 11
                                                                                                  of 37
                                                                                                        Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                 DESCRIPTION                                      NAME                                             ADDRESS                               EMAIL                METHOD OF SERVICE
                                                                                       Attn: Craig Varnen, Andrew J. Strabone
                                                                                       1800 Avenue of the Stars
Counsel for BlueMountain Capital                                                       Suite 900                                          cvarnen@irell.com
Management, LLC                                Irell & Manella LLP                     Los Angeles CA 90067‐4276                          astrabone@irell.com              Email
                                                                                       Attn: Michael H. Strub, Jr.
                                                                                       840 Newport Center Drive
Counsel for BlueMountain Capital                                                       Suite 400
Management, LLC                                Irell & Manella LLP                     Newport Beach CA 92660‐6324                        mstrub@irell.com                 Email
                                                                                       Attn: Joseph Corrigan
Counsel to Iron Mountain Information           Iron Mountain Information Management,   One Federal Street
Management, LLC                                LLC                                     Boston MA 02110                                    Bankruptcy2@ironmountain.com     Email
                                                                                       Attn: Robert Albery
                                                                                       Associate General Counsel
                                                                                       9191 South Jamaica Street
Interested Party CH2M HILL Engineers, Inc.     Jacobs Engineering                      Englewood CO 80112                                 robert.albery@jacobs.com         Email
                                                                                       Attn: Alan J. Jang, Sally Noma
                                                                                       1766 Lacassie Ave., Suite 200                      ajang@janglit.com
Counsel for Nationwide Entities                Jang & Associates, LLP                  Walnut Creek CA 94596                              snoma@janglit.com                Email
                                                                                       Attn: Judy D. Thompson, Esq.
                                                                                       P.O. Box 33127
Counsel to Sodexo, Inc.                        JD Thompson Law                         Charlotte NC 28233                                 jdt@jdthompsonlaw.com            Email
                                                                                       1430 Lincoln Avenue
Interested Party John A. Vos A                 John A. Vos                             San Rafael CA 94901                                                                 First Class Mail
                                                                                       Attn: Antonio Ortiz, Shelby A Jordan
                                                                                       500 N. Shoreline                                   aortiz@jhwclaw.com
                                                                                       Suite 900                                          sjordan@jhwclaw.com
Counsel for A&J Electric Cable Corporation     JORDAN, HOLZER & ORTIZ, PC              Corpus Christi TX 78401                            ecf@jhwclaw.com                  Email
                                                                                       Attn: Benjamin D. Feder
Counsel for Kompogas SLO LLC and Tata                                                  101 Park Avenue
Consultancy Services                           Kelley Drye & Warren LLP                New York NY 10178                                  bfeder@kelleydrye.com            Email
                                                                                       Attn: Mark A. Minich
                                                                                       Two North Nevada
Counsel for Ruby Pipeline, L.L.C.              Kinder Morgan, Inc.                     Colorado Springs CO 80903                          Mark_Minich@kindermorgan.com     Email
                                                                                       Attn: Mosby Perrow
                                                                                       1001 Louisiana
                                                                                       Suite 1000
Counsel for Ruby Pipeline, L.L.C.              Kinder Morgan, Inc.                     Houston TX 77002                                   mosby_perrow@kindermorgan.com    Email
                                                                                       Attn: Aparna Yenamandra
                                                                                       601 Lexington Avenue
Counsel for Calpine Corporation                Kirkland & Ellis LLP                    New York NY 10022                                  aparna.yenamandra@kirkland.com   Email
                                                                                       Attn: David R. Seligman, P.C.
                                                                                       300 North LaSalle
Counsel for Calpine Corporation                Kirkland & Ellis LLP                    Chicago IL 60654                                   david.seligman@kirkland.com      Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                            Page 7 of 16

                                             Case: 19-30088               Doc# 2940      Filed: 07/11/19               Entered: 07/11/19 15:57:14     Page 12
                                                                                                   of 37
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                       NAME                                            ADDRESS                                         EMAIL              METHOD OF SERVICE
                                                                                      Attn: Marc Kieselstein, P.C.
                                                                                      300 North LaSalle
Counsel for the Federal Monitor                 Kirkland & Ellis LLP                  Chicago IL 60654                                             marc.kieselstein@kirkland.com   Email
                                                                                      Attn: Mark McKane, P.C., Michael P. Esser
                                                                                      555 California Street
Counsel for Calpine Corporation                 Kirkland & Ellis LLP                  San Francisco CA 94104                                       mark.mckane@kirkland.com        Email
                                                                                      Attn: Stephen E. Hessler, P.C.
                                                                                      601 Lexington Avenue
Counsel for the Federal Monitor                 Kirkland & Ellis LLP                  New York NY 10022                                            stephen.hessler@kirkland.com    Email
                                                                                      Attn: Kenneth N. Klee, David M. Stern, Samuel M. Kidder
                                                                                      1999 Avenue of the Stars
                                                                                      Thirty‐Ninth Floor
Counsel for NextEra Energy Inc. et al.          Klee, Tuchin, Bogdanoff & Stern LLP   Los Angeles CA 90067                                         kklee@ktbslaw.com               Email
                                                                                      Attn: Thomas A. Dubbs, Louis Gottlieb, Carol C. Villegas &
                                                                                      Jeffrey A. Dubbin                                            tdubbs@labaton.com
Counsel to Public Employees Retirement                                                140 Broadway                                                 cvillegas@labaton.com
Association of New Mexico                       LABATON SUCHAROW LLP                  New York NY 10005                                            jdubbin@labaton.com             Email
                                                                                      Attn: Kevin J. Lamb, Michael K. Slattery, Thomas G. Kelch
                                                                                      333 South Grand Avenue
                                                                                      Suite 4200                                                   klamb@lkfirm.com
Counsel to County of San Luis Obispo            LAMB & KAWAKAMI LLP                   Los Angeles CA 90071                                         tkelch@lkfirm.com               Email
                                                                                      Attn: Caroline A. Reckler, Andrew M. Parlen
                                                                                      885 Third Avenue
Counsel to Dynegy Marketing and Trade, LLC      Latham & Watkins LLP                  New York NY 10022‐4834                                       andrew.parlen@lw.com            Email
Counsel for Crockett Cogeneration, Middle                                             Attn: Christopher Harris, Andrew M. Parlen
River Power, LLC, and MRP San Joaquin                                                 885 Third Avenue                                             christopher.harris@lw.com
Energy, LLC                                     Latham & Watkins LLP                  New York NY 10022                                            andrew.parlen@lw.com            Email
                                                                                      Attn: Patricia Williams Prewitt
                                                LAW OFFICE OF PATRICIA WILLIAMS       10953 Vista Lake Ct.
Counsel for Ruby Pipeline, L.L.C.               PREWITT                               Navasota TX 77868                                            pwp@pattiprewittlaw.com         Email
                                                                                      Attn: Leonard K. Welsh, Esq.
Counsel to Ruckman‐Leal Creditors, Counsel                                            4550 California Avenue, Second Floor
to Michael Marroquin                            Law Offices of Leonard K. Welsh       Bakersfield CA 93309                                         lwelsh@lkwelshlaw.com           Email
                                                                                      Attn: Thomas J. Brandi
                                                                                      345 Pine Street
                                                                                      3rd Floor
Creditor and Counsel to Debra Grassgreen        Law Offices of Thomas J. Brandi       San Francisco CA 94104                                       tjb@brandilaw.com               Email
                                                                                      Attn: Lovee D. Sarenas, Scott Lee, Amy L. Goldman, Jasmin
                                                                                      Yang
Counsel to Kepco California LLC, RE Astoria                                           633 West 5th Street, Suite 4000                              Amy.Goldman@lewisbrisbois.com
LLC                                             Lewis Brisbois Bisgaard & Smith LLP   Los Angeles CA 90071                                         Jasmin.Yang@lewisbrisbois.com   Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                           Page 8 of 16

                                              Case: 19-30088              Doc# 2940     Filed: 07/11/19               Entered: 07/11/19 15:57:14                Page 13
                                                                                                  of 37
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                   DESCRIPTION                                    NAME                                            ADDRESS                                           EMAIL                METHOD OF SERVICE
                                                                                      Attn: W. Steven Bryant
                                                                                      600 Congress Street
Counsel for International Brotherhood of                                              Suite 2200
Electrical Workers Local Union 1245             Locke Lord LLP                        Austin TX 78701                                                sbryant@lockelord.com            Email
                                                                                      Attn: Marc S. Cohen, Alicia Clough
                                                                                      10100 Santa Monica Blvd
Counsel for California Power Exchange                                                 Suite 2200
Corporation                                     LOEB & LOEB LLP                       Los Angeles CA 90067                                           mscohen@loeb.com                 Email

                                                                                      Attn: Michael S. Etkin, Andrew Behlmann & Gabriel L. Olivera
Counsel to Public Employees Retirement                                                One Lowenstein Drive                                           abehlmann@lowenstein.com
Association of New Mexico                       LOWENSTEIN SANDLER LLP                Roseland NJ 070068                                             golivera@lowenstein.com          Email
                                                                                      Attn: Iain A. Macdonald
                                                                                      221 Sansome Street
                                                                                      Third Floor
Interested Party                                Macdonald | Fernandez LLP             San Francisco CA 94104‐2323                                    imac@macfern.com                 Email

Counsel to Aegion Corporation and its                                                 ATTN: CRAIG G. MARGULIES
subsidiary entities: Corrpro Companies, Inc.,                                         16030 VENTURA BOULEVARD
Insituform Technologies, LLC and                                                      SUTIE 470
Fibrwrap Construction Services, Inc.            MARGULIES FAITH, LLP                  ENCINO CA 91436                                                Craig@MarguliesFaithLaw.com      Email
                                                                                      Attn: Mary E. Alexander
Counsel for Ghost Ship Warehouse Plaintiffs'                                          44 Montgomery Street, Suite 1303
Executive Committee                             MARY ALEXANDER & ASSOCIATES, P.C.     San Francisco CA 94104                                         malexander@maryalexander.com     Email
                                                                                      Attn: David L. Emerzian, H. Annie Duong
                                                                                      Counsel for A.J. Excavation Inc.
                                                                                      7647 North Fresno Street
Counsel for A.J. Excavation Inc.                McCormick Barstow LLP                 Fresno CA 93720                                                demerzian@mccormickbarstow.com   Email
                                                                                      Attn: H. Annie Duong
                                                                                      Counsel for Philip Verwey d/b/a Philip Verwey Farms
Counsel for Philip Verwey d/b/a Philip Verwey                                         7647 North Fresno Street
Farms                                         McCormick Barstow LLP                   Fresno CA 93720                                                                                 First Class Mail
                                                                                      Attn: James H. Smith
                                                                                      One Bryant Park, 47th Floor
Counsel to Winners Industry Co., Ltd.           McKoool Smith, P.C.                   New York NY 10036                                              jsmith@mckoolsmith.com           Email
                                                                                      Attn: Paul S. Aronzon, Gregory A. Bray, Thomas R. Kreller
Counsel for the Official Committee of                                                 2029 Century Park East, 33rd Floor                             Paronzon@milbank.com
Unsecured Creditors                             Milbank LLP                           Los Angeles CA 90067                                           Gbray@milbank.com                Email
                                                                                      Attn: Abigail V. O’Brient, Andrew B. Levin
                                                                                      2029 Century Park East
                                                Mintz Levin Cohn Ferris Glovsky and   Suite 3100                                                     avobrient@mintz.com
Counsel for Marin Clean Energy                  Popeo, P.C.                           Los Angeles CA 90067                                           ablevin@mintz.com                Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                           Page 9 of 16

                                            Case: 19-30088               Doc# 2940       Filed: 07/11/19              Entered: 07/11/19 15:57:14                 Page 14
                                                                                                   of 37
                                                                                                           Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                 DESCRIPTION                                    NAME                                                  ADDRESS                                               EMAIL                     METHOD OF SERVICE
                                                                                          Attn: James J. Ficenec, Joshua B. Bevitz
                                                                                          1333 N. California Blvd
                                                                                          Suite 600
Counsel for Exponent, Inc.                    Newmeyer & Dillion LLP                      Walnut Creek CA 94596                                             Joshua.Bevitz@ndlf.com                Email
                                                                                          Attn: MAXIMILIAN A. FERULLO
Counsel for CALIFORNIA SELF‐INSURERS’                                                     55 West 46th Street
SECURITY FUND                                 NIXON PEABODY LLP                           New York NY 10036                                                 mferullo@nixonpeabody.com             Email
                                                                                          Attn: RICHARD C. PEDONE
                                                                                          Exchange Place
Counsel for CALIFORNIA SELF‐INSURERS’                                                     53 State Street
SECURITY FUND                                 NIXON PEABODY LLP                           Boston MA 02109                                                   rpedone@nixonpeabody.com              Email


Counsel for Michael Vairo, Marie Dierssen,
Catherine McClure, Tonia Hanson, Deirdre
Coderre, Denise Stooksberry, John
Stooksberry, Bryan Sullivan, Sara Hill, Isaiah
Vera, Michael Williams, Joel Batts, Annaleisa
Batts, Claudia Bijstra, Andries Bijstra, Roger
Martinez, Candice Seals, Gretchen Franklin,
Christopher Franklin, Paul Bowen, Kelly Jones,
Tami Coleman, Cecil Morris, Linda Schooling,
Jennifer Makin, Barbara Cruise, Benjamin
Hernandez, Irma Enriquez, Constantina
Howard, Leroy Howard, Edward Delongfield,
Brenda Howell, Lynda Howell, Angela Coker,                                                Attn: Joseph Feist
Sally Thorp, Paradise Moose Lodge, Nancy                                                  2611 Esplanade
Seals                                          Northern California Law Group, PC          Chico CA 95973                                                    joe@norcallawgroup.net                Email


                                                                                                                                                            howard.seife@nortonrosefulbright.com
                                                                                          Attn: Howard Seife, Andrew Rosenblatt, Christy Rivera             andrew.rosenblatt@nortonrosefulbright.
Counsel for NextEra Energy Inc., NextEra                                                  1301 Avenue of the Americas                                       com
Energy Partners, L.P.                         NORTON ROSE FULBRIGHT US LLP                New York NY 10019‐6022                                            christy.rivera@nortonrosefulbright.com Email

Counsel to Department of Finance for the                                                  Attn: John J. Rapisardi, Nancy A. Mitchell and Daniel S. Shamah   jrapisardi@omm.com
State of California and Governor Gavin                                                    7 Times Square                                                    nmitchell@omm.com
Newsom                                        O’MELVENY & MYERS LLP                       New York NY 10036                                                 dshamah@omm.com                       Email
                                                                                          Attn: Bankruptcy Dept
                                                                                          P.O. Box 944255
Office of the California Attorney General     Office of the California Attorney General   Sacramento CA 94244‐2550                                          bankruptcy@coag.gov                   Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                               Page 10 of 16

                                            Case: 19-30088             Doc# 2940             Filed: 07/11/19              Entered: 07/11/19 15:57:14                     Page 15
                                                                                                       of 37
                                                                                                             Exhibit A
                                                                                                         Master Service List
                                                                                                      Served as set forth below

                  DESCRIPTION                                     NAME                                                  ADDRESS                                                 EMAIL             METHOD OF SERVICE
                                                                                            Attn: Bankruptcy Unit
                                                                                            Federal Courthouse
Office of the United States Attorney for the    Office of the United States Attorney for    450 Golden Gate Avenue
Northern District of California                 the Northern District of California         San Francisco CA 94102                                                                             First Class Mail
                                                                                            Attn: James L. Snyder, Esq. & Timothy Lafreddi, Esq., Marta E.
                                                                                            Villacorta
                                                                                            450 Golden Gate Ave
                                                                                            Suite 05‐0153
Office of the United States Trustee             Office of the United States Trustee         San Francisco CA 94102                                              James.L.Snyder@usdoj.gov       Email
Counsel for EDP Renewables North America                                                    Attn: Debra Felder
LLC, Rising Tree Wind Farm II LLC, and                                                      1152 15th Street, NW
Arlington Wind Power Project LLC                Orrick, Herrington & Sutcliffe LLP          Washington DC 20005                                                 dfelder@orrick.com             Email
                                                                                            Attn: Douglas S. Mintz
                                                                                            Columbia Center
                                                                                            1152 15th Street, N.W.
Counsel to Centerbridge Partners, L.P.          ORRICK, HERRINGTON & SUTCLIFFE LLP          Washington DC 20005‐1706                                            dmintz@orrick.com              Email
Counsel for EDP Renewables North America                                                    Attn: Lorraine McGowen
LLC, Rising Tree Wind Farm II LLC, and                                                      51 West 52nd Street
Arlington Wind Power Project LLC                Orrick, Herrington & Sutcliffe LLP          New York NY 10019                                                   lmcgowen@orrick.com            Email
                                                                                            Attn: Isaac M. Pachulski, Debra I. Grassgreen, Gabriel I. Glazer,
                                                                                            John W. Lucas
Counsel for The Baupost Group, L.L.C., as the                                               150 California Street
general partner and investment manager for                                                  15th Floor
certain entities                                Pachulski Stang Ziehl & Jones LLP           San Francisco CA 94111                                              ipachulski@pszjlaw.com         Email
                                                                                            Attn: Alan W. Kornberg, Brian S. Hermann, Walter R. Rieman,         bhermann@paulweiss.com
                                                                                            Sean A. Mitchell, Neal P. Donnelly                                  wrieman@paulweiss.com
Counsel to California Public Utilities          Paul, Weiss, Rifkind, Wharton & Garrison    1285 Avenue of the Americas                                         smitchell@paulweiss.com
Commission                                      LLP                                         New York NY 10019‐6064                                              ndonnelly@paulweiss.com        Email
                                                                                            Attn: Leo T. Crowley
                                                                                            1540 Broadway
Counsel for Bank of America, N.A.               Pillsbury Winthrop Shaw Pittman LLP         New York NY 10036                                                   leo.crowley@pillsburylaw.com   Email
                                                                                            Attn: Robert Kanngiesser
Interested Party Placer County Office of the    Placer County Office of the Treasurer‐Tax   2976 Richardson Drive
Treasurer‐Tax Collector                         Collector                                   Auburn CA 95603                                                                                    First Class Mail
                                                                                            Attn: Martin J. Bienenstock, Brian S. Rosen, Maja Zerjal            mbienenstock@proskauer.com
Counsel for Ad Hoc Group of Institutional Par                                               Eleven Times Square                                                 brosen@proskauer.com
Bondholders of Pacific Gas and Electric Co.   Proskauer Rose LLP                            New York NY 10036‐8299                                              mzerjal@proskauer.com          Email

                                                                                            Attn: Michael A. Firestein, Lary Alan Rappaport, Steve Y. Ma
                                                                                            2029 Century Park East
Counsel for Ad Hoc Group of Institutional Par                                               Suite 2400                                                          mfirestein@proskauer.com
Bondholders of Pacific Gas and Electric Co.   Proskauer Rose LLP                            Los Angeles CA 90067‐3010                                           sma@proskauer.com              Email




           In re: PG&E Corporation, et al.
           Case No. 19‐30088                                                                                Page 11 of 16

                                             Case: 19-30088               Doc# 2940            Filed: 07/11/19              Entered: 07/11/19 15:57:14                       Page 16
                                                                                                         of 37
                                                                                                        Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                  DESCRIPTION                                      NAME                                            ADDRESS                                        EMAIL                METHOD OF SERVICE
                                                                                       Attn: Monique B. Howery
Counsel for Creditors Nevada Irrigation                                                10 S. Wacker Drive
District, Counsel for Attorneys for Creditors                                          40th Floor
Lodi Gas Storage, L.L.P. Wild Goose, LLC        Reed Smith LLP                         Chicago IL 60606                                            mhowery@reedsmith.com            Email
                                                                                       Attn: Robert P. Simons
                                                                                       225 Fifth Avenue
                                                                                       Suite 1200
Counsel for Bank of New York Mellon             Reed Smith LLP                         Pittsburgh PA 15222                                         rsimons@reedsmith.com            Email
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                             Attn: Bill Robins, III, Robert Bryson
Coordination Proceeding Number 4955,                                                   808 Wilshire Boulevard
Pursuant to the terms of the Court’s Case                                              Site 450                                                    robins@robinscloud.com
Management Order No. 1                          Robins Cloud LLP                       Santa Monica CA 90401                                       rbryson@robinscloud.com          Email
                                                                                       Attn: Joseph Whittington, Esq. and Daniel Turek, Esq.
Counsel to Ruckman‐Leal Creditors, Counsel                                             2020 Eye Street
to Michael Marroquin                         Rodriguez & Associates                    Bakersfield CA 93301                                                                         First Class Mail
Counsel for ELLIOTT MANAGEMENT
CORPORATION, on behalf of itself and certain                                           Attn: Gregg M. Galardi, Keith H. Wofford, Daniel G. Egan
funds and accounts managed, advised, or sub‐                                           1211 Avenue of the Americas                                 keith.wofford@ropesgray.com
advised by it                                ROPES & GRAY LLP                          New York NY 10036‐8704                                      daniel.egan@ropesgray.com        Email
Counsel for The Baupost Group L.L.C., as the                                           Attn: Matthew M. Roose, Mark I. Bane
managing general partner and/or investment                                             1211 Avenue of the Americas                                 mark.bane@ropesgray.com
manager for certain entities                 Ropes & Gray LLP                          New York NY 10036‐8704                                      matthew.roose@ropesgray.com      Email
                                                                                       Attn: Peter L. Welsh, Joshua Y. Sturm, & Patricia I. Chen
Counsel for The Baupost Group L.L.C., as the                                           Prudential Tower                                            peter.welsh@ropesgray.com
managing general partner and/or investment                                             800 Boylston Street                                         joshua.sturm@ropesgray.com
manager for certain entities                 Ropes & Gray LLP                          Boston MA 02199‐3600                                        patricia.chen@ropesgray.com      Email
Counsel for ELLIOTT MANAGEMENT
CORPORATION, on behalf of itself and certain                                           Attn: Stephen Moeller‐Sally, Matthew L. McGinnis
funds and accounts managed, advised, or sub‐                                           Prudential Tower, 800 Boylston Street                       ssally@ropesgray.com
advised by it                                ROPES & GRAY LLP                          Boston MA 02199‐3600                                        matthew.mcginnis@ropesgray.com   Email
                                                                                       Attn: Roger F. Friedman, Philip J. Blanchard
                                                                                       611 Anton Boulevard
                                                                                       Suite 1400
Counsel for Creditor ARB, INC.                  RUTAN & TUCKER, LLP                    Costa Mesa CA 92626‐1931                                    pblanchard@rutan.com             Email
                                                                                       Attn: Owen Clements
Counsel for for City and County of San                                                 1390 Market Street
Francisco, including all of its agencies,                                              7th Floor                                                   Owen.Clements@sfcityatty.org
departments, or instrumentalities               San Francisco City Attorney’s Office   San Francisco CA 94102                                      Catheryn.Daly@sfcityatty.org     First Class Mail and Email




           In re: PG&E Corporation, et al.
           Case No. 19‐30088                                                                           Page 12 of 16

                                             Case: 19-30088               Doc# 2940       Filed: 07/11/19              Entered: 07/11/19 15:57:14              Page 17
                                                                                                    of 37
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                     NAME                                             ADDRESS                                            EMAIL               METHOD OF SERVICE

                                                                                      Attn: Christopher R. Belmonte, Esq., Pamela A. Bosswick, Esq.
Counsel for International Business Machines                                           230 Park Avenue                                                 cbelmonte@ssbb.com
Corp.                                         Satterlee Stephens LLP                  New York NY 10169                                               pbosswick@ssbb.com              Email

COUNSEL TO MARIE VALENZA, BRANDEE                                                     ATTN: E. RYAN LAMB
GOODRICH, KRISTAL DAVIS‐BOLIN, ASHLEY                                                 1550 Humboldt Road, Suite 4
DUITSMAN, BARBARA MORRIS, MARY HAINES SAVAGE, LAMB & LUNDE, PC                        CHICO CA 95928                                                  erlamblaw@gmail.com             Email
                                                                                      Attn: M. Ryan Pinkston, Christopher J. Harney
                                                                                      560 Mission Street
Counsel for Turner Construction Company                                               Suite 3100
Case                                            Seyfarth Shaw LLP                     San Francisco CA 94105                                          charney@seyfarth.com            Email
Counsel to Agua Caliente Solar, LLC, Clearway
Energy Group LLC, Clearway Energy, Inc., MC                                           Attn: C. Luckey McDowell
Shiloh IV Holdings LLC, NRG Energy, Inc., Solar                                       1100 Louisiana
Partners II LLC, Solar Partners VIII LLC, and                                         Suite 3300
TerraForm Power, Inc.                           Shearman & Sterling LLP               Houston TX 77002                                                lucky.mcdowell@shearman.com     Email
Counsel to Agua Caliente Solar, LLC, Clearway
Energy Group LLC, Clearway Energy, Inc., MC
Shiloh IV Holdings LLC, NRG Energy, Inc., Solar                                       Attn: Daniel Laguardia
Partners II LLC, Solar Partners VIII LLC, and                                         535 Mission Street 25th Floor
TerraForm Power, Inc.                           Shearman & Sterling LLP               San Francisco CA 94105                                          daniel.laguardia@shearman.com   Email
                                                                                      Attn: David B. Shemano
                                                                                      1801 Century Park East
Counsel for East Bay Community Energy                                                 Suite 1600
Authority                                     Shemanolaw                              Los Angeles CA 90067                                            dshemano@shemanolaw.com         Email
                                                                                      Attn: Leonard M. Shulman, Melissa Davis Lowe
                                                                                      100 Spectrum Center Drive
                                                                                      Suite 600
Attorneys for Cushman & Wakefield, Inc.       Shulman Hodges & Bastian LLP            Irvine CA 92618                                                 mlowe@shbllp.com                Email
                                                                                      Attn: David V. Duperrault, Kathryn E. Barrett
                                                                                      One North Market Street
Counsel for TURN – The Utility Reform                                                 Suite 200
Network                                       Silicon Valley Law Group                San Jose CA 95113                                               dvd@svlg.com                    Email
Counsel to the Board of PG&E Corporation                                              Attn: Michael H. Torkin, Nicholas Goldin, Kathrine A.           michael.torkin@stblaw.com
and Pacific Gas and Electric Company and                                              McLendon, Jamie J. Fell                                         ngoldin@stblaw.com
Certain Current and Former Independent                                                425 Lexington Avenue                                            kmclendon@stblaw.com
Directors                                     SIMPSON THACHER & BARTLETT LLP          New York NY 10017                                               jamie.fell@stblaw.com           Email
                                                                                      Attn: Gerald Singleton & John C. Lemon
                                                                                      450 A Street, 5th Floor
Counsel to SLF Fire Victim Claimants          SINGLETON LAW FIRM, APC                 San Diego CA 92101                                              john@slffirm.com                Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                           Page 13 of 16

                                            Case: 19-30088                Doc# 2940      Filed: 07/11/19              Entered: 07/11/19 15:57:14                  Page 18
                                                                                                   of 37
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                       NAME                                            ADDRESS                                         EMAIL            METHOD OF SERVICE
                                                                                      Attn: Jessica Mullan, General Counsel
                                                                                      50 Santa Rosa Avenue
Counsel for Creditor and Party‐in‐Interest                                            Fifth Floor
Sonoma Clean Power Authority                   Sonoma Clean Power Authority           Santa Rosa CA 95494                                         jmullan@sonomacleanpower.org   Email
                                                                                      Attn: Julia A. Mosel, Patricia A. Cirucci
                                                                                      2244 Walnut Grove Avenue
Counsel for Southern California Edison                                                3rd Floor                                                   Julia.Mosel@sce.com
Company                                        Southern California Edison Company     Rosemead CA 91770                                           patricia.cirucci@sce.com       Email
                                                                                      PO Box 281
Individual 2015 Butte Fire Victim Creditor     Steve Christopher                      Altaville CA 95221                                          sc2104271@gmail.com            Email
                                                                                      Attn: Constantine D. Pourakis
                                                                                      485 Madison Avenue
Counsel to Allianz Global Corporate &                                                 20th Floor
Specialty                                      Stevens & Lee, P.C.                    New York NY 10022                                           cp@stevenslee.com              Email
                                                                                      Attn: Leonard P. Goldberger
                                                                                      620 Freedom Business Center
Counsel to Allianz Global Corporate &                                                 Suite 200
Specialty                                      Stevens & Lee, P.C.                    King of Prussia PA 19406                                    lpg@stevenslee.com             Email
                                                                                      Attn: Jan D. Sokol, Esq., Kevin M. Coles, Esq.
Counsel for Liberty Mutual Life Insurance                                             2300 SW First Avenue, Suite 200
Company                                        Stewart Sokol & Larkin LLC             Portland OR 97201                                           kcoles@lawssl.com              Email
                                                                                      Attn: Jeffrey H. Lowenthal
                                                                                      235 Pine Street
                                               STEYER LOWENTHAL BOODROOKAS            15th Floor
Counsel for Tanforan Industrial Park, LLC      ALVAREZ & SMITH LLP                    San Francisco CA 94104                                      jlowenthal@steyerlaw.com       Email
                                                                                      ATTN: PAUL R GLASSMAN
Counsel to South San Joaquin Irrigation        STRADLING YOCCA CARLSON & RAUTH,       100 Wilshire Boulevard, 4th Floor
District                                       P.C.                                   Santa Monica CA 90401                                       pglassman@sycr.com             Email
                                                                                      Attn: David W. Moon
                                                                                      2029 Century Park East
Counsel for Mizuho Bank, Ltd.                  STROOCK & STROOCK & LAVAN LLP          Los Angeles CA 90067‐3086                                   dmoon@stroock.com              Email
                                                                                      Attn: Frank A. Merola
Counsel for JPMorgan Chase Bank, N.A., as                                             2029 Century Park East
DIP Administrative Agent                       Stroock & Stroock & Lavan LLP          Los Angeles CA 90067‐3086                                   fmerola@stroock.com            Email

                                                                                      Attn: Kristopher M. Hansen, Erez E. Gilad, Matthew G. Garofalo khansen@stroock.com
Counsel for JPMorgan Chase Bank, N.A., as                                             180 Maiden Lane                                                egilad@stroock.com
DIP Administrative Agent                       Stroock & Stroock & Lavan LLP          New York NY 10038‐4982                                         mgarofalo@stroock.com       Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                            Page 14 of 16

                                             Case: 19-30088               Doc# 2940      Filed: 07/11/19               Entered: 07/11/19 15:57:14               Page 19
                                                                                                   of 37
                                                                                                        Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                 DESCRIPTION                                   NAME                                                ADDRESS                                           EMAIL              METHOD OF SERVICE
                                                                                                                                                     khansen@stroock.com
                                                                                                                                                     egilad@stroock.com
                                                                                                                                                     mgarofalo@stroock.com
                                                                                       Attn: Mark A. Speiser, Kenneth Pasquale, Sherry J. Millman,   holsen@stroock.com
                                                                                       Harold A. Olsen                                               mspeiser@stroock.com
                                                                                       180 Maiden Lane                                               kpasquale@stroock.com
Counsel for Mizuho Bank, Ltd.                 STROOCK & STROOCK & LAVAN LLP            New York NY 10038‐4982                                        smillman@stroock.com            Email
                                                                                       Attn: Sander L. Esserman, Cliff I. Taylor
                                                                                       2323 Bryan Street
Counsel for Creditors                         Stutzman, Bromberg, Esserman & Plifka,   Suite 2200                                                    esserman@sbep‐law.com
Public Entities Impacted by the Wildfires     P.C.                                     Dallas TX 5201‐2689                                           taylor@sbep‐law.com             Email
Counsel for BrightView Enterprise                                                      Attn: John W. Mills, III
Solutions, LLC, Counsel for Granite                                                    1600 Parkwood Circle
Construction Incorporated, BrightView                                                  Suite 200
Landscape Services, Inc.                      Taylor English Duma LLP                  Atlanta GA 30339                                              jmills@taylorenglish.com        Email
                                                                                       Attn: Stephan Brown and Daniel Griffin
                                                                                       3300 Douglas Blvd.
                                                                                       Ste. 100
Counsel to Road Safety, Inc.                  The Bankruptcy Group, P.C.               Roseville CA 95661                                            daniel@thebklawoffice.com       Email
                                                                                       Attn: Erika J. Schoenberger, General Counel
                                                                                       1500 N. Mantua Street
Counsel for The Davey Tree Expert Company     The Davey Tree Expert Company            Kent OH 44240                                                 Erika.Schoenberger@davey.com    Email
                                                                                       Attn: Albert Togut, Kyle J. Ortiz, Amy M. Oden, Amanda C.
                                                                                       Glaubach                                                      altogut@teamtogut.com
                                                                                       One Penn Plaza                                                kortiz@teamtogut.com
                                                                                       Suite 3335                                                    aoden@teamtogut.com
Counsel to Compass Lexecon, LLC               TOGUT, SEGAL & SEGAL LLP                 New York NY 10119                                             aglaubach@teamtogut.com         Email
                                                                                       Attn: Harris B. Winsberg, Esq., Matthew G. Roberts, Esq.
                                                                                       600 Peachtree St. NE
                                                                                       Suite 3000                                                    harris.winsberg@troutman.com
Counsel for Southern Power Company            TROUTMAN SANDERS LLP                     Atlanta GA 30308                                              matthew.roberts2@troutman.com   Email
                                                                                       Attn: Mark Toney, Thomas Long
                                                                                       785 Market St
Counsel for TURN – The Utility Reform                                                  Suite 1400                                                    mtoney@turn.org
Network                                       TURN—The Utility Reform Network          San Francisco CA 94103                                        tlong@turn.org                  Email
                                                                                       Attn: General Counsel
                                                                                       U.S. NRC Region IV
                                                                                       1600 E. Lamar Blvd.
Nuclear Regulatory Commission                 U.S. Nuclear Regulatory Commission       Arlington TX 76011                                                                            First Class Mail
                                                                                       Attn: General Counsel
Nuclear Regulatory Commission                 U.S. Nuclear Regulatory Commission       Washington DC 20555‐0001                                                                      First Class Mail




          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                            Page 15 of 16

                                            Case: 19-30088              Doc# 2940        Filed: 07/11/19               Entered: 07/11/19 15:57:14                 Page 20
                                                                                                   of 37
                                                                                                           Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                   DESCRIPTION                                     NAME                                          ADDRESS                                             EMAIL               METHOD OF SERVICE
                                                                                      Attn: Tonya W. Conley, Lila L. Howe
                                                                                      1400 Douglas Street
                                                                                      STOP 1580
Interested Party                                Union Pacific Railroad Company        Omaha NE 68179                                                  bankruptcynotices@up.com        Email
                                                                                      Attn: Jina Choi, Regional Director
                                                                                      San Francisco Regional Office
                                                                                      44 Montgomery Street, Suite 2800
US Securities and Exchange Commission           US Securities and Exchange Commission San Francisco CA 94104                                          sanfrancisco@sec.gov            Email
                                                                                      Attn: Office of General Counsel
                                                                                      100 F St. NE MS 6041B
US Securities and Exchange Commission           US Securities and Exchange Commission Washington DC 20549                                             secbankruptcy@sec.gov           Email
                                                                                      Attn: James M. Wagstaffe & Frank Busch
                                                WAGSTAFFE, VON LOEWENFELDT, BUSCH 100 Pine Street
Counsel to Public Employees Retirement          &                                     Suite 725                                                       wagstaffe@wvbrlaw.com
Association of New Mexico                       RADWICK, LLP                          San Francisco CA 94111                                          busch@wvbrlaw.com               Email
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                                Attn: Michael A. Kelly, Khaldoun A. Baghdadi, Max Schuver
Coordination Proceeding Number 4955,                                                      650 California Street                                       mkelly@walkuplawoffice.com
Pursuant to the terms of the Court’s Case                                                 26th Floor                                                  kbaghdadi@walkuplawoffice.com
Management Order No. 1                          Walkup Melodia Kelly & Schoenberger       San Francisco CA 94108                                      mschuver@walkuplawoffice.com    Email
                                                                                          Attn: Riiley C. Walter, Michael L. Wilhelm
                                                                                          205 E. River Park Circle
Counsel for Aera Energy LLC, Midway Sunset      Walter Wilhelm Law Group a Professional   Suite 410                                                   rileywalter@W2LG.com
Congeneration Company                           Corporation                               Fresno CA 93720                                             Mwilhelm@W2LG.com               Email
                                                                                          Attn: Emily P. Rich
Counsel for Engineers and Scientists of                                                   1001 Marina Village Parkway
California, Local 20, IFPTE, Counsel for SEIU                                             Suite 200
United Service Workers ‐ West                 Weinberg Roger & Rosenfeld                  Alameda CA 94501‐1091                                       cgray@unioncounsel.net          Email
Counsel for Sempra Energy, San Diego Gas &                                                Attn: J.Christopher Shore
Electric Company, and Southern California Gas                                             1221 Avenue of the Americas
Company                                       White & Case LLP                            New York NY 10020‐1095                                      cshore@whitecase.com            Email
                                                                                          Attn: Thomas E Lauria, Matthew C. Brown
Counsel for Sempra Energy, San Diego Gas &                                                Southeast Financial Center
Electric Company, and Southern California Gas                                             200 South Biscayne Boulevard, Suite 4900                    tlauria@whitecase.com
Company                                       White & Case LLP                            Miami FL 33131‐2352                                         mbrown@whitecase.com            Email
                                                                                          Attn: Todd W. Blischke
                                                                                          601 Union Street
                                                                                          Suite 4100
Counsel for Ballard Marine Construction, Inc.   Williams Kastner                          Seattle WA 98101‐2380                                                                       First Class Mail
                                                                                          Attn: Michael A. Yuffee
                                                                                          1700 K Street, N.W.
Counsel for Macquarie Energy LLC                Winston & Strawn LLP                      Washington DC 20006‐3817                                    myuffee@winston.com             Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088                                                                               Page 16 of 16

                                            Case: 19-30088                Doc# 2940         Filed: 07/11/19               Entered: 07/11/19 15:57:14              Page 21
                                                                                                      of 37
                                    Exhibit B




Case: 19-30088   Doc# 2940   Filed: 07/11/19    Entered: 07/11/19 15:57:14   Page 22
                                       of 37
                                                                      Exhibit B
                                                           Standard Parties Email Service List
                                                                   Served via Email

                           NAME                                      NOTICE NAME                                       EMAIL
                                                                                                      rjulian@bakerlaw.com;
     BAKER & HOSTETLER, LLP                         Attn: Robert A. Julian, Cecily A. Dumas           cdumas@bakerlaw.com
                                                                                                      esagerman@bakerlaw.com;
     BAKER & HOSTETLER, LLP                         Attn: Eric E. Sagerman, Lauren T. Attard          lattard@bakerlaw.com
                                                                                                      eli.vonnegut@davispolk.com;
                                                    Attn: Eli J. Vonnegut, David Schiff, Timothy      david.schiff@davispolk.com;
     Davis Polk & Wardwell LLP                      Graulich                                          timothy.graulich@davispolk.com
     DLA PIPER LLP (US)                             Attn: Joshua D. Morse                             joshua.morse@dlapiper.com
                                                                                                      david.riley@dlapiper.com;
     DLA PIPER LLP (US)                             Attn: Eric Goldberg, David Riley                  eric.goldberg@dlapiper.com
                                                                                                      tkeller@kellerbenvenutti.com;
     Keller & Benvenutti LLP                        Attn: Tobias S. Keller, Jane Kim                  jkim@kellerbenvenutti.com
                                                    Attn: Paul S. Aronzon, Gregory A. Bray, Thomas    Paronzon@milbank.com;
     Milbank LLP                                    R. Kreller                                        Gbray@milbank.com
                                                    Attn: James L. Snyder, Esq. & Timothy Lafreddi,
     Office of the United States Trustee            Esq., Marta E. Villacorta                         James.L.Snyder@usdoj.gov
                                                                                                      bhermann@paulweiss.com;
                                                    Attn: Alan W. Kornberg, Brian S. Hermann,         wrieman@paulweiss.com;
                                                    Walter R. Rieman, Sean A. Mitchell, Neal P.       smitchell@paulweiss.com;
     Paul, Weiss, Rifkind, Wharton & Garrison LLP   Donnelly                                          ndonnelly@paulweiss.com
                                                                                                      khansen@stroock.com;
                                                    Attn: Kristopher M. Hansen, Erez E. Gilad,        egilad@stroock.com;
     Stroock & Stroock & Lavan LLP                  Matthew G. Garofalo                               mgarofalo@stroock.com
                                                                                                      stephen.karotkin@weil.com;
                                                    Attn: Stephen Karotkin, Jessica Liou, Matthew     matthew.goren@weil.com;
     Weil, Gotshal & Manges LLP                     Goren                                             jessica.liou@weil.com




In re: PG&E Corporation, et al.
Case No. 19‐30088                                                      Page 1 of 1
                          Case: 19-30088     Doc# 2940        Filed: 07/11/19        Entered: 07/11/19 15:57:14     Page 23
                                                                        of 37
                                    Exhibit C




Case: 19-30088   Doc# 2940   Filed: 07/11/19    Entered: 07/11/19 15:57:14   Page 24
                                       of 37
                                                                                           Exhibit C
                                                                              Standard Parties Hardcopy Service List
                                                                                      Served via Overnight

                NAME                                          NOTICE NAME                                ADDRESS 1              ADDRESS 2            CITY      STATE    POSTAL CODE
Baker & Hostetler LLP                      Eric Sagerman & Cecily Dumas                         11601 Wilshire Boulevard   Suite 1400          Los Angeles     CA      90025‐0509
Milbank LLP                                Attn Dennis F Dunne Esq and Sam A Khalil Esq         55 Hudson Yards                                New York        NY      10001‐2163
PG&E Corporation                           Attn: President or General Counsel                   77 Beale Street            P.O. Box 77000      San Francisco   CA      94177
US Nuclear Regulatory Commission           Attn General Counsel                                                                                Washington      DC      20555‐0001
US Nuclear Regulatory Commission           Attn General Counsel                                 US NRC Region IV           1600 E Lamar Blvd   Arlington       TX      76011




      In re: PG&E Corporation, et al.
      Case No. 19‐30088                                                                    Page 1 of 1

                                        Case: 19-30088      Doc# 2940        Filed: 07/11/19              Entered: 07/11/19 15:57:14        Page 25
                                                                                       of 37
                                    Exhibit D




Case: 19-30088   Doc# 2940   Filed: 07/11/19    Entered: 07/11/19 15:57:14   Page 26
                                       of 37
                                                                                       Exhibit D
                                                                             Respondents Parties Service List
                                                                                Served as set forth below

             NAME                            NOTICE NAME                ADDRESS 1                    CITY       STATE       ZIP                EMAIL            METHOD OF SERVICE
NORTHERN CALIFORNIA POWER
AGENCY                                  ATTN: JANE LUCKHARDT   651 Commerce Drive                Roseville CA           95678‐6411   Jane.Luckhardt@ncpa.com   Email
PINO & ASSOCIATES                       ATTN: ESTELA O. PINO   1520 Eureka Rd., Suite 101        Roseville CA           95661                                  First Class Mail




     In re: PG&E Corporation, et al.
     Case No. 19‐30088                                                                 Page 1 of 1

                                       Case: 19-30088      Doc# 2940      Filed: 07/11/19             Entered: 07/11/19 15:57:14             Page 27
                                                                                    of 37
                                    Exhibit E




Case: 19-30088   Doc# 2940   Filed: 07/11/19    Entered: 07/11/19 15:57:14   Page 28
                                       of 37
                                                                                                                    Exhibit E
                                                                                                    Fee Application Notice Parties Service List
                                                                                                           Served as set forth below

                NAME                                       NOTICE NAME                            ADDRESS 1           ADDRESS 2           CITY     STATE POSTAL CODE                EMAIL                 METHOD OF SERVICE

                                            Attn: Eric Sagerman, Esq. and Cecily Dumas,     11601 Wilshire
Baker & Hostetler LLP                       Esq.                                            Boulevard, Suite 1400                    Los Angeles   CA   90025‐0509                                     First Class Mail
DLA PIPER LLP                               Attn: Joshua D. Morse                           555 Mission Street      Suite 2400       San Francisco CA   94105‐2933                                     First Class Mail
DLA PIPER LLP (US)                          Attn: Eric Goldberg, David Riley                                                                                           david.riley@dlapiper.com        Email
Fee Examiner                                Attn: Bruce A. Markell                          541 N. Fairbanks Ct.    Ste 2200         Chicago      IL    60611‐3710     bamexampge@gmail.com            First Class Mail and Email
                                                                                                                                                                       tkeller@kellerbenvenutti.com;
Keller & Benvenutti LLP                     Attn: Tobias S. Keller, Jane Kim                                                                                           jkim@kellerbenvenutti.com       Email
                                            Attn: Dennis F. Dunne, Esq. and Sam A. Khalil,
Milbank LLP                                 Esq.                                            55 Hudson Yards                          New York     NY    10001‐2163                                     First Class Mail
                                            Attn: Paul S. Aronzon, Gregory A. Bray, Thomas                                                                             Paronzon@milbank.com;
Milbank LLP                                 R. Kreller                                                                                                                 Gbray@milbank.com               Email
                                            Attn: James L. Snyder, Esq. & Timothy Lafreddi,                                                                            James.L.Snyder@usdoj.gov;
Office of the United States Trustee         Esq., Marta E. Villacorta                       450 Golden Gate Ave     Suite 05‐0153 San Francisco CA      94102          timothy.s.laffredi@usdoj.gov    First Class Mail and Email
Pacific Gas & Electric Company              Attn: Janet Loduca, Esq.                        77 Beale Street                       San Francisco CA      94105                                          First Class Mail
                                                                                                                                                                       stephen.karotkin@weil.com;
                                                                                                                                                                       matthew.goren@weil.com;
                                            Attn: Stephen Karotkin, Jessica Liou, Matthew                                                                              jessica.liou@weil.com;
Weil, Gotshal & Manges LLP                  Goren , Rachael Foust                                                                                                      rachael.foust@weil.com          Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                    Page 1 of 1

                                                Case: 19-30088                 Doc# 2940             Filed: 07/11/19               Entered: 07/11/19 15:57:14                  Page 29
                                                                                                               of 37
                                    Exhibit F




Case: 19-30088   Doc# 2940   Filed: 07/11/19    Entered: 07/11/19 15:57:14   Page 30
                                       of 37
                                                                                                                                                                                                                              Exhibit F
                                                                                                                                                                                                                      503b9 Claimants Service List
                                                                                                                                                                                                                       Served as set forth below


MMLID                                                           NAME                                                        ADDRESS 1                                           ADDRESS 2                               ADDRESS 3                                 ADDRESS 4                      CITY      STATE    POSTAL CODE   COUNTRY                                                            EMAIL      METHOD OF SERVICE
4915243 3 Day Blinds, LLC                                                                        167 Technology Drive                                                                                                                                                                Irvine                CA      92618                    ARE@3day.com                                                     First Class Mail and Email
6015162 911 CLEAN JANITORIAL SERVICE                                                             2265 QUARTZ AVE                                                                                                                                                                     OROVILLE              CA      95966                    nineoneoneclean@gmail.com                                        First Class Mail and Email
5803195 A & J Electric Cable Corporation                                                         20770 US 281 N. #108‐612                                                                                                                                                            San Antonio           TX      78258                    AJCABLE10@GMAIL.COM                                              First Class Mail and Email
5803195 A & J Electric Cable Corporation                                                         Jordan Holzer & Ortiz, P.C.                        c/o Antonio Ortiz                               500 North Shoreline, Suite 900                                                   Corpus Christi        TX      78401                    aortiz@jhwclaw.com; CMADDEN@JHWCLAW.COM                          First Class Mail and Email
5860910 A. M. Wighton and Sons dba A & J Refrigeration                                           c/o Edwin J. Rambuski                              1401 Higuera Street                                                                                                              San Luis Obispo       CA      93401                    edwin@rambuskilaw.com                                            First Class Mail and Email
5856226 A. Teichert & Son, Inc. d/b/a Teichert Aggregates                                        Downey Brand LLP                                   Jamie P. Dreher                                 621 Capitol Mall, 18th Floor                                                     Sacramento            CA      95814                    jdreher@downeybrand.com; mfrazier@downeybrand.com                First Class Mail and Email
5856226 A. Teichert & Son, Inc. d/b/a Teichert Aggregates                                        Sean Collins                                       3500 American River Drive                                                                                                        Sacramento            CA      95864                    SCollins@teichert.com                                            First Class Mail and Email
5822236 A‐1 Milmac, Inc.                                                                         460 Cabot Rd.                                                                                                                                                                       South San Francisco   CA      94080                    kdunne@almilmac.com                                              First Class Mail and Email
5855526 Abacus Construction, Inc.                                                                PO Box 940                                                                                                                                                                          Palo Cedro            CA      96073                    jh@abacusconstructioninc.com                                     First Class Mail and Email
5861903 ABB Inc.                                                                                 Nixon Peabody LLP                                  Louis J. Cisz, III                              One Embarcadero Center                           32nd Floor                      San Francisco         CA      94111                    lcisz@nixonpeabody.com                                           First Class Mail and Email
4932484 ABEC #2 LLC                                                                              c/o California Bioenergy LLC                       500 N. Akard Street, Suite 1500                                                                                                  Dallas                TX      75201                    jswartz@calbioenergy.com                                         First Class Mail and Email
5861892 ABEC Bidart‐Stockdale LLC                                                                c/o California Bioenergy LLC                       500 N. Akard Street, Suite 1500                                                                                                  Dallas                TX      75201                    jswartz@calbioenergy.com                                         First Class Mail and Email
5815952 Accelerated Construction & Metal, LLC                                                    2955 Farrar Ave                                                                                                                                                                     Modesto               CA      95354                    belliott@accelmetal.com                                          First Class Mail and Email
5862517 Aclara Meters LLC                                                                        c/o Lynne B. Xerras, Esq.                          Holland & Knight LLP                            10 St. James Avenue                                                              Boston                MA      02116                    lynne.xerras@hklaw.com                                           First Class Mail and Email
5862517 Aclara Meters LLC                                                                        Robert O. Enyard, Jr.                              VP, Legal Counsel                               77 Westport Plaza, Suite 500                                                     St. Louis             MO      63146                    renyard@aclara.com                                               First Class Mail and Email
4919523 ADDINGTON, DAVID P                                                                       ADDRESS ON FILE                                                                                                                                                                                                                                                                                             First Class Mail and Email
5816144 Aditajs, Mara K                                                                          ADDRESS ON FILE                                                                                                                                                                                                                                                                                             First Class Mail and Email
5840833 Advanced Utility Solutions, Inc.                                                         8080 Santa Teresa Blvd #230                                                                                                                                                         Gilroy                CA      95020                    npatterson@advanced‐utility.com                                  First Class Mail and Email
5862124 Aera Energy LLC                                                                          10000 Ming Avenue                                                                                                                                                                   Bakersfield           CA      93311                    LRLARSON@AERAENERGY.com                                          First Class Mail and Email
5840660 Agua Caliente Solar, LLC                                                                 Gaston Frotte                                      Vice President Treasury                         804 Carnegue Center                                                              Princeton             NJ      08540                    gaetan.fratte@nrg.com                                            First Class Mail and Email
5840660 Agua Caliente Solar, LLC                                                                 Attn: C. Luckey McDowell; Ian E. Roberts           Baker Botts L.L.P.                              2001 Ross Avenue, Suite 1000                                                     Dallas                TX      75201                    ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com       First Class Mail and Email
5840660 Agua Caliente Solar, LLC                                                                 Kevin Malcarney                                    300 Carnegie Center, Suite 300                                                                                                   Princeton             NJ      08540                    kevin.malcarney@clearwayenergy.com                               First Class Mail and Email
5840660 Agua Caliente Solar, LLC                                                                 Stephanie Miller                                   4900 N. Scottsdale Rd, Suite 5000                                                                                                Scottsdale            AZ      85251                    stephanie.miller@clearwayenergy.com                              First Class Mail and Email
5862006 Ahlborn Structural Steel, Inc                                                            1230 Century Ct.                                                                                                                                                                    Santa Rosa            CA      95403                    s.nieto@ahlbornco.com                                            First Class Mail and Email
5859760 AIRGAS SPECIALTY PRODUCTS                                                                PO BOX 934434                                                                                                                                                                       ATLANTA               GA      31193‐4434               jeffrey.swan@airgas.com                                          First Class Mail and Email
5859760 AIRGAS SPECIALTY PRODUCTS                                                                MICHAEL V. BRODARICK                               LLOYD & MCDANIEL,PLC                            PO BOX 23200                                                                     LOUISVILLE            KY      40223‐0200               Mbrodarick@lloydmc.com                                           First Class Mail and Email
5859760 AIRGAS SPECIALTY PRODUCTS                                                                LLOYD & MCDANIEL, PLC                              MICHAEL V. BRODARICK, ATTORNEY                  700 N. HURSTBOURNE PARKWAY, SUITE 200                                            LOUISVILLE            KY      40222                                                                                     First Class Mail
4915626 Airgas USA LLC                                                                           3737 Worsham Avenue                                                                                                                                                                 Long Beach            CA      90808                    kym.price@airgas.com                                             First Class Mail and Email
4915626 Airgas USA LLC                                                                           PO Box 7423                                                                                                                                                                         Pasadena              CA      91109‐7423               memory.apostol@airgas.com                                        First Class Mail and Email
5862255 Alamo Solar, LLC                                                                         McGuireWoods LLP                                   Aaron G. McCollough                             77 W. Wacker Dr.                                 Suite 4100                      Chicago               IL      60601                    amccollough@mcguirewoods.com                                     First Class Mail and Email
5860856 ALB, Inc.                                                                                552 W. 10th St                                                                                                                                                                      Pittsburgh            CA      94565                    alb@albinc.com                                                   First Class Mail and Email
5810384 Alfy, Wael                                                                               ADDRESS ON FILE                                                                                                                                                                                                                                                                                             First Class Mail and Email
5862683 Algonquin SKIC 20 Solar, LLC                                                             Husch Blackwell LLP                                Attn: Mark T. Benedict                          4801 Main Street, Suite 1000                                                     Kansas City           MO      64112                    mark.benedict@huschblackwell.com                                 First Class Mail and Email
5862683 Algonquin SKIC 20 Solar, LLC                                                             Attn: Steve Burns                                  26 Canal Bank                                                                                                                    Windsor Locks         CT      06096                    steve.burns@algonquinpaser.com                                   First Class Mail and Email
4938372 Allstate Insurance                                                                       PO BOX 21169                                                                                                                                                                        Roanoke               VA      24018                    tonya.jewell@allstate.com                                        First Class Mail and Email
4938372 Allstate Insurance                                                                       Payment Processing Center                          PO BOX 650271                                                                                                                    Dallas                TX      75265                                                                                     First Class Mail
5860193 Allstate Northbrook Indemnity Company                                                    Law office of Gregory J. Lucett                    330 North Brand Blvd., Suite 900                                                                                                 Glendale              CA      91203                    Michael.Haus@allstate.com                                        First Class Mail and Email
5822089 Alongi Service Industries, Inc                                                           Lisa Alongi                                        895 Colusa Highway                                                                                                               Gridley               CA      95948                    lisa@asi‐air.com                                                 First Class Mail and Email
5860999 Alpaugh 50, LLC                                                                          100 Summit Lake Drive, Suite 210                                                                                                                                                    Valhalla              NY      10595                    DixonJ@conedceb.com                                              First Class Mail and Email
5860999 Alpaugh 50, LLC                                                                          Troutman Sanders LLP                               Attn: Hugh McDonald                             875 Third Avenue                                                                 New York              NY      10022                    hugh.mcdonald@troutman.com                                       First Class Mail and Email
5861008 Alpaugh North, LLC                                                                       100 Summit Lake Drive, Suite 210                                                                                                                                                    Valhalla              NY      10595                    DixonJ@conedceb.com                                              First Class Mail and Email
5861008 Alpaugh North, LLC                                                                       Troutman Sanders LLP                               Attn: Hugh McDonald                             875 Third Avenue                                                                 New York              NY      10022                    hugh.mcdonald@troutman.com                                       First Class Mail and Email
5862654 Alstom Power Inc.                                                                        8000 E. Maplewood Ave., Suite 105                                                                                                                                                   Greenwood Village     CO      80111                    KENNETH.ALGIENE@GE.COM                                           First Class Mail and Email
5822032 Aluad, Demetria                                                                          ADDRESS ON FILE                                                                                                                                                                                                                                                                                             First Class Mail and Email
5012794 Amador Valley Industries                                                                 PO Box 12617                                                                                                                                                                        Pleasanton            CA      94588                    info@amadorvalleyindustries.com                                  First Class Mail and Email
4915900 AMERICA FUJIKURA LTD dba AFL TELECOMMUNICATIONS LLC                                      170 RIDGEVIEW CENTER DR.                                                                                                                                                            DUNCAN                SC      29334                    kenneth.bridwell@aflglobal.com                                   First Class Mail and Email
5862807 American Construction and Supply, Inc.                                                   c/o Bloomfield Law Group                           Attn: Cynthia Arana, Neil Bloomfield            901 E Street, Suite 100                                                          San Rafael            CA      94901                    njbloomfield@njblaw.com                                          First Class Mail and Email
5857402 AmeriGas Propane, LP                                                                     PO Box 965                                                                                                                                                                          Valley Forge          PA      19482                    daniel.bowden@amerigas.com                                       First Class Mail and Email
5857402 AmeriGas Propane, LP                                                                     Daniel Bowden, Senior Collection Representative    1150 First Avenue, Suite 700                                                                                                     King of Prussia       PA      19406                                                                                     First Class Mail
4915994 AMETEK SOLIDSTATE CONTROLS                                                               875 DEARBORN DR                                                                                                                                                                     COLUMBUS              OH      43085                    erik.speicher@ametek.com; michael.wright@ametek.com              First Class Mail and Email
5832174 AMETEK, Inc                                                                              AMETEK Power Instruments                           Attn: Law Dept ‐ Jennifer Reynolds              1100 Cassatt Road                                                                Berwyn                PA      19312                    jennifer.reynolds@ametek.com                                     First Class Mail and Email
5832174 AMETEK, Inc                                                                              AMETEK Power Instruments                           255 North Union Street                                                                                                           Rochester             NY      14605                                                                                     First Class Mail
5859060 AMETEK‐VISION RESEARCH,INC                                                               100 DEY ROAD                                                                                                                                                                        WAYNE                 NJ      07470                    HEMALI.RANA@AMETEK.COM; PHANTOM.AR@AMETEK.COM                    First Class Mail and Email
5859060 AMETEK‐VISION RESEARCH,INC                                                               P.O BOX 787641                                                                                                                                                                      PHILADELPHIA          PA      19178‐7641                                                                                First Class Mail
5840569 Anata Management Solutions LLC                                                           JoAnn Gugay                                        9301 S 3090 W                                                                                                                    West Jordan           UT      84088                    accounting@anatasolutions.com; ljdugay@anatasolutions.com        First Class Mail and Email
5839388 Anderson, Keith                                                                          ADDRESS ON FILE                                                                                                                                                                                                                                                                                             First Class Mail and Email
5860498 Apex Natural Renewable Generation, LLC                                                   Rubin and Rudman LLP                               c/o George R. Pitts                             800 Connecticut Ave., NW                         Suite 400                       Washington            DC      20006                    gpitts@rubinrudman.com                                           First Class Mail and Email
5860128 Appelgren, John                                                                          ADDRESS ON FILE                                                                                                                                                                                                                                                                                             First Class Mail and Email
6040728 Argo Partners as Transferee of Kathy Feldman                                             Attn: Matthew V. Binstock, CFA                     12 West 37th Street, 9th Floor                                                                                                   New York              NY      10018                                                                                     First Class Mail
6023287 Argo Partners as Transferee of Project Resources Group, Inc.                             Attn: Matthew V. Binstock                          12 West 37th Street, 9th Floor                                                                                                   New York              NY      10018                                                                                     First Class Mail
5861817 Arlington Wind Power Project LLC                                                         Orrick, Herrington & Sutcliffe LLP                 Attn: Debbie L. Felder                          1152 15th Street, N.W.                                                           Washington            DC      20005                    dfelder@orrick.com                                               First Class Mail and Email
5861817 Arlington Wind Power Project LLC                                                         Orrick, Herrington & Sutcliffe LLP                 Attn: Lorraine S. McGowen                       51 West 52nd Street                                                              New York              NY      10019                    lmcgowen@orrick.com                                              First Class Mail and Email
5861817 Arlington Wind Power Project LLC                                                         c/o EDP Renewables North America LLC               Attn: Leslie A. Freiman & Randy Sawyer          808 Travis Street Suite 700                                                      Houston               TX      77002                    Randy.Sawyer@edpr.com; steve.irvin@edpr.com                      First Class Mail and Email
4916282 ARNDT WOODWORKING INC                                                                    PO BOX 143                                                                                                                                                                          AUBERRY               CA      93602                    treck@rocketmail.com                                             First Class Mail and Email
6040172 ASM CAPITAL X LLC AS TRANSFEREE OF MET ONE INSTRUMENTS INC                               ATTN: ADAM S. MOSKOWITZ                            7600 JERICHO TURNPIKE SUITE 302                                                                                                  WOODBURY              NY      11797                                                                                     First Class Mail
6022487 ASM Capital X LLC as Transferee of Potrero Hill Dogpatch Merchants                       Attn: Adam S. Moskowitz                            7600 Jericho Turnpike Suite 302                                                                                                  Woodbury              NY      11797                                                                                     First Class Mail
5861901 Aspiration Solar G LLC                                                                   Stoel Rives LLP                                    Attn: Jenna Slocum                              600 University Street, Suite 3600                                                Seattle               WA      98101                    gabrielle.glemann@stoel.com; jennifer.slocum@stoel.com           First Class Mail and Email
6026746 Atmospheric and Environmental Research, Inc.                                             Attn: Diana Harte                                  131 Hartwell Avenue                                                                                                              Lexington             MA      02421                    dharte@aer.com                                                   First Class Mail and Email
6026746 Atmospheric and Environmental Research, Inc.                                             JPMorgan Chase                                     P.O. Box 5175                                                                                                                    New York,             NY      10087‐5175                                                                                First Class Mail
5861444 A‐Town AV Inc                                                                            PO Box 2205                                                                                                                                                                         Atascadero            CA      93423                    jason@atownav.com                                                First Class Mail and Email
5839373 AV Solar Ranch 1, LLC                                                                    Harold E. Coulby Jr.                               1310 Point Street, 12th Floor                                                                                                    Baltimore             MD      21231                    barry.coulby@exeloncorp.com                                      First Class Mail and Email
5839373 AV Solar Ranch 1, LLC                                                                    Richard W. Esterkin                                300 South Grand Ave., 22nd Floor                                                                                                 Los Angeles           CA      90071‐3132                                                                                First Class Mail
5861459 Avangrid Renewables, LLC                                                                 Sotel Rives LLP                                    Gabrielle Glemann                               600 University Street, Suite 3600                                                Seattle               WA      98101                    gabrielle.glemann@stoel.com                                      First Class Mail and Email
5861459 Avangrid Renewables, LLC                                                                 Attn: Lana Le Hir                                  1125 NW Couch St., Suite 700                                                                                                     Portland              OR      97209                    lana.lehir@avangrid.com                                          First Class Mail and Email
5861459 Avangrid Renewables, LLC                                                                 Stoel Rives LLP                                    Attn: Oren Buchanan Haker                       760 SW Ninth Ave., Suite 3000                                                    Portland              OR      97205                    oren.haker@stoel.com                                             First Class Mail and Email
4932510 Avenal Park LLC                                                                          9255 Towne Centre Drive Suite 840                                                                                                                                                   San Diego             CA      92121                    csyme@eurusenergy.com; stakahata@eurusenergy.com                 First Class Mail and Email
4932510 Avenal Park LLC                                                                          Orrick, Herrington & Sutcliffe LLP                 Attn: Paul Zarnowiecki, Esq.                    Debbie L. Felder, Esq.                           1152 15th Street, N.W.          Washington            DC      20005                    dfelder@orrick.com; pzarnowiecki@orrick.com                      First Class Mail and Email
4932510 Avenal Park LLC                                                                          Orrick, Herrington & Sutcliffe LLP                 Attn: Thomas Mitchell, Esq.                     The Orrick Building                              405 Howard Street               San Francisco         CA      94105                    tcmitchell@orrick.com                                            First Class Mail and Email
6028726 Avila, Yolanda                                                                           ADDRESS ON FILE                                                                                                                                                                                                                                                                                             First Class Mail and Email
5841669 AZZ WSI LLC                                                                              560 Horizon Drive                                  Suite 100                                                                                                                        Suwanee               GA      30024                    leonardpowell@azz.com; wsibilling@azz.com                        First Class Mail and Email
5841673 AZZ WSI LLC                                                                              560 Horizon Drive                                                                                                                                                                   Suwanee               GA      30024                    leonardpowell@azz.com; wsibilling@azz.com                        First Class Mail and Email
5841673 AZZ WSI LLC                                                                              PO Box 843771                                                                                                                                                                       Dallas                TX      75284‐3771                                                                                First Class Mail
6015389 B&B Plumbing & Construction INC                                                          P.O. Box 394                                                                                                                                                                        Atwater               CA      95301                    plumbingbb@gmail.com                                             First Class Mail and Email
6026655 B&W Distributors Inc.                                                                    2702 N. Ogden Rd #107                                                                                                                                                               Mesa                  AZ      85215                    dblake@bwdist.com                                                First Class Mail and Email
6026655 B&W Distributors Inc.                                                                    PO Box 21960                                                                                                                                                                        Mesa                  AZ      85277                                                                                     First Class Mail
5815967 B2B Industrial Packaging                                                                 Maureen McDonnell                                  PO Box 3296                                                                                                                      Glen Ellyn            IL      60138                    mmcdonnell@b2bind.com                                            First Class Mail and Email
5815967 B2B Industrial Packaging                                                                 Maureen McDonnell, Purchasing Manager              313 S Rohlwing Rd                                                                                                                Addison               IL      60101                                                                                     First Class Mail
5803386 BAKER STATION ASSOCIATES LP                                                              7829 CENTER BLVD SE 100                                                                                                                                                             SNOQUALMIE            WA      98065                    CC@WeatherlyCompanies.com                                        First Class Mail and Email
5861934 Baker Station Associates, LP                                                             Attn: Dell Keehn                                   7829 Center Blvd. SE, 100                                                                                                        Snoqualmie            WA      98065                    CC@WeatherlyCompanies.com                                        First Class Mail and Email
5843746 Bakersfield III LLC                                                                      4900 Hopyard Road Ste 310                                                                                                                                                           Pleasanton            CA      94588                    yuejinshen@qq.com                                                First Class Mail and Email
5861510 Bayshore Solar A, LLC                                                                    Stoel Rives LLP                                    Attn: Jenna Slocum                              600 University Street, Suite 3600                                                Seattle               WA      98101                    gabrielle.glemann@stoel.com; jennifer.slocum@stoel.com           First Class Mail and Email
5861827 Bayshore Solar B, LLC                                                                    Stoel Rives LLP                                    Attn: Gabrielle Glemann                         600 University Street, Suite 3600                                                Seattle               WA      98101                    gabrielle.glemann@stoel.com                                      First Class Mail and Email
5861827 Bayshore Solar B, LLC                                                                    Stoel Rives LLP                                    Attn: Jenna Slocum                              600 University Street, Suite 3600                                                Seattle               WA      98101                    gabrielle.glemann@stoel.com; jennifer.slocum@stoel.com           First Class Mail and Email
5861880 BAYSHORE SOLAR C, LLC                                                                    Stoel Rives LLP                                    Attn: Jenna Slocum                              600 University Street Suite 3600                                                 Seattle               WA      98101                    gabrielle.glemann@stoel.com; jennifer.slocum@stoel.com           First Class Mail and Email
5862218 BEAR CREEK SOLAR LLC                                                                     C/O ALLCO RENEWABLE ENERGY LIMITED                 1740 BROADWAY, 15TH FLOOR                                                                                                        NEW YORK              NY      10019                    mjmelone@allcous.com                                             First Class Mail and Email
5862218 BEAR CREEK SOLAR LLC                                                                     C/O RABOBANK                                       ATTN: DEPOSITS                                  3815 E THOUSAND OAKS BLVD, SUITE A                                               WESTLAKE VILLAGE      CA      91362                    Robert.Bullock@rabobank.com                                      First Class Mail and Email
5836889 Becerra Vazquez, J. Asuncion                                                             ADDRESS ON FILE                                                                                                                                                                                                                                                                                             First Class Mail and Email
4916813 BELZONA CALIFORNIA INC                                                                   2201 EAST WINSTON ROAD                             UNIT F                                                                                                                           ANAHEIM               CA      92806                    jon@belzonaca.com                                                First Class Mail and Email
5859005 Benson & Son Electric                                                                    Attn: Mark Noble                                   1751 Leslie Street                                                                                                               San Mateo             CA      94402                    MarkN@BensonElec.COM                                             First Class Mail and Email
5818787 Bergen Pipe Supports, Inc.                                                               434 Latigue Road                                                                                                                                                                    Waggaman              LA      70094                    Rhonda_Tingle@carpenterandpaterson.com                           First Class Mail and Email
5854823 Berry Petroleum Company                                                                  Norton Rose Fulbright US LLP                       Jason L. Boland                                 Fulbright Tower                                  1301 McKinney St., Suite 5100   Houston               TX      77010‐3095               jason.boland@nortonrosefulbright.com                             First Class Mail and Email
5854823 Berry Petroleum Company                                                                  Kendrick F. Royer                                  16000 N. Dallas Pkwy. Ste. 500                                                                                                   Dallas                TX      75248                    kroyer@bry.com                                                   First Class Mail and Email
4916878 Bestco Electric Inc.                                                                     65 E 13th Street                                                                                                                                                                    Merced                CA      95341                    Connie@Bestelectric.us; Paul@BestElectric.us                     First Class Mail and Email
6040413 Big Oak Septic Service                                                                   37130 Mudge Ranch Rd                                                                                                                                                                Coarsegold            CA      93614                    gdd@sti.net; ommccoy@sti.net                                     First Class Mail and Email
5861558 Bjork Construction Co., Inc.                                                             Attn: Jean Bjork                                   4420 Enterprise Place                                                                                                            Fremont               CA      94538                    jbjork@jbjorkconstruction.com                                    First Class Mail and Email
5861558 Bjork Construction Co., Inc.                                                             Law Office of Wayne A. Silver                      643 Bair Island Road, Suite 403                                                                                                  Redwood City          CA      94063                    ws@waynesilverlaw.com                                            First Class Mail and Email
5861867 Blackwell Solar c/o Southern Power Company                                               Attn: Elliott Spencer                              30 Ivan Allen Jr. Blvd, BIN SC1104                                                                                               Atlanta               GA      30308                    Elspence@southernco.com                                          First Class Mail and Email
5861867 Blackwell Solar c/o Southern Power Company                                               Troutman Sanders LLP                               Attn: Harris B. Winsberg, Matt G. Roberts       600 Peachtree St NE Suite 3000                                                   Atlanta               GA      30308                    matthew.roberts2@troutman.com                                    First Class Mail and Email
5861449 Bottom Line Impact LLC                                                                   115 W California Boulevard # 1040                                                                                                                                                   Pasadena              CA      91105                    Patrick.carberry@BLICORP.COM; SAYDA.FOELL@BLICORP.COM            First Class Mail and Email
4933256 BP Energy Company                                                                        Scott Walker, Head of Credit                       201 Helios Way                                                                                                                   Houston               TX      77079                    matthew.clements@bp.com; SCOTT.WALKER@BP.COM                     First Class Mail and Email
5822172 BPS Supply Group                                                                         PO Box 60006                                                                                                                                                                        Los Angeles           CA      90060‐0006               ap@bpssg.com                                                     First Class Mail and Email
5822172 BPS Supply Group                                                                         3301 Zachary Ave                                                                                                                                                                    Shafter               CA      93263                    credit@bpssg.com                                                 First Class Mail and Email
6030446 Bradford Capital Holdings, LP as Transferee of A‐C Electric Company                      c/o Bradford Capital Management, LLC               Attn: Brian Brager                              PO Box 4353                                                                      Clifton               NJ      07012                    bbrager@bradfordcapitalmgmt.com                                  First Class Mail and Email
6027258 Bradford Capital Holdings, LP as Transferee of Air, Weather & Sea Conditions, Inc.       c/o Bradford Capital Management, LLC               Attn: Brian Brager                              PO Box 4353                                                                      Clinton               NJ      07012                    bbrager@bradfordcapitalmgmt.com                                  First Class Mail and Email
6027077 Bradford Capital Holdings, LP as Transferee of CR Grantom PE and Associates LLC          c/o Bradford Capital Management, LLC               Attn: Brian Brager                              PO Box 4353                                                                      Clifton               NJ      07012                    bbrager@bradfordcapitalmgmt.com                                  First Class Mail and Email
6028353 Bradford Capital Holdings, LP as Transferee of Hose & Fittings, Etc.                     c/o Bradford Capital Management, LLC               Attn: Brian Brager                              PO Box 4353                                                                      Clifton               NJ      07012                    bbrager@bradfordcapitalmgmt.com                                  First Class Mail and Email
6122689 Bradford Capital Holdings, LP as Transferee of Nathan Associates Inc.                    c/o Bradford Capital Management, LLC               Attn: Brian Brager                              PO Box 4353                                                                      Clifton               NJ      07012‐                   bbrager@bradfordcapitalmgm.com                                   First Class Mail and Email




                        In re: PG&E Corporation, et al.
                        Case No. 19‐30088                                                                                                                                                                                     Page 1 of 7




                                                                                             Case: 19-30088                                        Doc# 2940                                    Filed: 07/11/19                                       Entered: 07/11/19 15:57:14                                                                           Page 31
                                                                                                                                                                                                          of 37
                                                                                                                                                                                                                                        Exhibit F
                                                                                                                                                                                                                                503b9 Claimants Service List
                                                                                                                                                                                                                                 Served as set forth below


MMLID                                                           NAME                                                                ADDRESS 1                                         ADDRESS 2                                  ADDRESS 3                                  ADDRESS 4              CITY    STATE    POSTAL CODE    COUNTRY                                                      EMAIL                 METHOD OF SERVICE
6027085 Bradford Capital Holdings, LP as Transferee of Pinnacle Investigations Corp.                      c/o Bradford Capital Management, LLC            Attn: Brian Brager                                  PO Box 4353                                                               Clifton            NJ      07012                     bbrager@bradfordcapitalmgmt.com                                       First Class Mail and Email
4917121 BRADLEY TANKS INC                                                                                 402 HARTZ AVE BLDG C                                                                                                                                                          DANVILLE           CA      94526                     bbonner@btienvironmental.com                                          First Class Mail and Email
5821252 Bridge Diagnostics, Inc.                                                                          Charles P. Martien, LLC                         Charles P. Martien, Esq.                            1510 28th Street, Suite 100                                               Boulder            CO      80303                     cm@cmartien.com                                                       First Class Mail and Email
5857575 BUCKLES‐SMITH ELECTRIC                                                                            540 MARTIN AVE                                                                                                                                                                SANTA CLARA        CA      95050                     AR@BUCKLES.SMITH.COM                                                  First Class Mail and Email
4932537 Burney Forest Products, A Joint Venture                                                           Burney Forest Products, LLC                     Chris DeTizio                                       19 Headquarters Plaza                            West Tower, 8th Floor    Morristown         NJ      079360                    cdetizio@olympuspower.com                                             First Class Mail and Email
4932537 Burney Forest Products, A Joint Venture                                                           Burney Forest Products                          Mr. Kraig Strauch                                   35586‐B Hwy 299 East                                                      Burney             CA      96013                     jchristian@olympuspower.com; KSTRAUCH@BURNEYFORESTPOWER.COM           First Class Mail and Email
6030813 Butler, Maurice Brendan                                                                           ADDRESS ON FILE                                                                                                                                                                                                                                                                                          First Class Mail and Email
5862399 C. H. Reynolds Electric, Inc.                                                                     1281 Wayne Avenue                                                                                                                                                             San Jose           CA      95131                     pauld@CHREYNOLDS.com                                                  First Class Mail and Email
5824001 C.K. Builders, Inc.                                                                               PO Box 73                                                                                                                                                                     Santa Margarita    CA      93453                     Cindy@CKBuilders.net; Patty@CKBuilders.net                            First Class Mail and Email
5810271 Cain, Larry, Sr. T.                                                                               ADDRESS ON FILE                                                                                                                                                                                                                                                                                          First Class Mail and Email
5859509 Cal Pacific Constructors, Inc.                                                                    Mary Baker                                      1525 3rd St, Suite A205                                                                                                       Riverside          CA      92507                     mbaker@calpacificconstructors.com                                     First Class Mail and Email
5838924 Calcon Systems Inc.                                                                               12919 Alcosta Blvd, Suite # 9                                                                                                                                                 San Ramon          CA      94583                     banicic@calcon.com                                                    First Class Mail and Email
5860475 California Redwood Company                                                                        Galen Schuler                                   1301 Fifth Ave, Ste 2700                                                                                                      Seattle            WA      98101                     gschuler@greendiamond.com                                             First Class Mail and Email
6015880 CALIFORNIA SURVEYING & DRAFTING SUPPLY, INC.                                                      ATTN: PAMELA UHL                                4733 AUBURN BLVD                                                                                                              SACRAMENTO         CA      95841                     ap@csdsinc.com; tomc@csdsinc.com                                      First Class Mail and Email
5861803 Calpine King City Cogen, LLC                                                                      Kirkland & Ellis LLP                            Attn: Aparna Yenamandra                             601 Lexington Avenue                                                      New York           NY      10022                     aparna.yenamandra@kirkland.com                                        First Class Mail and Email
5861803 Calpine King City Cogen, LLC                                                                      Kirkland & Ellis LLP                            Attn: David R. Seligman                             300 North LaSalle                                                         Chicago            IL      60654                     david.seligman@kirkland.com                                           First Class Mail and Email
5861803 Calpine King City Cogen, LLC                                                                      Calpline Corporation                            Attn: General Counsel                               717 Texas Avenue, Suite 1000                                              Houston            TX      77002                     Jeffery.Koshkin@calpine.com                                           First Class Mail and Email
5861803 Calpine King City Cogen, LLC                                                                      King City Cogen, LLC                            4160 Dublin Boulevard                               Suite 100                                                                 Dublin             CA      94568                     katherine.piper@calpine.com                                           First Class Mail and Email
5861803 Calpine King City Cogen, LLC                                                                      Kirkland & Ellis LLP                            Attn: Mark McKane                                   555 California Street                                                     San Francisco      CA      94104                     mark.mckane@kirkland.com                                              First Class Mail and Email
5839440 CalRENEW‐ 1 LLC                                                                                   Baker Botts L.L.P.                              Attn: Luckey McDowell, Ian Roberts                  2001 Ross Avenue, Suite 100                                               Dallas             TX      75201                     ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com            First Class Mail and Email
5839440 CalRENEW‐ 1 LLC                                                                                   c/o TerraForm Power, LLC                        Attn: Legal                                         200 Liberty Street, 14th Floor                                            New York           NY      10281                     legal@terraform.com                                                   First Class Mail and Email
6011350 CALTROL INC                                                                                       ATTN: JOHN MOSER                                1385 PAMA LANE, SUITE 111                                                                                                     LAS VEGAS          NV      89119                     john.moser@caltrol.com                                                First Class Mail and Email
5854604 CalWind Resources, Incorporated                                                                   2659 Townsgate Rd, Ste #122                                                                                                                                                   Westlake Village   CA      91361                     sdl@calwind.com                                                       First Class Mail and Email
5840536 Cambria Community HealthCare District                                                             2535 Main Street                                                                                                                                                              Cambria            CA      93428                     mrobles@cambriahealthcare.org                                         First Class Mail and Email
5862061 Cameron International Corporation, A Schlumberger Company                                         Dore Law Group, P.C.                            17171 Park Row, suite 160                                                                                                     Houston            TX      77084                     carl@dorelawgroup.net                                                 First Class Mail and Email
5862061 Cameron International Corporation, A Schlumberger Company                                         Irene Sheffel, Manager, Credit & Collections    1325 South Dairy Ashford                                                                                                      Houston            TX      77077                     Isheffel@slb.com                                                      First Class Mail and Email
4917717 CAPITOL BARRICADE INC.                                                                            6001 ELVAS AVE.                                                                                                                                                               SACRAMENTO         CA      95819                     joe@capitolbarricade.com; rhonda@capitolbarricade.com                 First Class Mail and Email
5810434 Cardenas, Jason                                                                                   ADDRESS ON FILE                                                                                                                                                                                                                                                                                          First Class Mail and Email
4917843 CB PACIFIC, INC.                                                                                  MICHAEL REEVE                                   909 7TH AVE, SUITE 201                                                                                                        KIRKLAND           WA      98033                     mike.reeve@cb‐pacific.com                                             First Class Mail and Email
5861154 CED Avenal Solar, LLC                                                                             100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
5861154 CED Avenal Solar, LLC                                                                             Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
5860977 CED Corcoran Solar 3, LLC                                                                         100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
5860977 CED Corcoran Solar 3, LLC                                                                         Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
5861349 CED Corcoran Solar, LLC                                                                           100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
5861349 CED Corcoran Solar, LLC                                                                           Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
5861362 CED Oro Loma Solar, LLC                                                                           100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
5861362 CED Oro Loma Solar, LLC                                                                           Attn: Hugh McDonald                             Troutman Sanders LLP                                875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
5861381 CED White River Solar 2, LLC                                                                      100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
5861381 CED White River Solar 2, LLC                                                                      Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
5861438 CED White River Solar, LLC                                                                        100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
5861438 CED White River Solar, LLC                                                                        Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
6028106 Cedar Glade LP, as Assignee of Fair Harbor Capital LLC (Way Mar)                                  Tanabe Law                                      Kesha L. Tanabe                                     4304 34th Avenue South                                                    Minneapolis        MN      55406                     Kesha@tanabelaw.com                                                   First Class Mail and Email
6028106 Cedar Glade LP, as Assignee of Fair Harbor Capital LLC (Way Mar)                                  Attn: Robert Minkoff                            660 Madison Ave., 17th Floor                                                                                                  New York           NY      10065                     RMINKOFF@CEDARGLADECAPITAL.COM                                        First Class Mail and Email
4917868 Celerity Consulting Group, Inc.                                                                   2 Gough Street                                                                                                                                                                San Francisco      CA      94103                     dschmidt@consultcelerity.com                                          First Class Mail and Email
5839520 Central Air Conditioning & Repair                                                                 3581 E. International                                                                                                                                                         Clovis             CA      93619                     centralac47@att.net                                                   First Class Mail and Email
5823860 Central California Fluid System Technologies(CCFST)                                               325 Balboa Circle                                                                                                                                                             Camarillo          CA      93012                     info@ventura.swagelok.com                                             First Class Mail and Email
5788352 Central Coast Land Services, Inc.                                                                 Michael Filbin                                  PO Box 961                                                                                                                    Capitola           CA      95010                     info@centralcoastlandclearing.com                                     First Class Mail and Email
5821167 Cenveo Worldwide Limited                                                                          Attn: Rachel Holmes                             4115 Profit Court                                                                                                             New Albany         IN      47150                     rachel.holmes@cenveo.com                                              First Class Mail and Email
5862041 Chalk Cliff Limited                                                                               Morgan, Lewis & Bockius LLP                     Attn: William Kissinger & F. Jackson Stoddard       ONe Mark, Spear Street Tower                                              San Francisco      CA      94105                     fjacksonstoddard@morganlewis.com; william.kissinger@morganlewis.com   First Class Mail and Email
5862041 Chalk Cliff Limited                                                                               Kenneth W.Kilgroe                               2100 3rd Avenue North, Suite 600                                                                                              Birmingham         AL      35203                     kkilgroe@harbert.net                                                  First Class Mail and Email
5862041 Chalk Cliff Limited                                                                               Attn: Kristen Mohun                             919 Milam St. Ste 2300                                                                                                        Houston            TX      77002                     kmohun@camstex.com                                                    First Class Mail and Email
5862041 Chalk Cliff Limited                                                                               Morgan, Lewis & Bockius LLP                     Attn: Timothy B. DeSieno                            101 Park Avenue                                                           New York           NY      10178                     tim.desieno@morganlewis.com                                           First Class Mail and Email
5829602 Charles Grunsky Company, Inc.                                                                     936 Fox Hill Circle                                                                                                                                                           Hollister          CA      95023                     grunskys@ix.netcom.com                                                First Class Mail and Email
4918078 CHERNOH EXCAVATING, INC.                                                                          PO BOX 426                                                                                                                                                                    LOWER LAKE         CA      95457                     chernoh@mchsi.com                                                     First Class Mail and Email
6040692 Cherokee Debt Acquisition, LLC as Transferee of R2i Holdings, LLC                                 Attn: Vladimir Jelisavcic                       1325 Avenue of Americas, 28th Floor                                                                                           New York           NY      10019                                                                                           First Class Mail
6115509 Cherokee Debt Acquisition, LLC as Transferee of Slack Technologies Inc.                           Attn: Vladimir Jelisavcic                       1325 Avenue of the Americas, 28th Floor                                                                                       New York           NY      10019                                                                                           First Class Mail
5861496 Chevron U.S.A. Inc.                                                                               Michael L. Armstrong                            Chevron Products Company                            6001 Bollinger Canyon Road                                                San Ramon          CA      94583                     arms@chevron.com                                                      First Class Mail and Email
5862505 CID Solar, LLC                                                                                    McGuireWoods LLP                                Aaron G. McCollough                                 77 W. Wacker Dr.                                 Suite 4100               Chicago            IL      60601                     amccollough@mcguirewoods.com                                          First Class Mail and Email
4974038 City of Oakdale                                                                                   280 N. Third Ave                                                                                                                                                              Oakdale            CA      95361                     aavila@oakdalegov.com                                                 First Class Mail and Email
5862790 City of Roseville Utilities                                                                       311 Vernon Street                                                                                                                                                             Roseville          CA      95678                     jarambula@roseville.ca.us                                             First Class Mail and Email
4918483 City of San Luis Obispo                                                                           879 Morro St                                                                                                                                                                  San Luis Obispo    CA      93401                     ub@slocity.org                                                        First Class Mail and Email
6040129 City Wide Property Services, Inc.                                                                 3054 Gold Canal Drive                                                                                                                                                         Rancho Cordova     CA      95670                     JESSE@CITYWIDEPS.COM                                                  First Class Mail and Email
5822129 Civtel, Inc.                                                                                      3501 Sunrise Blvd Ste 15                                                                                                                                                      Rancho Cordova     CA      95742                     info@civtel.com                                                       First Class Mail and Email
4918635 CLIPPER CONTROLS INC                                                                              660 BERCUT DR                                                                                                                                                                 SACRAMENTO         CA      95811                     deborah@clippercontrols.com                                           First Class Mail and Email
4918673 COASTAL CHEMICAL CO., LLC                                                                         CHERYL RANALLETTA                               3520 VETERANS MEMORIAL DR                                                                                                     ABBEVILLE          LA      70510                     cranalletta@brenntag.com                                              First Class Mail and Email
4918673 COASTAL CHEMICAL CO., LLC                                                                         DEPT 2214, PO BOX 122214                                                                                                                                                      DALLAS             TX      75312‐2214                cranalletta@brenntag.com                                              First Class Mail and Email
5861914 Coffey Building Group, Inc.                                                                       Kellam Law Corporation                          Newton W. Kellam                                    500 N State College Blvd                         Suite 1100               Orange             CA      92868                     info@kellam‐law.com                                                   First Class Mail and Email
5861914 Coffey Building Group, Inc.                                                                       4800 Golden Foothill Pkwy                                                                                                                                                     El Dorado Hills    CA      95762                     tomc@coffeybuildinggroup.com                                          First Class Mail and Email
4918703 COLEMAN CHAVEZ & ASSOCIATES LLP                                                                   1731 E ROSEVILLE PKWY STE 200                                                                                                                                                 ROSEVILLE          CA      95661                     billing@cca‐law.com                                                   First Class Mail and Email
5825311 Colibri Ecological Consulting LLC                                                                 9493 N Ft Washington Rd Ste 108                                                                                                                                               Fresno             CA      93730                     jdavis@colibri‐ecology.com; ldavis@colibri‐ecology.com                First Class Mail and Email
5860068 Columbia Solar Energy                                                                             PSEG Solar Source, LLC                          80 Park Plaza, T20                                                                                                            Newark             NJ      07102                     ERNESTO.RODRIGUEZ@PSEG.COM                                            First Class Mail and Email
5860068 Columbia Solar Energy                                                                             Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     HUGH.MCDONALD@TROUTMAN.COM                                            First Class Mail and Email
5810278 Community Choice Financial                                                                        6785 Bobcat Way                                                                                                                                                               Dublin             OH      43016                     award@ccfi.com                                                        First Class Mail and Email
5839001 Confidential Services Inc                                                                         PO Box 167                                                                                                                                                                    South Haven        MI      49090                     bwarsco@csish.com                                                     First Class Mail and Email
5823738 Cook, Wesley Alan                                                                                 ADDRESS ON FILE                                                                                                                                                                                                                                                                                          First Class Mail and Email
5016963 Cooper Power Systems LLC                                                                          c/o Eaton                                       1000 Eaton Blvd, N3                                 Global Trade Credit                                                       Cleveland          OH      44122                     globaltradecredit@eaton.com                                           First Class Mail and Email
5861144 Copper Mountain Solar 1, LLC                                                                      100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
5861144 Copper Mountain Solar 1, LLC                                                                      Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
5861159 Copper Mountain Solar 2, LLC                                                                      100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
5861159 Copper Mountain Solar 2, LLC                                                                      Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
4932593 Coram California Development, L.P.                                                                100 Summit Lake Drive, Suite 210                                                                                                                                              Valhalla           NY      10595                     DixonJ@conedceb.com                                                   First Class Mail and Email
4932593 Coram California Development, L.P.                                                                Troutman Sanders LLP                            Attn: Hugh McDonald                                 875 Third Avenue                                                          New York           NY      10022                     hugh.mcdonald@troutman.com                                            First Class Mail and Email
6029173 County of Sacramento ‐ Department of Revenue                                                      700 H Street                                    Suite 6720A                                                                                                                   Sacramento         CA      95814                     dewittes@saccounty.net; drr@saccounty.net                             First Class Mail and Email
6029130 County of Sacramento ‐ Dept of Revenue Recovery                                                   700 H St. Suite 6720A                                                                                                                                                         Sacramento         CA      95814                     dewittes@saccounty.net; drr@saccounty.net                             First Class Mail and Email
6040152 Cowen Special Investments LLC as Transferee of LAV Consulting & Engineering, Inc.                 Attn: Gail Rosenblum                            599 Lexington Avenue, 21st Floor                                                                                              New York           NY      10022                                                                                           First Class Mail
4919198 CPP INC                                                                                           2400 MIDPOINT DR STE 190                                                                                                                                                      FORT COLLINS       CO      80525                     lknight@cppwind.com                                                   First Class Mail and Email
6011804 Craig Ball Trucking, LLC                                                                          PO BOX 7941                                                                                                                                                                   Santa Maria        CA      93456                     balltrucking@aol.com                                                  First Class Mail and Email
6011804 Craig Ball Trucking, LLC                                                                          Ronna F. Ball                                   4330 Beverly Court                                                                                                            Santa Monica       CA      93455                                                                                           First Class Mail
5862598 CRANE, JOHN                                                                                       ADDRESS ON FILE                                                                                                                                                                                                                                                                                          First Class Mail and Email
5862025 CRG Financial LLC (As Assignee of Adonai Perazim Inc.)                                            100 Union Avenue                                                                                                                                                              Cresskill          NJ      07626                     aaxenrod@crgfinancial.com                                             First Class Mail and Email
5862027 CRG Financial LLC (As Assignee of GA‐MA & Associates Inc.)                                        100 Union Avenue                                                                                                                                                              Cresskill          NJ      07626                     aaxenrod@crgfinancial.com                                             First Class Mail and Email
6115810 CRG Financial LLC as Transferee of Shamrock Utilities LLC                                         Attn: Robert Axenrod                            100 Union Ave                                                                                                                 Cresskill          NJ      07626                                                                                           First Class Mail
4934173 CSAA                                                                                              Claim 1003‐03‐6775                              PO Box 24523                                                                                                                  Oakland            CA      94623‐1523                ryan.reed@csaa.com                                                    First Class Mail and Email
4919326 CUSTOMIZED PERFORMANCE INC                                                                        780 MONTAGUE EXPRESS WAY                                                                                                                                                      SAN JOSE           CA      95131                     nvelez@custgroup.com                                                  First Class Mail and Email
5861749 Cuyama Solar, LLC                                                                                 c/o D. E. Shaw Renewable Investments, L.L.C     Attn: Rusty Sage                                    1166 Avenue of the Americas, 9th Floor                                    New York           NY      10036                     DESRI‐notices@deshaw.com                                              First Class Mail and Email
5839035 D&D Crawford, Inc.                                                                                3307 Pinole Valley Rd.                                                                                                                                                        Pinole             CA      94564                     diana@oldcrawford.com                                                 First Class Mail and Email
5810246 DC Electric Group, Inc.                                                                           PO Box 7525                                                                                                                                                                   Cotati             CA      94931                     jasch@dcelectricgroup.com                                             First Class Mail and Email
5860397 DCPII‐SAC‐3065 Gold Camp Drive, LLC                                                               Hill Ward Henderson                             R. Travis Santos, Esq.                              101 E. Kennedy Blvd, Suite 3700                                           Tampa              FL      33602                     travis.santos@hwhlaw.com                                              First Class Mail and Email
5820932 Delucchi's First Aid Training                                                                     10269 E Desert Flower Pl                                                                                                                                                      Tucson             AZ      85749                     jill@delucchisfirstaid.com                                            First Class Mail and Email
5816046 Desert Sunlight 300, LLC                                                                          c/o Klee, Tuchin Bogdanoff & Stern LLP          Attn: David M. Stern, Esq.                          1999 Ave of the Stars, 39th Floor                                         Los Angeles        CA      90067                     charles.sieving@nexteraenergy.com; dstern@ktbslaw.com                 First Class Mail and Email
5816046 Desert Sunlight 300, LLC                                                                          Attn: Cash Management FEA/JB                    700 Universe Boulevard                                                                                                        Juno Beach         FL      33408                     dianne.lavado@nexteraenergy.com                                       First Class Mail and Email
5823957 Diablo Winds LLC                                                                                  David J. Braun                                  132 N York Street, Suite 3L                                                                                                   Elmhurst           IL      60126                     dbraun@glidepath.net                                                  First Class Mail and Email
5823957 Diablo Winds LLC                                                                                  Risa Lynn Wolf‐Smith, Holland & Hart LLP        555 17th Street, Suite 3200                                                                                                   Denver             CO      80202                     rwolf@hollandhart.com                                                 First Class Mail and Email
4919811 Dinwiddie & Associates                                                                            Attn: Jeanette Dinwiddie‐Moore                  17 Hillcrest Court                                                                                                            Oakland            CA      94619                     dinwidd@gmail.com                                                     First Class Mail and Email
5860223 DMC POWER INC.                                                                                    ATTN: EBEN KANE, CFO                            623 E. ARTESIA BLVD.                                                                                                          CARSON             CA      90746                     ekane@dmcpower.com                                                    First Class Mail and Email
5852132 DST Controls                                                                                      651 Stone Road                                                                                                                                                                Benicia            CA      94510                     lhambright@dstcontrols.com                                            First Class Mail and Email
5839893 Dyken, Everett Van                                                                                ADDRESS ON FILE                                                                                                                                                                                                                                                                                          First Class Mail and Email
5862349 Dynamic Risk Assessment Systems, Inc.                                                             Suite 1110, 333‐11th Ave SW                                                                                                                                                   Calgary            AB      T2R 1L9        Canada     daniel_paulusma@dynamicrisk.net                                       First Class Mail and Email
4920147 EAST AIRPORT PARK ASSOCIATION                                                                     PO Box 15158                                                                                                                                                                  SAN LUIS OBISPO    CA      93406                     john@johncolerealestate.com                                           First Class Mail and Email
6015445 East Bay Municipal Utility District (EBMUD)                                                       PO Box 1000                                                                                                                                                                   Oakland            CA      94649‐0001                CustomerService@ebmud.com                                             First Class Mail and Email
6015445 East Bay Municipal Utility District (EBMUD)                                                       PO Box 24055                                                                                                                                                                  Oakland            CA      94623‐9979                CustomerService@ebmud.com                                             First Class Mail and Email
6015445 East Bay Municipal Utility District (EBMUD)                                                       Charles S. Gaines                               375 11th Street                                                                                                               Oakland            CA      94607‐4240                                                                                      First Class Mail
4920196 Ecobee Ltd                                                                                        c/o Ecobee Inc                                  207 Queens Quay W                                                                                                             Toronto            ON      M5J 1A7        Canada     billing@ecobee.com; jprosses@ecobee.com                               First Class Mail and Email
5835085 EEN CA Blackspring Ridge I Wind Project LP and Enbridge Blackspring Ridge I Wind Project LP       1010, Gauchetiere West, Suite 2000                                                                                                                                            Montreal           QC      H3B 2N2        Canada     robin.deveaux@edf‐re.com                                              First Class Mail and Email
5862223 El Dorado Hydro, LLC                                                                              Stoel Rives LLP                                 Gabrielle Glemann                                   600 University St. Suite 3600                                             Seattle            WA      98101                     gabrielle.glemann@stoel.com                                           First Class Mail and Email
5862223 El Dorado Hydro, LLC                                                                              Enel Green Power North America, Inc.,           Attn: Meg Bateman                                   100 Brickstore Square, Suite 300                                          Andover            MA      01810                     meg.bateman@enel.com                                                  First Class Mail and Email
5862223 El Dorado Hydro, LLC                                                                              Stoel Rives LLP                                 Attn: Oren Buchanan Haker                           760 SW Ninth Ave, Suite 3000                                              Portland           OR      97205                     orenhaker@stoel.com                                                   First Class Mail and Email




                       In re: PG&E Corporation, et al.
                       Case No. 19‐30088                                                                                                                                                                                                Page 2 of 7




                                                                                                      Case: 19-30088                                     Doc# 2940                                        Filed: 07/11/19                                       Entered: 07/11/19 15:57:14                                                                   Page 32
                                                                                                                                                                                                                    of 37
                                                                                                                                                                                                                             Exhibit F
                                                                                                                                                                                                                    503b9 Claimants Service List
                                                                                                                                                                                                                     Served as set forth below


MMLID                                                            NAME                                                      ADDRESS 1                                              ADDRESS 2                          ADDRESS 3                                  ADDRESS 4                    CITY           STATE    POSTAL CODE    COUNTRY                                                    EMAIL                    METHOD OF SERVICE
5829137 Elbert O. Speidel & Associates                                                         1750 Portola st.                                                                                                                                                                  San Luis Obispo            CA      93405                      espeidel@calpoly.edu                                                  First Class Mail and Email
5810295 Elster American Meter Company, LLC                                                     Dykema Gossett PLLC                                   Gregory K. Jones, Attorney                   333 South Grand Avenue, Suite 2100                                             Los Angeles                CA      90071                      gjones@dykema.com                                                     First Class Mail and Email
5810295 Elster American Meter Company, LLC                                                     Martina Sailer, Esq.,General Counsel, Smart Energy    1985 Douglas Drive N                                                                                                        Golden Valley              MN      55422                      martina.sailer@honeywell.com                                          First Class Mail and Email
5860136 Emmerson Investments, Inc.                                                             Downey Brand LLP                                      R. Dale Ginter                               621 Capitol Mall, 18th Floor                                                   Sacramento                 CA      95817                      DGINTER@DOWNEYBRAND.COM; mfrazier@downeybrand.com                     First Class Mail and Email
5860136 Emmerson Investments, Inc.                                                             Sierra Pacific Industries                             c/o Mike Dalglish                            P.O. Box 496028                                                                Redding                    CA      96049                      MDALGLISH@SPI‐IND.COM                                                 First Class Mail and Email
4920486 ENEL X NORTH AMERICA INC                                                               PO BOX 392614                                                                                                                                                                     PITTSBURGH                 PA      15251‐9614                 accountsreceivable@enel.com                                           First Class Mail and Email
4920486 ENEL X NORTH AMERICA INC                                                               ATTN: GENERAL COUNSEL                                 1 MARINA PARK DRIVE, SUITE 400                                                                                              BOSTON                     MA      02210                      legaldepartment.enelx@enel.com                                        First Class Mail and Email
5862210 Energy Link Industrial Services, Inc.                                                  Attn: JuDee Harris                                    P.O. Box 10716                                                                                                              Bakersfield                CA      93389                      Jharris@EnergyLink1.com                                               First Class Mail and Email
5862210 Energy Link Industrial Services, Inc.                                                  Attn: Ray Miller                                      P.O. Box 10716                                                                                                              Bakersfield                CA      93389                      Rmiller@EnergyLink1.com                                               First Class Mail and Email
5858965 Engineering/Remediation Resources Group, Inc.                                          ERRG                                                  4585 Pacheco Blvd. #200                                                                                                     Martinez                   CA      94553                      todd.katz@errg.com                                                    First Class Mail and Email
4939943 Enterprise Rent‐A‐Car Damage Recovery Unit                                             PO Box 843369                                                                                                                                                                     Kansas City                MO      64184                      DRU2@EHI.COM; E317KD@ERAC.COM                                         First Class Mail and Email
5855051 Envelope Architecture and Design Inc                                                   2212 6th Street                                                                                                                                                                   Berkeley                   CA      94710                      finance@envelopead.com                                                First Class Mail and Email
5862771 Environmental Systems Research Institute, Inc.                                         Attn: Director, Contracts and Legal Department        380 New York Street                                                                                                         Redlands                   CA      92373‐8100                 legal@esri.com                                                        First Class Mail and Email
5862771 Environmental Systems Research Institute, Inc.                                         PO Box 741076                                                                                                                                                                     Los Angeles                CA      90074‐1076                                                                                       First Class Mail
4920616 EP CONTAINER CORP                                                                      17115 JERSEY AVE                                                                                                                                                                  ARTESIA                    CA      90701                      gracie@epcontainer.com                                                First Class Mail and Email
5862539 EPI‐USE America, Inc                                                                   Attn: Amanda Badenhorst                               2002 Summit Blvd, #825                                                                                                      Atlanta                    GA      30319                      amanda.badenhorst@us.epiuse.com                                       First Class Mail and Email
5862539 EPI‐USE America, Inc                                                                   Johan H Pretorius                                     2002 Summit Blvd, #825                                                                                                      Atlanta                    GA      30319                      johan.pretorius@us.epiuse.com                                         First Class Mail and Email
4920678 ERNIE & SONS SCAFFOLDING DBA UNIQUE SCAFFOLD                                           1960 OLIVERA RD                                                                                                                                                                   CONCORD                    CA      94520                      joeg@uniquescaffoldca.com                                             First Class Mail and Email
5859072 Ethos Solutions, LLC                                                                   4250 East Camelback Road Suite K460                                                                                                                                               Phoenix                    AZ      85018                      george@ethos.com                                                      First Class Mail and Email
5861896 Eureka Ready Mix                                                                       4945 Boyd Rd                                                                                                                                                                      Arcata                     CA      95521                      heidim@eurekareadymix.com                                             First Class Mail and Email
4920798 EXO GROUP LLC                                                                          32628 DECKER PRAIRIE ROAD, SUITE 1                                                                                                                                                MAGNOLIA                   TX      77355                      zoliphant@exoinc.com                                                  First Class Mail and Email
5829513 F&K Rock + Sand Inc.                                                                   PO Box 582                                                                                                                                                                        Clovis                     CA      93613                      fkrocksand@hotmail.com                                                First Class Mail and Email
6041041 Fair Harbor Capital LLC as Transferee of CM Distributors, Inc.                         Ansonia Finance Station                               Attn: Fredric Glass                          PO Box 237037                                                                  New York                   NY      10023                                                                                            First Class Mail
5854954 Fair Harbor Capital, LLC as Assignee of Anvil International LP                         Fair Harbor Capital LLC                               PO Box 237037                                                                                                               New York                   NY      10023                      vknox@fairharborcapital.com                                           First Class Mail and Email
5854976 Fair Harbor Capital, LLC as Assignee of Builders Concrete Inc                          PO Box 237037                                                                                                                                                                     New York                   NY      10023                      vknox@fairharborcapital.com                                           First Class Mail and Email
5859549 Fair Harbor Capital, LLC as Assignee of Powell Electrical Systems Inc.                 Fair Harbor Capital LLC                               PO Box 237037                                                                                                               New York                   NY      10023                      vknox@fairharborcapital.com                                           First Class Mail and Email
5859580 Fair Harbor Capital, LLC as Assignee of Pure Filter Solutions                          PO Box 237037                                                                                                                                                                     New York                   NY      10023                      vknox@fairharborcapital.com                                           First Class Mail and Email
6022448 Fair Harbor Capital, LLC as Transferee of Anvil International LP                       Attn: Fredric Glass                                   Ansonia Finance Station                      PO Box 237037                                                                  New York                   NY      10023                                                                                            First Class Mail
6115512 Fair Harbor Capital, LLC as Transferee of Kim's Professional Landscaping Inc.          Ansonia Finance Station                               Attn: Fredric Glass                          PO Box 237037                                                                  New York                   NY      10023                                                                                            First Class Mail
5859054 FIELD, TODD                                                                            ADDRESS ON FILE                                                                                                                                                                                                                                                                                                       First Class Mail and Email
5823876 Fiero Lane Mutual Water Co.                                                            P.O. Box 14704                                                                                                                                                                    San Luis Obispo            CA      93406                      lonniel@wallacegroup.us; robin@wallacegroup.us                        First Class Mail and Email
5828785 FIRE CAUSE ANALYSIS                                                                    935 PARDEE STREET                                                                                                                                                                 BERKELEY                   CA      94710                      KYLE@FCAFIRE.COM; TUYET.MAI@FCAFIRE.COM                               First Class Mail and Email
6115457 FirstFuel Software, Inc.                                                               Attn: Chief Financial Officer                         420 Bedford Street                                                                                                          Lexington                  MA      02420                      jmacphee@firstfuel.com                                                First Class Mail and Email
5860886 Fletcher's Plumbing and Contracting, Inc.                                              219 Burns Drive                                                                                                                                                                   Yuba City                  CA      95991                      adam@fpci.us                                                          First Class Mail and Email
5860886 Fletcher's Plumbing and Contracting, Inc.                                              Rich, Fuidge, Bordsen & Galyean, Inc.                 Nicole Delerio Rosser                        1129 D Street                                                                  Marysville                 CA      95901                      ndrosser@yubasuterlaw.com                                             First Class Mail and Email
5814662 FPL Energy Montezuma Wind, LLC                                                         Attn: Cash Management FEA/JB                          700 Universe Boulevard                                                                                                      Juno Beach                 FL      33408                      charles.sieving@nexteraenergy.com; dianne.lavado@nexteraenergy.com    First Class Mail and Email
5814662 FPL Energy Montezuma Wind, LLC                                                         c/o Klee, Tuchin Bogdanoff & Stern LLP                Attn: David M. Stern, Esq.                   1999 Ave. of the Stars, 39th Floor                                             Los Angeles                CA      90067                      dstern@ktbslaw.com                                                    First Class Mail and Email
5854879 Fresno Cogeneration Partners, LP                                                       650 Bercut Drive, Suite C                                                                                                                                                         Sacramento                 CA      95811                      jfisher@wellhead.com                                                  First Class Mail and Email
5827392 G & W Electric Company                                                                 305 W Crossroads Pkwy                                                                                                                                                             Bolingbrook                IL      60440                      yesparza@gwelec.com                                                   First Class Mail and Email
5861852 GASNA 6P, LLC                                                                          CD Arevon USA, Inc.                                   Attn: Anand Narayanan                        8800 N. Gainey Center Dr.                        Suite 250                     Scottsdale                 AZ      85258                      an@cdarevon.com                                                       First Class Mail and Email
5861852 GASNA 6P, LLC                                                                          Stoel Rives LLP                                       Attn: David B. Levant                        101 So. Capitol Blvd.                            Suite 1900                    Boise                      ID      83702                      david.levant@stoel.com                                                First Class Mail and Email
5859766 GE MDS, LLC                                                                            Robinson & Cole LLP                                   Michael R. Enright                           280 Trumbull Street                                                            Hartford                   CT      06103                      menright@rc.com                                                       First Class Mail and Email
5859766 GE MDS, LLC                                                                            PO Box 743512                                                                                                                                                                     Atlanta                    GA      30374‐3512                                                                                       First Class Mail
5861107 General Electric International, Inc.                                                   Robinson & Cole LLP                                   Michael R. Enright                           280 Trumbull Street                                                            Hartford                   CT      06103                      menright@rc.com                                                       First Class Mail and Email
5861107 General Electric International, Inc.                                                   4200 Wildwood Parkway                                                                                                                                                             Atlanta                    GA      30339                                                                                            First Class Mail
5814768 Genesis Solar, LLC                                                                     Attn: Cash Management FEA/JB                          700 Universe Boulevard                                                                                                      Juno Beach                 FL      33408                      charles.sieving@nextraenergy.com; dianne.lavado@nexteraenergy.com     First Class Mail and Email
5814768 Genesis Solar, LLC                                                                     c/o Klee, Tuchin Bogdanoff & Stern LLP                Attn: David M. Stern, Esq.                   1999 Ave. of the Stars, 39th Floor                                             Los Angeles                CA      90067                      dstern@ktbslaw.com                                                    First Class Mail and Email
5855033 Geovision, Inc                                                                         1124 Olympic Dr                                                                                                                                                                   Corona                     CA      92881                      tatkins@geovision.com                                                 First Class Mail and Email
6080487 GETTLER‐RYAN INC.                                                                      6805 SIERRA COURT, SUITE G                                                                                                                                                        DUBLIN                     CA      94568                      dbyron@grinc.com                                                      First Class Mail and Email
5825045 GFS Chemicals Inc.                                                                     PO Box 245                                                                                                                                                                        Powell                     OH      43065                      bboyd@gfschemicals.com                                                First Class Mail and Email
5836911 GG2U and Associates, LLC                                                               Ibis Schlesinger                                      6432 PO BOX                                                                                                                 Moraga                     CA      94570                      Ibis@Ga2uassociates.com                                               First Class Mail and Email
5854731 Gibbons, Gordon                                                                        ADDRESS ON FILE                                                                                                                                                                                                                                                                                                       First Class Mail and Email
5810259 Global Ampersand LLC                                                                   c/o Akeida Capital Management                         8 West 40th St                               4th Floor                                                                      New York                   NY      10018                      David@akeidacapital.com                                               First Class Mail and Email
5854678 Gowan Construction Company Inc.                                                        Carl Gowan, Chief Operations Officer                  15 West 8th Street, Suite C                                                                                                 Tracy                      CA      95376                      carl@gowanconst.com                                                   First Class Mail and Email
5854678 Gowan Construction Company Inc.                                                        Cooper, White & Cooper LLP                            c/o Peter C. Califano, Esq.                  201 California Street, 17th Floor                                              San Francisco              CA      94111                      pcalifano@cwclaw.com                                                  First Class Mail and Email
5807724 Graybar Electric Company, Inc.                                                         Attn: Najam Chohan                                    1370 Valley Vista Drive, Suite 100                                                                                          Diamond Bar                CA      92800                      najam.chohan@graybar.com                                              First Class Mail and Email
5860428 Green Diamond Resource Company                                                         Galen Schuler                                         1301 Fifth Ave, Ste 2700                                                                                                    Seattle                    WA      98101                      gschuler@greendiamond.com                                             First Class Mail and Email
5821164 Greene, Herbert Gary                                                                   ADDRESS ON FILE                                                                                                                                                                                                                                                                                                       First Class Mail and Email
5858457 Greenleaf Energy Unit 2 LLC                                                            Starwood Energy Group Global, LLC                     Attn: Himanshu Saxena                        5 Greenwich Office Park, 2nd Floor                                             Greenwich                  CT      06831                      Hsaxena@starwood.com; tlacoste@camstex.com                            First Class Mail and Email
5858457 Greenleaf Energy Unit 2 LLC                                                            Bryan Cave Leighton Paisner LLC                       Attn: Michelle Masoner                       1200 Main Street, Suite 3800                                                   Kansas City                MO      64105                      michelle.masoner@bclplaw.com                                          First Class Mail and Email
5858457 Greenleaf Energy Unit 2 LLC                                                            Consolidated Asset Management Services                919 Milam St, Suite 2300                                                                                                    Houston                    TX      77002                      tlacoste@camstex.com                                                  First Class Mail and Email
5862103 GRID SUBJECT MATTER EXPERTS, LLC                                                       145 PARKSHORE DRIVE, SUITE 140                                                                                                                                                    FOLSOM                     CA      95630                      krupp@gridsme.com                                                     First Class Mail and Email
5862036 Guerra, Michael                                                                        ADDRESS ON FILE                                                                                                                                                                                                                                                                                                       First Class Mail and Email
5862117 Haas Group International, LLC                                                          c/o Terri Rafter                                      1475 Phoenixville Pike, Suite 101                                                                                           West Chester               PA      19380                      terri.rafter@wescoair.com                                             First Class Mail and Email
6117911 Hain Capital Investors Master Fund, Ltd as Transferee of VP Hauling & Demolition       Attn: Cheryl Eckstein                                 301 Route 17, 7th Floor                                                                                                     Rutherford                 NJ      07070                                                                                            First Class Mail
4922172 HAT CREEK HEREFORD RANCH POWER                                                         41363 OPDYKE LANE                                                                                                                                                                 HAT CREEK                  CA      96040                      pam@hatcreekgrown.com                                                 First Class Mail and Email
5839323 Hat Creek Hereford Ranch Power Co                                                      Hat Creek Hereford Ranch Power                        41363 Opdyke Lane                                                                                                           Hat Creek                  CA      96040                      pam@hatcreekgrown.com                                                 First Class Mail and Email
5861858 Hatchet Ridge Wind, LLC                                                                Orrick, Herrington & Sutcliffe LLP                    Attn: Debbie L. Felder                       1152 15th Street, N.W.                                                         Washington                 DC      20005                      dfelder@orrick.com                                                    First Class Mail and Email
5861858 Hatchet Ridge Wind, LLC                                                                1088 Sansome Street                                                                                                                                                               San Francisco              CA      94111                      dyann.blaine@patternenergy.com; generalcounsel@patternenergy.com      First Class Mail and Email
5861858 Hatchet Ridge Wind, LLC                                                                Orrick, Herrington & Sutcliffe LLP                    Attn: Lorraine S. McGowen                    51 West 52nd Street                                                            New York                   NY      10019                      lmcgowen@orrick.com                                                   First Class Mail and Email
5858943 HBR Consulting LLC                                                                     425 S Financial Place                                                                                                                                                             Chicago                    IL      60605                      finance@hbrconsulting.com                                             First Class Mail and Email
5859021 HEARTWOOD STUDIOS INC                                                                  2121 S EL CAMINO REAL STE 100                                                                                                                                                     SAN MATEO                  CA      94403                      timo@hwd3d.com                                                        First Class Mail and Email
4922240 HEARTWOOD STUDIOS INC                                                                  2121 S EL CAMINO REAL, STE 100                                                                                                                                                    SAN MATEO                  CA      94403‐1859                 timo@hwd3d.com                                                        First Class Mail and Email
5821244 HID Global Safe, Inc (FKA, Quantum Secure Inc.)                                        611 Center Ridge Drive                                                                                                                                                            Austin                     TX      78753                      jbusa@hidglobal.com                                                   First Class Mail and Email
4922315 High Bridge Associates, Inc.                                                           1021 Parkside Commons                                 Suite 102                                                                                                                   Greensboro                 GA      30642                      Lee.Greeson@hba‐inc.com                                               First Class Mail and Email
5840556 High Plains Ranch II , LLC                                                             Stephanie Miller                                      4900 N. Scottsdale Rd, Suite 5000                                                                                           Scottsdale                 AZ      85251                      stephanie.miller@clearwayenergy.com                                   First Class Mail and Email
5840898 High Plains Ranch II, LLC                                                              Kevin Malcarney                                       300 Carnegie Center, Suite 300                                                                                              Princeton                  NJ      08540                      chad.plotkin@clearwayenergy.com; Kevin.malcarney@clearwayenergy.com   First Class Mail and Email
5803586 Highway 58 LLC                                                                         300 Paseo Tesoro                                                                                                                                                                  Walnut                     CA      91789                      bob@vogelco.net                                                       First Class Mail and Email
6020478 Hillside Electric                                                                      36 Birchwood Place                                                                                                                                                                Colusa                     CA      95932                      hillsideelectric111@gmail.com                                         First Class Mail and Email
5862235 Hollister Solar LLC                                                                    c/o Allco Renewable Energy Limited                    1740 Broadway, 15th Floor                                                                                                   New York                   NY      10019                      mjmelone@allcous.com                                                  First Class Mail and Email
5862235 Hollister Solar LLC                                                                    c/o Rabobank                                          Attn: Deposits                               3815 E. Thousand Oaks Blvd, Suite A                                            Westlake Village           CA      91362                      robert.bullock@rabobank.com                                           First Class Mail and Email
5824006 HOLT OF CALIFORNIA                                                                     PONIATOWSKI LEDING PARIKH PC                          20980 REDWOOD ROAD SUITE 200                                                                                                CASTRO VALLEY              CA      94546                      MPONIATOWSKI@PONLAW.COM                                               First Class Mail and Email
5857654 Humboldt Bay Municipal Water District                                                  828 7th Street                                                                                                                                                                    Eureka                     CA      95501‐1114                 friedenbach@hbmwd.com                                                 First Class Mail and Email
5857654 Humboldt Bay Municipal Water District                                                  PO Box 95                                                                                                                                                                         Eureka                     CA      95502‐0095                 harris@hbmwd.com                                                      First Class Mail and Email
5862432 Huynh, Lien                                                                            ADDRESS ON FILE                                                                                                                                                                                                                                                                                                       First Class Mail and Email
4932695 Hypower, Inc.                                                                          2229 Harbor Bay Parkway                                                                                                                                                           Alameda                    CA      94502                      hypower@pacbell.net                                                   First Class Mail and Email
5861549 Hyundai Corporation USA                                                                Hughes Hubbard & Reed LLP                             Attn: Kathryn A. Coleman Esq.                One Battery Park Plaza                                                         New York                   NY      10004                      katie.coleman@hugheshubbard.com                                       First Class Mail and Email
5861549 Hyundai Corporation USA                                                                Hyundai Electric & Energy Systems Co., Ltd            Attn: Mr. Junghwan Lee                       Bundang First Tower, 5th Floor                   55 Bundang‐ro, Bundang‐ku     Seongnam‐si, Gyeonggi‐do                          South Korea lee.junghwan@hyundai‐electric.com                                     First Class Mail and Email
5861549 Hyundai Corporation USA                                                                21250 Hawthorne Blvd #775                                                                                                                                                         Torrance                   CA      90503                      shpack@hyundaicorp.com                                                First Class Mail and Email
5860043 IGNITE SOLAR, LLC                                                                      PSEG SOLAR SOURCE                                     ATTN: ERNESTO RODRIGUEZ                      80 PARK PLAZA, T20                                                             NEWARK                     NJ      07102                      ERNESTO.RODRIGUEZ@PSEG.COM                                            First Class Mail and Email
5860043 IGNITE SOLAR, LLC                                                                      TROUTMAN SANDERS LLP                                  ATTN: HUGH MCDONALD                          875 THIRD AVENUE                                                               NEW YORK                   NY      10022                      HUGH.MCDONALD@TROUTMAN.COM                                            First Class Mail and Email
5821250 IHS GLOBAL INC                                                                         15 INVERNESS WAY EAST                                                                                                                                                             ENGLEWOOD                  CO      80112                      michelle.searles@ihsmarkit.com                                        First Class Mail and Email
5861932 Imperial Irrigation District                                                           P.O. Box 937                                                                                                                                                                      Imperial                   CA      92251                      lvizcarra@iid.com                                                     First Class Mail and Email
6013096 INDUSTRIAL ELECTRICAL CO                                                               1417 COLDWELL AVE                                                                                                                                                                 MODESTO                    CA      95350                      bcordes@iecmail.com                                                   First Class Mail and Email
4922677 INDUSTRIAL LOGIC, INC                                                                  829 BANCROFT WAY                                                                                                                                                                  BERKELEY                   CA      94710                      OPS@INDUSTRIALLOGIC.COM; shawna@industriallogic.com                   First Class Mail and Email
5862797 Industrial Training Services, Inc.                                                     Stephanie Balmer                                      President/COO                                120 Max Hurt Drive                                                             Murray                     KY      42071                      sbalmer@its‐training.com; ssammons@its‐training.com                   First Class Mail and Email
5862797 Industrial Training Services, Inc.                                                     Susan Sammons, CEO                                    120 Max Hurt Drive                                                                                                          Murray                     KY      42071                      ssammons@its‐training.com                                             First Class Mail and Email
5824031 Industry Packing & Seal Inc.                                                           69 Lincoln Blvd. Suite A‐313                                                                                                                                                      Lincoln                    CA      95648                      industrypacking@gmail.com                                             First Class Mail and Email
5824270 Infinite Electronics Int'l, Inc.                                                       Sam Rotuna                                            17792 Fitch                                                                                                                 Irvine                     CA      92614                      srotuna@infiniteelectronics.com                                       First Class Mail and Email
4922711 INNERLINE ENGINEERING INC                                                              24541 REDLANDS BLVD                                                                                                                                                               LOMA LINDA                 CA      92354                      jcyeh@innerlineengineering.com                                        First Class Mail and Email
5857634 INNOVEX Environmental Management, Inc.                                                 2300 Clayton Road, Suite 1435                                                                                                                                                     Concord                    CA      94520                      accounting@innovex.com                                                First Class Mail and Email
5816127 Instructure, Inc.                                                                      6330 South 3000 East #700                                                                                                                                                         Cottonwood Heights         UT      84121                      bprice@instructure.com                                                First Class Mail and Email
5819602 Integral Consulting Inc.                                                               Brian Craig McDaniel                                  Contracts/Risk Manager                       Integral Consulting Inc.                         285 Century Place Suite 190   Louisville                 WA      80027                      cmcdaniel@integral‐corp.com                                           First Class Mail and Email
5819602 Integral Consulting Inc.                                                               Craig McDaniel                                        285 Century Place, Suite 190                                                                                                Louisville                 CO      80027                      cmcdaniel@integral‐corp.com                                           First Class Mail and Email
5819602 Integral Consulting Inc.                                                               Accounts Receivable                                   Integral Consulting Inc.                     719 2nd Avenue, Suite 700                                                      Seattle                    WA      98104                      rhenkel@integral‐corp.com                                             First Class Mail and Email
5824284 Integrated Industrial Supply Inc.                                                      P.O. Box 7410                                                                                                                                                                     Santa Maria                CA      93456                      annmarie@iisupplyinc.com                                              First Class Mail and Email
5824284 Integrated Industrial Supply Inc.                                                      Ann‐Marie Torrezm, CFO                                2255 A Street                                                                                                               Santa Maria                CA      93455                                                                                            First Class Mail
5862778 International Contact                                                                  Attn Carla Itzkowich                                  2820 Adeline St, Ground Floor                                                                                               Berkeley                   CA      94703                      Carla@intlcontact.com                                                 First Class Mail and Email
4922818 INTERNATIONAL STAR CONSULTANTS LLC                                                     5868 WESTHEIMER RD.                                   SUITE 554                                                                                                                   HOUSTON                    TX      77057‐5641                 l.fiore@internationalstarconsultants.com                              First Class Mail and Email
5858939 INTERQUEST NORTHWEST, INC.                                                             PO BOX 1808                                                                                                                                                                       BELFAIR                    WA      98528                      ignw@aol.com                                                          First Class Mail and Email
5861423 Itron, Inc.                                                                            Aditi Dravid, Esq.                                    1250 S. Capital of Texas Highway             Building 3, Suite 200                                                          Austin                     TX      78746                      aditi.dravid@itron.com                                                First Class Mail and Email
5861423 Itron, Inc.                                                                            Michael G. Busenkell                                  Gellert Scali Busenkell & Brown, LLC         1201 North Orange Street, Suite 300                                            Wilmington                 DE      19801                      mbusenkell@gmail.com                                                  First Class Mail and Email
6040704 J.H. Lane Partners Master Fund, LP as Transferee of Mammoth One LLC                    Attn: Haskel Ginsberg                                 126 East 56th Street, 16th Floor                                                                                            New York                   NY      10022                      hginsberg@jhlanepartners.com                                          First Class Mail and Email
6040704 J.H. Lane Partners Master Fund, LP as Transferee of Mammoth One LLC                    Reed Smith, LLP                                       Attn: Robert Scheininger                     599 Lexington Avenue                                                           New York                   NY      10022                      rscheininger@reedsmith.com                                            First Class Mail and Email
4923137 Jeffco Painting & Coating, Inc.                                                        Lane Steven Baker                                     1260 Railroad Ave., Bldg 750                                                                                                Vallejo                    CA      94590                      lane@jeffcoptg.com                                                    First Class Mail and Email
5858335 Jefferson Resource Company, Inc.                                                       PO Box 886                                                                                                                                                                        Yreka                      CA      96097                      danielle@jeffersonresource.com                                        First Class Mail and Email
4923211 Jensen Hughes Inc                                                                      3610 Commerce Drive Suite 817                                                                                                                                                     Baltimore                  MD      21227                      jbower@jensenhughes.com                                               First Class Mail and Email




                       In re: PG&E Corporation, et al.
                       Case No. 19‐30088                                                                                                                                                                                     Page 3 of 7




                                                                                           Case: 19-30088                                           Doc# 2940                                 Filed: 07/11/19                                       Entered: 07/11/19 15:57:14                                                                                 Page 33
                                                                                                                                                                                                        of 37
                                                                                                                                                                                                         Exhibit F
                                                                                                                                                                                                 503b9 Claimants Service List
                                                                                                                                                                                                  Served as set forth below


MMLID                                                      NAME                                  ADDRESS 1                                           ADDRESS 2                                     ADDRESS 3                                 ADDRESS 4                           CITY    STATE    POSTAL CODE    COUNTRY                                                           EMAIL                         METHOD OF SERVICE
4923211 Jensen Hughes Inc                                             Jessica Bower, Collections Specialist                 4418 Franconia Dr, Apt H                                                                                                               Baltimore            MD       21227                                                                                                        First Class Mail
4923211 Jensen Hughes Inc                                             Theo Page                                             3610 Commerce Drive Suite 817                                                                                                          Baltimore            MD       21227                                                                                                        First Class Mail
4923268 JL DONAHUE ENGINEERING, INC.                                  343 KENT AVE                                                                                                                                                                                 KENTFIELD            CA       94904                     jennifer@jldengineering.com                                                        First Class Mail and Email
5862585 JOHN CRANE, INC.                                              LOCKE LORD LLP                                        ATTN: BRIAN RAYNOR, MICHAEL KIND, SUMNER FONTAINE   111 S. WACKER DR. STE 4100                                                         CHICAGO              IL       60606                     BRAYNOR@LOCKELORD.COM; michael.kind@lockelord.com; SUMNER.FONTAINE@LOCKELORD.COM   First Class Mail and Email
4923441 JOHN ZINK CO. LLC                                             PO Box 915001                                                                                                                                                                                Dallas               TX       75391‐5001                karen.sumner@john.zink.com                                                         First Class Mail and Email
4923441 JOHN ZINK CO. LLC                                             11920 E. APACHE ST.                                                                                                                                                                          TULSA                OK       74116                     karen.sumner@johnzink.com                                                          First Class Mail and Email
5859781 JS Cole Company                                               PO Box 5368                                                                                                                                                                                  Novato               CA       94948                     mwhitaker@jscole.com                                                               First Class Mail and Email
5861813 Kaker Station Associates, LP                                  Baker Station Associates, LP                          Dell Keehn                                          7829 Center Blvd SE, 100                                                           Snoqualmie           WA       98065                     CC@WeatherlyCompanies.com                                                          First Class Mail and Email
5862397 Kal Krishnan Consulting Services, Inc                         John W. Cutchin                                       Co‐Counsel for Claimant                             Law Office of John W. Cutchin                   14720 Soprano Lane                 San Diego            CA       92127                     jcutchin@san.rr.com                                                                First Class Mail and Email
5860617 Kal Krishnan Consulting Services, Inc.                        Babok & Robinson LLP                                  Jim Robinson, Esq.                                  9201 Wilshire Boulevard                         Suite 303                          Beverly Hills        CA       90210                     jim@babokrobinson.com                                                              First Class Mail and Email
5860617 Kal Krishnan Consulting Services, Inc.                        Corporate Accounting Office                           Noemi Garrido, Director of Accounting               5093 Lone Tree Way                                                                 Antioch              CA       94531                     noemi.garrido@kkcsworld.com                                                        First Class Mail and Email
5861841 Kern River Cogeneration Company                               Chevron Products Company,a Chevron U.S.A. division    Michael L. Armstrong, Senior Counsel                6001 Bollinger Canyon Road                                                         San Ramon            CA       94583                     arms@chevron.com                                                                   First Class Mail and Email
5862359 Kettleman Solar LLC                                           c/o Allco Renewable Energy Limited                    1740 Broadway, 15th Floor                                                                                                              New York             NY       10019                     mjmelone@allcous.com                                                               First Class Mail and Email
5862359 Kettleman Solar LLC                                           c/o Rabobank                                          Attn: Deposits                                      3815 E. Thousand Oaks Blvd, Suite A                                                Westlake Village     CA       91362                     Robert.Bullock@rabobank.com                                                        First Class Mail and Email
5861763 Klondike Wind Power III LLC                                   Stoel Rives LLP                                       Gabrielle Glemann                                   600 University Street, Suite 3600                                                  Seattle              WA       98101                     gabrielle.glemann@stoel.com                                                        First Class Mail and Email
5861763 Klondike Wind Power III LLC                                   Avangrid Renewables                                   Attn: Lana Le Hir                                   1125 NW Couch St., Suite 700                                                       Portland             OR       97209                     lana.lehir@avangrid.com                                                            First Class Mail and Email
5861763 Klondike Wind Power III LLC                                   Stoel Rives LLP                                       Attn: Oren Buchanan Haker                           760 SW Ninth Ave., Suite 3000                                                      Portland             OR       97205                     oren.haker@stoel.com                                                               First Class Mail and Email
5806340 Klute, Inc.                                                   c/o Jordan Klute                                      1313 Road G                                                                                                                            York                 NE       68467                     jklute@kluteinc.com                                                                First Class Mail and Email
5806340 Klute, Inc.                                                   Dvorak Law Group, LLC                                 c/o Patrick R. Turner                               9500 West Dodge Road, Ste. 100                                                     Omaha                NE       68114                     ptuner@ddlawgroup.com                                                              First Class Mail and Email
5839137 Kroeker, Inc                                                  4627 S. Chestnut Ave                                                                                                                                                                         Fresno               CA       93725                     Jeffk@kroekerinc.com                                                               First Class Mail and Email
5818359 Lancaster, Virginia                                           ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                         First Class Mail and Email
5818359 Lancaster, Virginia                                           ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                         First Class Mail
5861848 Landis+Gyr, LLC                                               Kilpatrick Townsend & Stockton LLP                    Attn: Colin M. Bernardino, Esq.                     1100 Peachtree Street NE                        Suite 2800                         Atlanta              GA       30309‐4528                cbernardino@kilpatricktownsend.com                                                 First Class Mail and Email
5861848 Landis+Gyr, LLC                                               Attn: David K. Wilson, Esq.                           30000 Mill Creek Avenue, Suite 100                                                                                                     Alpharetta           GA       30022                     david.wilson@landisgyr.com                                                         First Class Mail and Email
5859587 Landmark Valuation                                            712 Bancroft Rd #286                                                                                                                                                                         Walnut Creek         CA       94598                     bruce@landmarkvaluation.com                                                        First Class Mail and Email
5840820 Language Line Solutions                                       1 Lower Ragsdale Dr. Bldg., #2                                                                                                                                                               Monterey             CA       93940                     dmilazzo@languageline.com                                                          First Class Mail and Email
5802173 Language Services Associates, Inc                             455 Business Center Dr, Suite 100                                                                                                                                                            Horsham              PA       19044                     accountsreceivable@Isaweb.com                                                      First Class Mail and Email
5861878 Laurits R Christensen Associates Inc                          800 University Bay Dr                                 Suite 400                                                                                                                              Madison              WI       53705‐2299                egzukowski@LRCA.com                                                                First Class Mail and Email
5857837 Lewis and Tibbitts, Inc.                                      1470 Industrial Avenue                                                                                                                                                                       San Jose             CA       85112                                                                                                        First Class Mail
5862717 Liberty Utilities (CalPeco Electric) LLC                      Husch Blackwell LLP                                   Attn: Mark T. Benedict                              4801 Main Street, Suite 1000                                                       Kansas City          MO       64112                     mark.benedict@huschblackwell.com                                                   First Class Mail and Email
5862717 Liberty Utilities (CalPeco Electric) LLC                      Husch Blackwell LLP                                   Attn: Ryan Allen Burgett                            736 Georgia Avenue, Suite 300                                                      Chattanooga          TN       37402                     ryan.burgett@huschblackwell.com                                                    First Class Mail and Email
5823882 Link, Kenneth or Carol                                        ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                         First Class Mail and Email
5838808 Livingston's Concrete Service, Inc.                           5304 Roseville Rd. Ste A                                                                                                                                                                     N. Highlands         CA       95660                     Phenley@livingstonsconcrete.com                                                    First Class Mail and Email
4924438 Loggers Unlimited Inc.                                        PO Box 411                                                                                                                                                                                   Cedar Ridge          CA       95924                     loggersunlimited@yahoo.com                                                         First Class Mail and Email
4924438 Loggers Unlimited Inc.                                        James Forest Curry, Vice President                    10048 Daniels Way                                                                                                                      Grass Valley         CA       95949                                                                                                        First Class Mail
5861779 Los Esteros Critical Energy Facility, LLC                     Kirkland & Ellis LLP                                  Attn: Aparna Yenamandra                             601 Lexington Avenue                                                               New York             NY       10022                     aparna.yenamandra@kirkland.com                                                     First Class Mail and Email
5861779 Los Esteros Critical Energy Facility, LLC                     Kirkland & Ellis LLP                                  Attn: David R. Seligman                             300 North LaSalle                                                                  Chicago              IL       60654                     david.seligman@kirkland.com                                                        First Class Mail and Email
5861779 Los Esteros Critical Energy Facility, LLC                     Calpine Corporation                                   Attn: General Counsel                               717 Texas Avenue, Suite 1000                                                       Houston              TX       77002                     jeffery.kohskin@calpine.com                                                        First Class Mail and Email
5861779 Los Esteros Critical Energy Facility, LLC                     4160 Dublin Boulevard                                 Suite 100                                                                                                                              Dublin               CA       94568                     katherine.piper@calpine.com                                                        First Class Mail and Email
5861779 Los Esteros Critical Energy Facility, LLC                     Kirkland & Ellis LLP                                  Attn: Mark McKane                                   555 California Street                                                              San Francisco        CA       94104                     mark.mckane@kirkland.com                                                           First Class Mail and Email
5861963 Lost Hills Solar, LLC c/o Southern Power Company              Attn: Elliott Spencer                                 30 Ivan Allen Jr. Blvd                              BIN SC1104                                                                         Atlanta              GA       30308                     Elspence@southernco.com                                                            First Class Mail and Email
5861963 Lost Hills Solar, LLC c/o Southern Power Company              Troutman Sanders LLP                                  Attn: Harris B. Winsberg, Matt G. Roberts           600 Peachtree St. NE                            Suite 3000                         Atlanta              GA       30308                     matthew.roberts2@troutman.com                                                      First Class Mail and Email
5857488 Lucas, Austin & Alexander, LLC                                Brooks Street                                         1300 Quail St, Suite 100                                                                                                               Newport Beach        CA       92660                     brandon@brooks‐street.com; lewis@brooks‐street.com                                 First Class Mail and Email
5823974 Lucchetti Enterprises, Inc.                                   100 Nelson Ranch Rd.                                                                                                                                                                         Ukiah                CA       95482                     Lucchetti@saber.net                                                                First Class Mail and Email
5816514 Lydon LLC                                                     3 Pointe Drive                                        Suite 106                                                                                                                              Brea                 CA       92821                     jlydon@lydonsolutions.com                                                          First Class Mail and Email
5862643 Machado & Sons Construction, Inc.                             1000 South Kilroy Road                                                                                                                                                                       Turlock              CA       95380                     kluke@machadoandsons.com                                                           First Class Mail and Email
5862643 Machado & Sons Construction, Inc.                             Calone & Harrel Law Group, LLP                        Keith R. Wood, Esq.                                 1810 Grand Canal Blvd., Suite 6                                                    Stockton             CA       95207                     krw@caloneandharrel.com                                                            First Class Mail and Email
5839301 Marin Sanitary Serivce                                        1050 Andersen Dr                                                                                                                                                                             San Rafael           CA       94954                                                                                                        First Class Mail
5840703 Marsh Landing, LLC                                            Kevin Malcarney                                       300 Carnegie Center, Suite 300                                                                                                         Princeton            NJ       08540                     Chad.Plotkin@clearwayenergy.com; kevin.malcarney@clearwayenergy.com                First Class Mail and Email
5840703 Marsh Landing, LLC                                            Baker Botts L.L.P.                                    Attn: C. Luckey McDowell; Ian E. Roberts            2001 Ross Avenue, Suite 1000                                                       Dallas               TX       75201                     ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com                         First Class Mail and Email
5840703 Marsh Landing, LLC                                            Stephanie Miller                                      4900 N. Scottsdale Rd Suite 5000                                                                                                       Scottsdale           AZ       85251                     stephanie.miller@clearwayenergy.com                                                First Class Mail and Email
5838888 Mathews ReadyMix, LLC                                         Rich, Fuidge, Bordsen & Galyean, Inc.                 Anthony E. Galyean, Attorney                        1129 D Street                                                                      Marysville           CA       95901                     tgalyean@yubasutterlaw.com                                                         First Class Mail and Email
5861921 McArthur, Craig                                               ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                         First Class Mail and Email
5862434 McFarland Cascade Holdings, Inc.                              Dept. CH 19535                                                                                                                                                                               Palatine             IL       60055‐9533                kBriggs@stella‐jones.com                                                           First Class Mail and Email
5862434 McFarland Cascade Holdings, Inc.                              Kevin P. Comerford, Vice President                    1640 Marc Avenue                                                                                                                       Tacoma               WA       98421‐2939                KComerford@stella‐jones.com                                                        First Class Mail and Email
5862434 McFarland Cascade Holdings, Inc.                              Cohen & Grigsby, P.C.                                 William E. Kelleher, Jr., Esq.                      625 Liberty Avenue                                                                 Pittsburgh           PA       15222‐3152                wkelleher@cohenlaw.com                                                             First Class Mail and Email
5862071 McKittrick Limited                                            Kenneth W. Kilgroe                                    Secretary/Treasurer                                 2100 3rd Avenue North, Suite 600                                                   Birmingham           AL       35203                     kkilgroe@harbert.net                                                               First Class Mail and Email
5862071 McKittrick Limited                                            Attn: Kristen Mohun                                   919 Milam St. Ste 2300                                                                                                                 Houston              TX       77002                     kmohun@camstex.com                                                                 First Class Mail and Email
5860276 McMaster‐Carr Supply Co                                       9630 Norwalk Blvd                                                                                                                                                                            Santa Fe Springs     CA       90670                     La.sales@mcmaster.com                                                              First Class Mail and Email
5860276 McMaster‐Carr Supply Co                                       PO Box 7690                                                                                                                                                                                  Chicago              IL       60680                     La.sales@mcmaster.com                                                              First Class Mail and Email
5825271 MD THURBER INC                                                PAMELA THURBER                                        5209 INDUSTRIAL WAY                                                                                                                    ANDERSON             CA       96007                     pam@mandjelectric.com                                                              First Class Mail and Email
5823831 Mega Renewables                                               10050 Bandley Dr                                                                                                                                                                             Cupertino            CA       95014                     ben@hydrodynamics.biz                                                              First Class Mail and Email
5823831 Mega Renewables                                               Benjamin J. Singer                                    Manager                                             375 Holland Ln                                                                     Bozeman              MT       59718                                                                                                        First Class Mail
5862326 Merced Solar LLC                                              c/o Allco Renewable Energy                            1740 Broadway, 15th Floor                                                                                                              New York             NY       10019                     mjmelone@allcous.com                                                               First Class Mail and Email
5862421 Merced Solar LLC                                              c/o Allco Renewable Energy Limited                    1740 Broadway, 15th Floor                                                                                                              New York             NY       10019                     mjmelone@allcous.com                                                               First Class Mail and Email
5862326 Merced Solar LLC                                              c/o Rabobank                                          Attn: Deposits                                      3815 E. Thousand Oaks Blvd, Suite A                                                Westlake Village     CA       91362                     Robert.Bullock@rabobank.com                                                        First Class Mail and Email
6115403 Merchant Building Maintenance LLC                             Sharon Godinez                                        606 Monterey Pass Road                                                                                                                 Monterey Park        CA       91754                     sharon@mbmonline.com                                                               First Class Mail and Email
5861034 Mesquite Solar 1, LLC                                         100 Summit Lake Drive, Suite 210                                                                                                                                                             Valhalla             NY       10595                     DixonJ@conedceb.com                                                                First Class Mail and Email
5861034 Mesquite Solar 1, LLC                                         Troutman Sanders LLP                                  Attn: Hugh McDonald                                 875 Third Avenue                                                                   New York             NY       10022                     hugh.mcdonald@troutman.com                                                         First Class Mail and Email
5855145 Meteologica S.A.                                              Calle Costa Brava 10                                                                                                                                                                         Madrid                        28034          Spain      commercial@meteologica.com                                                         First Class Mail and Email
4925197 METROPOLITAN ELECTRICAL CONSTRUCTION INC.                     2400 THIRD STREET                                                                                                                                                                            SAN FRANCISCO        CA       94107                     mfriedeberg@metroelectric.com                                                      First Class Mail and Email
5839454 Michael Nolan Associates                                      d.b.a. Friesen Kaye and Associates                    3448 Richmond Road                                                                                                                     Napean               ON       K2H 8H7        Canada     fkaaccounting@fka.com                                                              First Class Mail and Email
6015284 Micro Motion, Inc.                                            8000 Norman Center Dr, Suite 1200                                                                                                                                                            Bloomington          MN       55437                     kyle.doty@emerson.com                                                              First Class Mail and Email
4925334 Mid Valley Disposal                                           15300 W Jensen Ave                                                                                                                                                                           Kerman               CA       93630                     lizettv@midvalleydisposal.com                                                      First Class Mail and Email
5807626 Midway Sunset Cogeneration Company                            P.O. Box 457                                                                                                                                                                                 Fellows              CA       93224                     dfaiella@midwaysunset.com                                                          First Class Mail and Email
5807626 Midway Sunset Cogeneration Company                            Dave A. Faiella, Executive Director                   3466 W. Crocker Springs Road                                                                                                           Fellows              CA       93224                                                                                                        First Class Mail
5816870 Milpitas Materials Co.                                        1125 N. Milpitas Blvd                                                                                                                                                                        Milpitas             CA       95035                     Gretchen@milpitasmaterials.com                                                     First Class Mail and Email
5829582 Mirion Technologies (MGPI), Inc.                              Attn: General Counsel                                 3000 Executive Parkway #222                                                                                                            San Ramon            CA       94583                     awolff@mirion.com; legal@mirion.com                                                First Class Mail and Email
5829582 Mirion Technologies (MGPI), Inc.                              5000 Highlands Pkwy SE #150                                                                                                                                                                  Smyrna               GA       30082                                                                                                        First Class Mail
5862261 Mission Solar LLC                                             c/o Allco Renewable Energy                            1740 Broadway, 15th Floor                                                                                                              New York             NY       10019                     mjmelone@allcous.com                                                               First Class Mail and Email
5862337 Mission Solar LLC                                             c/o Allco Renewable Energy Limited                    1740 Broadway, 15th Floor                                                                                                              New York             NY       10019                     mjmelone@allcous.com                                                               First Class Mail and Email
5862337 Mission Solar LLC                                             c/o Rabobank Attn: Deposits                           3815 E. Thousand Oaks Blvd, Suite A                                                                                                    Westlake Village     CA       91362                     Robert.Bullock@rabobank.com                                                        First Class Mail and Email
6022024 Mitchell 1                                                    14145 Danielson Street                                                                                                                                                                       Poway                CA       92064                     mitchell.snapon.finance@mitchell.com                                               First Class Mail and Email
5861564 Mitchell Snow, Inc.                                           Evans Keane LLP                                       Jed W. Manwaring                                    PO Box 959                                                                         Boise                ID       83701‐0959                jmanwaring@evanskeane.com                                                          First Class Mail and Email
5861414 Mitchell Snow, Inc.                                           Jed W. Manwaring                                      Evans Keane LLP                                     P.O. Box 959                                                                       Boise                ID       83701‐0959                jmanwaring@evanskeane.com                                                          First Class Mail and Email
5803193 Mitsubishi Electric Power Products, Inc.                      Chris Holko                                           Corporate Risk Manager                              530 Keystone Drive                                                                 Warrendale           PA       15086                     chris.holko@meppi.com                                                              First Class Mail and Email
5803193 Mitsubishi Electric Power Products, Inc.                      Helaine F. Lobman                                     Assistant General Counsel                           116 Village Boulevard                           Suite 200                          Princeton            NJ       08540                     helaine.lobman@meus.mea.com                                                        First Class Mail and Email
5857501 MM Manufacturing                                              101 The Embarcadero #130                                                                                                                                                                     San Francisco        CA       94105                     marvy@savvysoap.com                                                                First Class Mail and Email
4932756 Mojave Solar LLC                                              1553 West Todd Dr., Suite 204                                                                                                                                                                Tempe                AZ       85283                     emiliano.garcia@atlanticayield.com                                                 First Class Mail and Email
5856048 Monterey Mechanical Co                                        Attn: Paul Moreira                                    8275 San Leandro St                                                                                                                    Oakland              CA       94621‐1901                p.moreira@montmech.com                                                             First Class Mail and Email
5861882 Morelos Solar, LLC c/o Southern Power Company                 Southern Power Company                                Attn: Elliott Spencer                               30 Ivan Allen Jr. Blvd                          BIN SC1104                         Atlanta              GA       30308                     elspence@southernco.com                                                            First Class Mail and Email
5861882 Morelos Solar, LLC c/o Southern Power Company                 Troutman Sanders LLP                                  Attn: Harris B. Winsberg & Matt G. Roberts          600 Peachtree St NE, Suite 3000                                                    Atlanta              GA       30308                     matthew.roberts2@troutman.com                                                      First Class Mail and Email
5803192 MRC Global (US) Inc.                                          Norton Rose Fulbright US LLP                          Attn: Bob Bruner                                    1301 McKinney, Suite 5100                                                          Houston              TX       77010                     bob.bruner@nortonfulbright.com                                                     First Class Mail and Email
5803192 MRC Global (US) Inc.                                          Attn: Emily Shields                                   1301 McKinney, Suite 2300                                                                                                              Houston              TX       770010                    emily.shields@mrcglobal.com                                                        First Class Mail and Email
4925643 MRO INTEGRATED SOLUTIONS, LLC                                 S AND S SUPPLIES & SOLUTIONS                          TRACY M. TOMKOVICZ                                  2700 MAXWELL WAY                                                                   FAIRFIELD            CA       94534                     tracy.tomkovicz@suppliesandsolutions.com                                           First Class Mail and Email
5861075 Mt. Poso Cogeneration Company, LLC                            Attn: David Lancaster                                 PO Box 81256                                                                                                                           Bakersfield          CA       93308                     david.lancaster@dteenergy.com                                                      First Class Mail and Email
5861075 Mt. Poso Cogeneration Company, LLC                            c/o Hunton Andrews Kurth LLP                          Attn: Peter S. Partee, Sr. & Robert A. Rich         200 Park Avenue                                                                    New York             NY       10166                     ppartee@HuntonAK.com; rrich2@HuntonAK.com                                          First Class Mail and Email
5861075 Mt. Poso Cogeneration Company, LLC                            c/o DTE Energy Resources, LLC                         Attn: Stephanie R. Reeves, Esq.                     414 S. Main Street, Ste. 600                                                       Ann Arbor            MI       48104                     stephan.earhart@dteenergy.com; stephanie.reeves@dteenergy.com                      First Class Mail and Email
4925704 NALCO COMPANY LLC                                             1601 W DIEHL RD                                                                                                                                                                              NAPERVILLE           IL       60563‐1198                drudakasjr@ecolab.com                                                              First Class Mail and Email
5862702 Nardello & Co. LLC                                            Michael J. Ramos, Esq.                                565 Fifth Avenue, Suite 2200                                                                                                           New York             NY       10017                     mramos@nardelloandco.com                                                           First Class Mail and Email
5862334 Nathan Associates Inc.                                        1777 N. Kent Street, Suite 1400                                                                                                                                                              Arlington            VA       22209                     lcochran@nathaninc.com                                                             First Class Mail and Email
5862334 Nathan Associates Inc.                                        SunTrust Bank                                         8330 Boone Blvd., Suite 700                                                                                                            Vienna               VA       22182                     Michael.Scanlon@SunTrust.com                                                       First Class Mail and Email
4925803 NATIONAL INSTRUMENTS                                          11500 N MOPAC EXPWY                                                                                                                                                                          AUSTIN               TX       78759‐3504                leo.ramirez@ni.com                                                                 First Class Mail and Email
4925904 NETCo Inc.                                                    1093 Ridge Road                                                                                                                                                                              Windsor              ME       04363                     kw@netcoinc.net                                                                    First Class Mail and Email
5861277 Newcomb Tree Experts Inc.                                     PO Box 390848                                                                                                                                                                                Mountain View        CA       94039                     newcomb@newcombtree.net                                                            First Class Mail and Email
5816914 NextEra Energy Montezuma Wind II, LLC                         Attn: Cash Management FEA/JB                          700 Universe Boulevard                                                                                                                 Juno Beach           FL       33408                     charles.sieving@nexteraenergy.com; Dianne.Lavado@nexteraenergy.com                 First Class Mail and Email
5816914 NextEra Energy Montezuma Wind II, LLC                         c/o Klee, Tuchin Bogdanoff & Stern LLP                Attn: David M. Stern, Esq.                          1999 Ave. of the Stars, 39th Floor                                                 Los Angeles          CA       90067                     Dstern@ktbslaw.com                                                                 First Class Mail and Email
5803660 North Sky River Energy, LLC                                   Attn: Cash Management FEA/JB                          700 Universe Boulevard                                                                                                                 Juno Beach           FL       33408                     charles.sieving@nexteraenergy.com; Dianne.Lavado@nexteraenergy.com                 First Class Mail and Email
5803660 North Sky River Energy, LLC                                   c/o Klee, Tuchin Bogdanoff & Stern LLP                Attn: David M. Stern, Esq.                          1999 Ave. of the Stars, 39th Floor                                                 Los Angeles          CA       90067                     dstern@ktbslaw.com                                                                 First Class Mail and Email
5862015 North Star Solar, LLC c/o Southern Power Company              Southern Power Company                                Attn: Elliott Spencer                               30 Ivan Allen Jr. Blvd                          BIN SC1104                         Atlanta              GA       30308                     elspence@southernco.com                                                            First Class Mail and Email
5862015 North Star Solar, LLC c/o Southern Power Company              Troutman Sanders LLP                                  Attn: Harris B. Winsberg, Esq.                      Matt G. Roberts, Esq.                           600 Peachtree St. NE, Suite 3000   Atlanta              GA       30308                     matthew.roberts2@troutman.com                                                      First Class Mail and Email
4926171 NORTHSTATE AGGREGATE, INC.                                    2749 ZION WAY                                                                                                                                                                                HANFORD              CA       93230                     kristine@northstateaggregateinc.com; nsa@northstateaggregateinc.com                First Class Mail and Email
4926171 NORTHSTATE AGGREGATE, INC.                                    P.O. BOX 6639                                                                                                                                                                                CHICO                CA       95927                                                                                                        First Class Mail
5816992 Nova Machine Products                                         George P McDonald                                     Associate General Counsel                           400 Interpeace Parkway                          Building D, Floor 1 Suite 101      Parsippany           NJ       07054                     Gmcdonald@curtisswright.com                                                        First Class Mail and Email
5816992 Nova Machine Products                                         Curtiss‐Wright Nuclear Division                       Glenn R. Rodriguez                                  2950 Birch Street                                                                  Brea                 CA       92821                     Grodriguez@curtisswright.com                                                       First Class Mail and Email
5816992 Nova Machine Products                                         Gellert Scali Busenkell & Brown, LLC                  Attn: Michael Busenkell, Esq.                       1201 N. Orange St., Ste. 300                                                       Wilmington           DE       19801                                                                                                        First Class Mail
5862250 OAKLEY EXECUTIVE RV AND BOAT STORAGE AB1969                   5220 NEROLY ROAD                                                                                                                                                                             OAKLEY               CA       94561                     BOB.HAYWORTH@GMAIL.COM                                                             First Class Mail and Email




                      In re: PG&E Corporation, et al.
                      Case No. 19‐30088                                                                                                                                                                  Page 4 of 7




                                                                  Case: 19-30088                                           Doc# 2940                                      Filed: 07/11/19                                        Entered: 07/11/19 15:57:14                                                                               Page 34
                                                                                                                                                                                    of 37
                                                                                                                                                                                                                                         Exhibit F
                                                                                                                                                                                                                                 503b9 Claimants Service List
                                                                                                                                                                                                                                  Served as set forth below


MMLID                                                             NAME                                                                    ADDRESS 1                                         ADDRESS 2                               ADDRESS 3                                ADDRESS 4              CITY     STATE    POSTAL CODE   COUNTRY                                                            EMAIL                                                       METHOD OF SERVICE
4926321 OFFICE RELIEF, INC.                                                                                    516 MCCORMICK ST.                                                                                                                                                         SAN LEANDRO         CA      94577                    accounting@officerelief.com                                                                                       First Class Mail and Email
5823911 O'Keeffe's Inc.                                                                                        SAFTIFirst                                      100 North Hill Drive, Suite 12                                                                                            Brisbane            CA      94005                    cathm@safti.com                                                                                                   First Class Mail and Email
5862477 Oldcastle Infrastructure, Inc., f/k/a Oldcastle Precast, Inc.                                          CRH Americas Law Group                          Attn: David C. Lewis                            900 Ashwood Parkway                              Suite 600                Atlanta             GA      30338                    david.lewis@na.crh.com                                                                                            First Class Mail and Email
5862477 Oldcastle Infrastructure, Inc., f/k/a Oldcastle Precast, Inc.                                          Attn: Don O'Halloren                            7000 Central Parkway                            Suite 800                                                                 Atlanta             GA      30328                    don.o'halloran@oldcastle.com                                                                                      First Class Mail and Email
5862477 Oldcastle Infrastructure, Inc., f/k/a Oldcastle Precast, Inc.                                          Joe Barden                                      Regional Sales Manager                          1233 Quarry Lane, Suite 145                                               Pleasanton          CA      94566                    joe.barden@oldcastle.com                                                                                          First Class Mail and Email
4932784 Olsen Power Partners                                                                                   191 Main Street                                                                                                                                                           Annapolis           MD      21401                    gpeck@synergics.com                                                                                               First Class Mail and Email
6028415 Olympus Peak Master Fund LP as Transferee of Farwest Corrosion Control Company                         Attn: Leah Silverman                            745 Fifth Avenue                                Suite 1604                                                                New York            NY      10151                                                                                                                                      First Class Mail
5861700 ONECOURCE SUPPLY SOLUTIONS, LLC                                                                        LORA JONES                                      3951 OCEANIC DRIVE                                                                                                        OCEANSIDE           CA      92056                    LJONES@1SOURCESUPPLYSOLUTIONS.COM                                                                                 First Class Mail and Email
5857681 Orion Solar I, L.P.                                                                                    c/o Longroad Solar Portfolio Holdings, LLC      330 Congress Street, 6th Floor                                                                                            Boston              MA      02210                    nikki.zapanta@longroadenergy.com; vanessa.kwong@longroadenergy.com                                                First Class Mail and Email
5855202 Orth, Catherine E.                                                                                     ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                                  First Class Mail and Email
5840940 OSIsoft, LLC                                                                                           Attn: Accounts Receivable                       1600 Alvarado Street                                                                                                      San Leandro         CA      94577                    aalkahily@osisoft.com                                                                                             First Class Mail and Email
5840940 OSIsoft, LLC                                                                                           PO Box 398687                                                                                                                                                             San Francisco       CA      94139‐8687               accountsreceivable@osisoft.com                                                                                    First Class Mail and Email
4926504 OUTBACK INC.                                                                                           ATTN: ERIC POLLARD                              4201 W SHAW AVENUE, SUITE #106                                                                                            FRESNO              CA      93722                    epollard@outbackmaterials.com                                                                                     First Class Mail and Email
5806436 Packway Materials, Inc.                                                                                22244 Cassel Road                                                                                                                                                         Cassel              CA      96016                    pmi@citlink.net                                                                                                   First Class Mail and Email
5806436 Packway Materials, Inc.                                                                                PO Box 70                                                                                                                                                                 Cassel              CA      96016                    pmi@citlink.net                                                                                                   First Class Mail and Email
5810325 Palandrani, Mara                                                                                       ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                                  First Class Mail and Email
5860445 Panoche Energy Center, LLC                                                                             c/o Power Plant Management Services LLC         Attn: Mike Shott                                43833 West Panoche Road                                                   Firebaugh           CA      93622                    mshott@ppmsllc.com; wmacgillivary@aresmgmt.com                                                                    First Class Mail and Email
5860445 Panoche Energy Center, LLC                                                                             Crowell & Moring                                Thomas Koegel                                   Three Embarcadero Center                                                  San Francisco       CA      94111                    tkoegel@crowell.com                                                                                               First Class Mail and Email
5861735 Parrey, LLC c/o Southern Power Company                                                                 Attn: Elliott Spencer                           30 Ivan Allen Jr. Blvd.                         BIN SC1104                                                                Atlanta             GA      30308                    elspence@southernco.com                                                                                           First Class Mail and Email
5861735 Parrey, LLC c/o Southern Power Company                                                                 Troutman Sanders LLP                            Attn: Harris B. Winsberg, Matt G. Roberts       600 Peachtree St NE                              Suite 3000               Atlanta             GA      30308                    matthew.roberts2@troutman.com                                                                                     First Class Mail and Email
5810276 Perkins, Charles F.                                                                                    ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                                  First Class Mail and Email
5860138 Peterson Power Systems, Inc.                                                                           Garrett S. Ledgerwood, Trial Attorney           Hershner Hunter, LLP                            180 East 11th Ave.                                                        Eugene              OR      97401                    gledgerwood@hershnerhunter.com                                                                                    First Class Mail and Email
5860138 Peterson Power Systems, Inc.                                                                           Hershner Hunter LLP                             Attn: GSL                                       PO Box 1475                                                               Eugene              OR      97440                    hhecfb@hershnerhunter.com                                                                                         First Class Mail and Email
5860138 Peterson Power Systems, Inc.                                                                           PO Box 101775                                                                                                                                                             Pasadena            CA      91189‐1775                                                                                                                                 First Class Mail
5861406 Petro‐Canada America Lubricants, Inc.                                                                  Clark Hill Strasburger                          Andrew G. Edson, Esq.                           901 Main Street, Suite 6000                                               Dallas              TX      75202                    andrew.edson@clarkhillstrasburger.com                                                                             First Class Mail and Email
5861406 Petro‐Canada America Lubricants, Inc.                                                                  Attn: Michael Gluck                             PO Box 74008917                                                                                                           Chicago             IL      60674‐8917               michaelgluck@hollyfrontier.com                                                                                    First Class Mail and Email
5859102 Phillips 66 Company                                                                                    P.O. Box 91                                     1380 San Pablo Ave.                                                                                                       Rodeo               CA      94572                    alex.j.broussard@p66.com                                                                                          First Class Mail and Email
5859102 Phillips 66 Company                                                                                    c/o Candace Schiffman, Sr. Counsel              2331 CityWest Blvd., N‐1364                                                                                               Houston             TX      77042                    candace.schiffman@p66.com; karen.misas@p66.com                                                                    First Class Mail and Email
5803205 Pivot Interiors, Inc.                                                                                  Brian Baker, Chief Financial Officer            3355 Scott Blvd., Suite 110                                                                                               Santa Clara         CA      95054                    bbaker@pivotinteriors.com                                                                                         First Class Mail and Email
5803205 Pivot Interiors, Inc.                                                                                  Rimon, P.C.                                     Lillian G. Stenfeldt, Esq.                      One Embarcadero Center, Suite 400                                         San Francisco       CA      94111                    lillian.stenfeldt@rimonlaw.com                                                                                    First Class Mail and Email
5839541 PME of Ohio, Inc.                                                                                      Keating Muething & Klekamp PLL                  Jason V. Stitt                                  1 E. 4th St., Ste. 1400                                                   Cincinnati          OH      45202                    jstitt@kmklaw.com                                                                                                 First Class Mail and Email
4932804 Portal Ridge Solar C, LLC                                                                              c/o D. E. Shaw Renewable Investments L.L.C.     Attn: Rusty Sage                                1166 Avenue of the Americas, 9th floor                                    New York            NY      10036                    DESRI‐notices@deshaw.com                                                                                          First Class Mail and Email
5861542 Poster Compliance Center                                                                               3687 Mt Diablo Blvd Ste 100                                                                                                                                               Lafayette           CA      94549                    accounting@postercompliance.com                                                                                   First Class Mail and Email
4932806 Potrero Hills Energy Producers, LLC                                                                    c/o DTE Biomass Energy, Inc.                    Attn: Matthew Brubaker                          414 S. Main Street, Ste. 600                                              Ann Arbor           MI      48104                    matthew.brubaker@dteenergy.com                                                                                    First Class Mail and Email
4932806 Potrero Hills Energy Producers, LLC                                                                    c/o DTE Energy Resources LLC                    Attn: Stephanie R. Reeves, Esq.                 414 South Main Street, Suite 600                                          Ann Arbor           MI      48104                    stephanie.reeves@dteenergy.com                                                                                    First Class Mail and Email
4932806 Potrero Hills Energy Producers, LLC                                                                    Potrero Hills Energy Producers, LLC             c/o Hunton Andrews Kurth LLP                    Attn: Peter S. Partee, Sr. and Robert A. Rich    200 Park Avenue          New York            NY      10166                                                                                                                                      First Class Mail
5860146 Powercon Corp.                                                                                         Cole Schotz PC                                  Attn: Gary E Leibowtiz                          300 E. Lombard Street, Suite 1450                                         Baltimore           MD      21202                    gleibowitz@coleschotz.com                                                                                         First Class Mail and Email
5860195 Powercon Corp.                                                                                         Cole Schotz P.C.                                Gary H. Leibowitz, Esquire                      300 E. Lombard Street, Suite 1450                                         Baltimore           MD      21202                    gleibowitz@coleschotz.com                                                                                         First Class Mail and Email
4911384 Praxair Distribution Inc.                                                                              c/o RMS                                         PO Box 361345                                                                                                             Columbus            OH      43236                    wendy.messner@iqor.com                                                                                            First Class Mail and Email
5810357 Premion                                                                                                Angela Devona Fields                            Tegna Metra Broadcast                           901 Main St.                                                              Dallas              TX      75202                    afields2@tegna.com                                                                                                First Class Mail and Email
5810357 Premion                                                                                                c/o CCR                                         20 Broad Hollow Rd.                             Suite 1002                                                                Melville            NY      11797                    ccr@ccrcollect.com                                                                                                First Class Mail and Email
4927440 Prunuske Chatham, Inc.                                                                                 Clare Broussard                                 400 Morris St., Ste. G                                                                                                    Sebastopol          CA      95472                    clare@pcz.com                                                                                                     First Class Mail and Email
5862093 PS Energy Group Inc.                                                                                   Kastanakis Law LLC                              J. Renee Kastanakis, General Counsel            1350 Avalon Place NE                                                      Atlanta             GA      30306                    rkastanakis@aol.com                                                                                               First Class Mail and Email
5862093 PS Energy Group Inc.                                                                                   Sabina Lam, Senior Controller                   4480 North Shallowford Road, Suite 100                                                                                    Dunwoody            GA      30338                    Sabina.Lam@psenergy.com                                                                                           First Class Mail and Email
6040421 Quick PC Support LLC                                                                                   2400 Rockefeller Drive, Suite 100                                                                                                                                         Ceres               CA      95307                    ar@qpcs.net; mcampos@qpcs.net                                                                                     First Class Mail and Email
5854715 Rainwater & Associates, LLC                                                                            4052 Suter St.                                                                                                                                                            Oakland             CA      94619                    jordie@rainwater‐associates.com                                                                                   First Class Mail and Email
5839480 Re Astoria LLC                                                                                         c/o KEPCO California, LLC                       3530 Wilshire Blvd., Suite 1205                                                                                           Los Angeles         CA      90010                    cg.moon@kepco.co.kr                                                                                               First Class Mail and Email
5862174 RE Kansas LLC                                                                                          Aaron G. McCollough                             McGuireWoods LLP                                77 W. Wacker Dr.                                 Suite 4100               Chicago             IL      60601                    amccollough@mcguirewoods.com                                                                                      First Class Mail and Email
5862281 RE Kent South LLC                                                                                      McGuireWoods LLP                                Aaron G. McCollough                             77 W. Wacker Dr.                                 Suite 4100               Chicago             IL      60601                    AMCCOLLOUGH@MCGUIREWOODS.COM                                                                                      First Class Mail and Email
5862376 RE Old River One LLC                                                                                   Aaron G. McCollough                             McGuireWoods LLP                                77 W. Wacker Dr.                                 Suite 4100               Chicago             IL      60601                    amccollough@mcguirewoods.com                                                                                      First Class Mail and Email
6027702 Recology Humboldt County                                                                               P O Box 188                                                                                                                                                               Samoa               CA      95564                    cstone@recology.com                                                                                               First Class Mail and Email
6027702 Recology Humboldt County                                                                               Cindy Lou Wellard‐Stone, Accounts Receivable    555 Vance Ave / P.O. Box 155                                                                                              Samoa               CA      95564                                                                                                                                      First Class Mail
5860614 RELX Inc. dba LexisNexis                                                                               LexisNexis                                      9443 Springboro Pike B2/FL4                                                                                               Miamisburg          OH      45342                    amy.rountree@lexisnexis.com; Bankruptcyinformation@lexisnexis.com; lng‐day‐bankruptcyinformation@lexisnexis.com   First Class Mail and Email
4927921 RESOURCES GLOBAL PROFESSIONALS                                                                         PO BOX 740909                                                                                                                                                             LOS ANGELES         CA      90074‐0909               dbarker@rgp.com                                                                                                   First Class Mail and Email
4927921 RESOURCES GLOBAL PROFESSIONALS                                                                         17101 ARMSTRONG AVE                                                                                                                                                       IRVINE              CA      92614                    dbarker@rgp.com; ehartsforn@rgp.com                                                                               First Class Mail and Email
4928022 Richards Manufacturing Company Sales, Inc.                                                             517 Lyons Ave                                                                                                                                                             Irvington           NJ      07111                    jettb@richards‐mfg.com                                                                                            First Class Mail and Email
5861786 Rising Tree Wind Farm II LLC                                                                           c/o EDP Renewables North America LLC            Leslie A. Freiman & Randy Sawyer                808 Travis Street, Suite 700                                              Houston             TX      77002                    Randy.Sawyer@edpr.com; steve.irvin@edpr.com                                                                       First Class Mail and Email
4928096 RLH INDUSTRIES, INC.                                                                                   936 N. MAIN ST.                                                                                                                                                           ORANGE              CA      92867                    CHARRIS@FIBEROPTICLINK.COM; MMUNARETTO@FIBEROPTICLINK.COM                                                         First Class Mail and Email
5855091 Robert Charles Grimm, as Trustee of the Robert C. Grimm Revocable Trust of 2011, dated April 5, 2011   ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                                  First Class Mail and Email
5839316 Robert S. Deal Corporation                                                                             1341 North McDowell BL                          Suite I                                                                                                                   Petaluma            CA      94954                    customerservice@rsdeal.com                                                                                        First Class Mail and Email
4923488 ROBERTO JULES LANDSCAPING                                                                              PO BOX 641463                                                                                                                                                             SAN FRANCISCO       CA      94164                    milustax@gmail.com                                                                                                First Class Mail and Email
5804343 ROCHA, JR., MANUEL TOSTE                                                                               ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                                  First Class Mail
5862239 Rock Creek Limited Partnership                                                                         Stoel Rives LLP                                 Gabrielle Glemann                               600 University Street, Suite 3600                                         Seattle             WA      98101                    gabrielle.glemann@stoel.com                                                                                       First Class Mail and Email
5862239 Rock Creek Limited Partnership                                                                         Enel Green Power North America                  Attn: Meg Bateman                               100 Brickstone Square, Suite 300                                          Andover             MA      01810                    meg.bateman@stoel.com                                                                                             First Class Mail and Email
5862239 Rock Creek Limited Partnership                                                                         Stoel Rives LLP                                 Attn: Oren Buchanan Haker                       760 SW Ninth Ave, Suite 3000                                              Portland            OR      97205                    oren.haker@stoel.com                                                                                              First Class Mail and Email
6027255 Rocky Point Claims LLC as Transferee of Diversified Adjustment Service Inc                             Attn: Edward Waters                             P.O. Box 165                                                                                                              Norwalk             CT      06853                    tw@rockypointclaims.com                                                                                           First Class Mail and Email
5855087 ROI Communication, Inc.                                                                                5274 Scotts Valley Dr., Suite 207                                                                                                                                         Scotts Valley       CA      95066                    accounting@roico.com                                                                                              First Class Mail and Email
5834945 Ron DuPratt Ford                                                                                       1320 N. First St.                                                                                                                                                         Dixon               CA      95620                    pete.spitzer@duprattford.com                                                                                      First Class Mail and Email
4928285 RON DUPRATT FORD INC                                                                                   1320 NORTH FIRST ST                                                                                                                                                       DIXON               CA      95620                    pete.spitzer@duprattford.com                                                                                      First Class Mail and Email
6015282 Rosemount, Inc.                                                                                        8000 Norman Center Dr, Suite 1200                                                                                                                                         Bloomington         MN      55437                    kyle.doty@emerson.com                                                                                             First Class Mail and Email
6015333 RPS Group, Inc.                                                                                        Katy Jones, Commercial Counsel                  20405 Tomball Pkwy., Ste. 200                                                                                             Houston             TX      77070                    Houstonbilling@rpsgroup.com; katy.jones@rpsgroup.com; liliana.chavez@rpsgroup.com                                 First Class Mail and Email
5859524 RR Donnelley                                                                                           4101 Winfield Road                                                                                                                                                        Warrenville         IL      60555                    robert.a.larsen@rrd.com                                                                                           First Class Mail and Email
5829845 RW Snook & Company                                                                                     PO Box 5068                                                                                                                                                               Galt                CA      95632                    psnook@rwsrecon.com                                                                                               First Class Mail and Email
4928458 S&C ELECTRIC COMPANY                                                                                   ATTN: MELISSA HALPERIN                          6601 N RIDGE BLVD                                                                                                         CHICAGO             IL      60626‐3997               melissa.halperin@sandc.com; thomas.fullerton@akerman.com                                                          First Class Mail and Email
4928458 S&C ELECTRIC COMPANY                                                                                   THOMAS BUSHNELL FULLERTON                       AKERMAN LLP                                     71 S. WACKER DRIVE, 47TH FLOOR                                            CHICAGO             IL      60606                    thomas.fullerton@akerman.com                                                                                      First Class Mail and Email
4928458 S&C ELECTRIC COMPANY                                                                                   PO BOX 71704                                                                                                                                                              CHICAGO             IL      60694‐1704                                                                                                                                 First Class Mail
5862439 Sacramento Municipal Utilities District                                                                Attn: Bankruptcy MS A255                        P.O. Box 15830                                                                                                            Sacramento          CA      95852‐0830               bankruptcy@smud.org                                                                                               First Class Mail and Email
5862591 Sacramento Municipal Utilities District                                                                Attn: Claims MS A255                            PO Box 15830                                                                                                              Sacramento          CA      95852‐0830               bankruptcy@smud.org                                                                                               First Class Mail and Email
5862591 Sacramento Municipal Utilities District                                                                Daniel Guerrero                                 Customer Service Representative 2               Attn: Claims MS A255                             PO Box 15830             Sacramento          CA      95852‐0830               bankruptcy@smud.org                                                                                               First Class Mail and Email
5859554 Sacramento Sign Source                                                                                 8838 Greenback Lane                                                                                                                                                       Orangevale          CA      95662                    sacsign@sbcglobal.net                                                                                             First Class Mail and Email
5817055 Sage Designs, Inc.                                                                                     150 Shoreline Hwy Ste 8A                                                                                                                                                  Mill Valley         CA      94941                    Dena@scadawise.com                                                                                                First Class Mail and Email
5829319 SAGE Engineers, Inc.                                                                                   2251 Douglas Blvd. Ste. 200                                                                                                                                               Roseville           CA      95661                    ssanders@sageengineers.com                                                                                        First Class Mail and Email
4932840 Salmon Creek Hydroelectric Company, LLC                                                                1026 Florin Road, PMB 390                                                                                                                                                 Sacramento          CA      95831                    markhenwood@henwoodassociates.com                                                                                 First Class Mail and Email
6026009 Samborski, Ina Kay                                                                                     ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                                  First Class Mail and Email
5861864 Samuel Engineering, Inc.                                                                               Campeau Goodsell Smith, L.C.                    William J. Healy                                440 N. 1st Street, #200                                                   San Jose            CA      95112                    whealy@campeaulaw.com                                                                                             First Class Mail and Email
5861864 Samuel Engineering, Inc.                                                                               DJ Alemayehu                                    8450 East Crescent Pkwy – Suite 200                                                                                       Greenwood Village   CO      80111                                                                                                                                      First Class Mail
6022045 San Bernardino County Dept. of Public Works                                                            825 E. Third St. Room 201                                                                                                                                                 San Bernardino      CA      92415                    sakura.younger@dpw.sbcounty.gov                                                                                   First Class Mail and Email
4911241 San Luis Butane Distributors                                                                           Delta Liquid Energy                             Gary A. Sage                                    PO Box 3068                                                               Paso Robles         CA      93447                    garys@deltaliquidenergy.com                                                                                       First Class Mail and Email
5861825 Sand Drag LLC                                                                                          9255 Towne Centre Drive                         Suite 840                                                                                                                 San Diego           CA      92121                    csyme@eurusenergy.com; stakahata@eurusenergy.com                                                                  First Class Mail and Email
5861825 Sand Drag LLC                                                                                          Orrick, Herrington & Sutcliffe LLP              Attn: Thomas Mitchell, Esq.                     The Orrick Building                              405 Howard Street        San Francisco       CA      94105                    tcmitchell@orrick.com                                                                                             First Class Mail and Email
5859136 Schanaker, Craig A.                                                                                    ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                                  First Class Mail and Email
5860603 Schweitzer Engineering Laboratories Inc.                                                               Stites & Harbison PLLC                          Brian R. Pollock                                400 W. Market Street, Suite 1800                                          Louisville          KY      40202                    bpollock@stites.com                                                                                               First Class Mail and Email
5860603 Schweitzer Engineering Laboratories Inc.                                                               2350 NE Hopkins Court                                                                                                                                                     Pullman             WA      99163                    legal@selinc.com                                                                                                  First Class Mail and Email
4928980 Scorch LLC                                                                                             87 Graham Street #250                                                                                                                                                     San Francisco       CA      94129‐1759               janegroft@scorch.biz                                                                                              First Class Mail and Email
4928980 Scorch LLC                                                                                             Jane Groft                                      1288 Columbus Ave. #267                                                                                                   San Francisco       CA      94133                                                                                                                                      First Class Mail
5839297 SDL Atlas LLC                                                                                          3934 Airway Drive                                                                                                                                                         Rock Hill           SC      29732                    accounting@sdlatlas.com; jvance@sdlatlas.com                                                                      First Class Mail and Email
4929052 SEFCOR INC                                                                                             1150 UNIFORM RD                                                                                                                                                           GRIFFIN             GA      30224                    MHICKEY@SEFCOR.COM                                                                                                First Class Mail and Email
4929052 SEFCOR INC                                                                                             PO BOX 890093                                                                                                                                                             CHARLOTTE           NC      28289                    MHICKEY@SEFCOR.COM                                                                                                First Class Mail and Email
6115585 Sencha Funding, LLC as Transferee of Cowen Special Investments LLC                                     c/o Farallon Capital Management, L.L.C.         Attn: Michael G. Linn                           One Maritime Plaza, Suite 2100                                            San Francisco       CA      94111                    mlinn@faralloncapital.com                                                                                         First Class Mail and Email
5803713 Shafter Solar, LLC                                                                                     Attn: Cash Management FEA/JB                    700 Universe Boulevard                                                                                                    Juno Beach          FL      33408                    charles.sieving@nexteraenergy.com; Dianne.Lavado@nexteraenergy.com                                                First Class Mail and Email
5803713 Shafter Solar, LLC                                                                                     c/o Klee, Tuchin Bogdanoff & Stern LLP          Attn: David M. Stern, Esq.                      1999 Ave. of the Stars, 39th Floor                                        Los Angeles         CA      90067                    dstern@ktbslaw.com                                                                                                First Class Mail and Email
5861987 SHI International Corp                                                                                 290 Davidson Ave                                                                                                                                                          Somerset            NJ      08873                    Kevin_Klehm@shi.com                                                                                               First Class Mail and Email
5861674 Shiloh I Wind Power LLC                                                                                Stoel Rives LLP                                 Gabrielle Glemann                               600 University Street, Suite 3600                                         Seattle             WA      98101                    gabrielle.glemann@stoel.com                                                                                       First Class Mail and Email
5861674 Shiloh I Wind Power LLC                                                                                Avangrid Renewables                             Attn: Lana Le Hir                               1125 NW Couch St., Suite 700                                              Portland            OR      97209                    lana.lehir@avangrid.com                                                                                           First Class Mail and Email
5861674 Shiloh I Wind Power LLC                                                                                Stoel Rives LLP                                 Attn: Oren Buchanan Haker                       760 SW Ninth Ave., Suite 3000                                             Portland            OR      97205                    oren.haker@stoel.com                                                                                              First Class Mail and Email
5861466 Shiloh I Wind Project LLC                                                                              Stoel Rives LLP                                 Gabrielle Glemann                               600 University Street, Suite 3600                                         Seattle             WA      98101                    gabrielle.glemann@stoel.com                                                                                       First Class Mail and Email
5861466 Shiloh I Wind Project LLC                                                                              Avangrid Renewables                             Attn: Lana Le Hir                               1125 NW Couch St., Suite 700                                              Portland            OR      97209                    lana.lehir@avangrid.com                                                                                           First Class Mail and Email
5861466 Shiloh I Wind Project LLC                                                                              Stoel Rives LLP                                 Attn: Oren Buchanan Haker                       760 SW Ninth Ave, Suite 3000                                              Portland            OR      97205                    oren.haker@stoel.com                                                                                              First Class Mail and Email
4932859 Shiloh III Lessee, LLC                                                                                 c/o EDF Renewables, Inc.                        15445 Innovation Drive                                                                                                    San Diego           CA      92128                    daniel.summa@edf‐re.com; jerome.lehir@edf‐re.com                                                                  First Class Mail and Email
5860387 Shiloh IV Lessee, LLC                                                                                  Baker Botts LLP                                 2001 Ross Avenue, Suite 1000                    Attn: C. Luckey McDowell; Ian E. Roberts                                  Dallas              TX      75201                    ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com                                                        First Class Mail and Email
5860387 Shiloh IV Lessee, LLC                                                                                  Yuki Oguchi                                     c/o Marubeni Power International, Inc.          375 Lexington Avenue                                                      New York            NY      10017                    oguchi‐y@marubeni.com                                                                                             First Class Mail and Email
4932862 Shiloh Wind Project 2, LLC                                                                             c/o EDF Renewables, Inc.                        15445 Innovation Drive                                                                                                    San Diego           CA      92128                    dan.summa@edf‐re.com; daniel.summa@edf‐re.com; jerome.lehir@edf‐re.com                                            First Class Mail and Email
5859133 Shurtz, Stan                                                                                           ADDRESS ON FILE                                                                                                                                                                                                                                                                                                                                  First Class Mail and Email
5860185 Sierra Pacific Industries                                                                              Downey Brand LLP                                R. Dale Ginter                                  621 Capitol Mall, 18th Floor                                              Sacramento          CA      95814                    dginter@downeybrand.com; mfrazier@downeybrand.com                                                                 First Class Mail and Email
5860185 Sierra Pacific Industries                                                                              Mike Dalglish                                   PO Box 496028                                                                                                             Redding             CA      96049                    mdalglish@spi‐ind.com                                                                                             First Class Mail and Email
6021325 Sierra Snow Removal & Excavating Inc.                                                                  Gary Rhoads                                     PO Box 664                                                                                                                Soda Springs        CA      95728                    snowmangary1@gmail.com                                                                                            First Class Mail and Email
6021325 Sierra Snow Removal & Excavating Inc.                                                                  21880 Donner Pass Rd.                                                                                                                                                     Soda Springs        CA      95728                                                                                                                                      First Class Mail




                       In re: PG&E Corporation, et al.
                       Case No. 19‐30088                                                                                                                                                                                                 Page 5 of 7




                                                                                                       Case: 19-30088                                         Doc# 2940                                    Filed: 07/11/19                                       Entered: 07/11/19 15:57:14                                                                   Page 35
                                                                                                                                                                                                                     of 37
                                                                                                                                                                                                                                Exhibit F
                                                                                                                                                                                                                        503b9 Claimants Service List
                                                                                                                                                                                                                         Served as set forth below


MMLID                                                          NAME                                                     ADDRESS 1                                                    ADDRESS 2                           ADDRESS 3                                  ADDRESS 4                          CITY   STATE    POSTAL CODE   COUNTRY                                                        EMAIL              METHOD OF SERVICE
5857734 Sierra Trench Protection Rentals and Sales                                           12375 Locksley Ln                                                                                                                                                                          Auburn                CA      95602                    accounting@sierratrenchprotection.com                                First Class Mail and Email
5855959 Sierra Utility Sales, Inc                                                            1054 41st Ave.                                                                                                                                                                             Santa Cruz            CA      95062                    mara@sierrautility.net                                               First Class Mail and Email
5822158 Silvas Oil Co., Inc.                                                                 PO Box 1048                                                                                                                                                                                Fresno                CA      93714‐1048               patty@silvasoil.com                                                  First Class Mail and Email
5843629 Silver Valley Propane                                                                13523 Manhasset Rd                                                                                                                                                                         Apple Valley          CA      92308                    maribel@supropane.com; nathan@supropane.com; shasta@supropane.com    First Class Mail and Email
5832022 Simmons, Darryl                                                                      ADDRESS ON FILE                                                                                                                                                                                                                                                                                                        First Class Mail and Email
4929359 Sims Recycling Solutions, Inc.                                                       8855 Washington Blvd.                                                                                                                                                                      Roseville             CA      95678                    jamie.varin@simsmm.com                                               First Class Mail and Email
5859314 Singer, Daniel                                                                       ADDRESS ON FILE                                                                                                                                                                                                                                                                                                        First Class Mail and Email
5861151 Skyline Commercial Interiors, Inc. d/b/a Skyline Construction Inc.                   Attn: Jared Isaacsohn, VP of Legal                        505 Sansome Street, 7th Floor                                                                                                    San Francisco         CA      94111                    jisaacsohn@skylineconstruction.build                                 First Class Mail and Email
5859543 Snow Mountain Hydro LLC                                                              205 N 10th Street, Suite 510                                                                                                                                                               Boise                 ID      83702                    twicher@ida‐west.com                                                 First Class Mail and Email
5859769 SodexoMAGIC, LLC                                                                     Adrienne Vadell Struges, Esq, Assistant General Counsel   9801 Washingtonian Blvd.                                                                                                         Gaithersburg          MD      20878                    Adrienne.sturges@sodexo.com                                          First Class Mail and Email
4932872 Solano Irrigation District                                                           810 Vaca Valley Parkway, Suite 201                                                                                                                                                         Vacaville             CA      95688                    cmorine@sidwater.org                                                 First Class Mail and Email
5840647 Solar Alpine LLC                                                                     Baker Botts LLP                                           C. Luckey McDowell; Ian E. Roberts              2001 Ross Avenue, Suite 1000                                                     Dallas                TX      75201                    ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com           First Class Mail and Email
5840647 Solar Alpine LLC                                                                     Kevin Malcarney                                           300 Carnegie Center, Suite 300                                                                                                   Princeton             NJ      08540                    kevin.malcarney@clearwayenergy.com                                   First Class Mail and Email
5840647 Solar Alpine LLC                                                                     Stephanie Miller                                          4900 N. Scottsdale Rd, Suite 5000                                                                                                Scottsdale            AZ      85251                    stephanie.miler@clearwayenergy.com                                   First Class Mail and Email
5860653 SOLAR GROUNDS LANDSCAPING INC                                                        OLIVIA J MONTALVO                                         617 BLAKESLEY CT                                                                                                                 ROSEVILLE             CA      95747                    O1M22SGL@GMAIL.COM                                                   First Class Mail and Email
5839308 Solar Kansas South LLC                                                               Baker Botts LLP                                           C. Luckey McDowell; Ian E. Roberts              2001 Ross Avenue, Suite 1000                                                     Dallas                TX      75201                    ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com           First Class Mail and Email
5839308 Solar Kansas South LLC                                                               Kevin Malcarney                                           300 Cernegie Center, Suite 300                                                                                                   Princeton             NJ      08540                    kevin.malcarney@clearwayenergy.com                                   First Class Mail and Email
5839308 Solar Kansas South LLC                                                               Stephanie Miller                                          4900 N. Scottsdale Rd, Suite 5000                                                                                                Scottsdale            AZ      85251                    stephanie.miller@clearwayenergy.com                                  First Class Mail and Email
5827328 Solar Partners II, LLC                                                               Eric Leuze                                                804 Carnegie Center                                                                                                              Princeton             NJ      08540                    eric.leuze@nrg.com; jennifer.perna@nrg.com                           First Class Mail and Email
5827328 Solar Partners II, LLC                                                               Baker Botts L.L.P.                                        Attn: C. Luckey McDowell; Ian E. Roberts        2001 Ross Avenue, Suite 1000                                                     Dallas                TX      75201                    ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com           First Class Mail and Email
5827328 Solar Partners II, LLC                                                               Jennifer Perna                                            804 Carnegie Center                                                                                                              Princeton             NJ      08540                    jennifer.perna@nrg.com                                               First Class Mail and Email
5829360 Solar Partners VIII, LLC                                                             Eric Leuze                                                804 Carnegie Center                                                                                                              Princeton             NJ      08540                    eric.leuze@nrg.com                                                   First Class Mail and Email
5829360 Solar Partners VIII, LLC                                                             Baker Botts LLP                                           Attn: C. Luckey McDowell; Ian E. Roberts        2001 Ross Avenue, Suite 1000                                                     Dallas                TX      75201                    ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com           First Class Mail and Email
5829360 Solar Partners VIII, LLC                                                             Jennifer Perna                                            804 Carnegie Center                                                                                                              Princeton             NJ      08540                    jennifer.perna@nrg.com                                               First Class Mail and Email
6015313 Solar Turbines Incorporated                                                          c/o Caterpillar Inc                                       Attn: Kurt Keller                               100 N.E. Adams Street, AB7140                                                    Peoria                IL      61629                    keller_kurt_J@cat.com                                                First Class Mail and Email
5862406 Southwire Company LLC                                                                Spencer Preis                                             Vice President, Associate General Counsel       One Southwire Drive                                                              Carrollton            GA      30119                    Spencer.preis@southwire.com                                          First Class Mail and Email
5840581 SPS Atwell Island, LLC                                                               Baker Botts L.L.P.                                        Attn: Luckey McDowell; Ian Roberts              2001 Ross Avenue, Suite 1000                                                     Dallas                TX      75201                    ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com           First Class Mail and Email
5840581 SPS Atwell Island, LLC                                                               c/o TerraForm Power, LLC                                  Attention: Legal                                200 LIberty Street, 14th Floor                                                   New York              NY      10281                    legal@terraform.com                                                  First Class Mail and Email
5822459 SRI International                                                                    Diane Lu                                                  333 Ravenswood Avenue                                                                                                            Menlo Park            CA      94025                    diane.lu@sri.com                                                     First Class Mail and Email
4929743 SSD INC                                                                              10643 PROFESSIONAL CIRCLE SUITE A                                                                                                                                                          RENO                  NV      89521                    INFOR@SSDINC.COM                                                     First Class Mail and Email
5855620 Stacie Brault dba Mountain Machine and Fabrication                                   P.O. Box 1645                                                                                                                                                                              Paradise              CA      95967                    mountain‐machine@hotmail.com                                         First Class Mail and Email
5810367 Suburban Propane                                                                     P.O. Box 206                                                                                                                                                                               Whippany              NJ      07981                    JDiana@suburbanpropane.com                                           First Class Mail and Email
5810367 Suburban Propane                                                                     Jade Ann Diana, Representative ‐ Credit & Collecti        240 Route 10 West                                                                                                                Whippany              NJ      07981                                                                                         First Class Mail
4932892 Sun City Project LLC                                                                 9255 Towne Centre Drive                                   Suite 840                                                                                                                        San Diego             CA      92121                    csyme@eurusenergy.com; stakahata@eurusenergy.com                     First Class Mail and Email
4932892 Sun City Project LLC                                                                 Orrick, Herrington & Sutcliffe LLP                        Attn: Paul Zarnowiecki, Esq.                    Debbie L. Felder, Esq.                          1152 15th Street, N.W.           Washington            DC      20005                    dfelder@orrick.com; pzarnowiecki@orrick.com                          First Class Mail and Email
4932892 Sun City Project LLC                                                                 Orrick, Herrington & Sutcliffe LLP                        Attn: Thomas Mitchell, Esq.                     The Orrick Building                             405 Howard Street                San Francisco         CA      94105                    tcmitchell@orrick.com                                                First Class Mail and Email
5840613 Sunray Energy 2, LLC                                                                 c/o Clenera, LLC                                          Attn: Admin Dept                                PO Box 2576                                                                      Boise                 ID      83701                    ga.notices@clenera.com                                               First Class Mail and Email
5840613 Sunray Energy 2, LLC                                                                 Global Atlantic Financial Company                         4 World Trade Center, 51st Floor                150 Greenwich Street                                                             New York              NY      10007                    Samuel.Mencoff@gafg.com                                              First Class Mail and Email
4930139 SUNRISE ENGINEERING INC                                                              25 E 500 N                                                                                                                                                                                 FILLMORE              UT      84631                    tktaylor@sunrise‐eng.com                                             First Class Mail and Email
4930139 SUNRISE ENGINEERING INC                                                              DEPT #2071                                                PO BOX 29675                                                                                                                     PHOENIX               AZ      85038‐9675               tktaylor@sunrise‐eng.com                                             First Class Mail and Email
4930141 SUNSET BUILDING COMPANY LLC                                                          P.O. BOX 640                                                                                                                                                                               SAN RAMON             CA      94583                    AGREEN@BISHOPRANCH.COM                                               First Class Mail and Email
4930141 SUNSET BUILDING COMPANY LLC                                                          JORDANNA FERREIRA, CHIEF FINANCIAL OFFICER                2600 CAMINO RAMON, SUITE 201                                                                                                     SAN RAMON             CA      94583                    JFERREIRA@BISHOPRANCH.COM                                            First Class Mail and Email
4930141 SUNSET BUILDING COMPANY LLC                                                          CLARK HILL LLP                                            TIMOTHY M. FLAHERTY                             ONE EMBARCADERO CENTER, SUITE 400                                                SAN FRANCISCO         CA      94111                    TFLAHERTY@CLARKHILL.COM                                              First Class Mail and Email
5861738 Sunshine Gas Producers, L.L.C.                                                       c/o DTE Biomass Energy, Inc.                              Attn: Matthew Brubaker                          414 S. Main Street, Ste. 600                                                     Ann Arbor             MI      48104                    matthew.brubaker@dteenergy.com                                       First Class Mail and Email
5861738 Sunshine Gas Producers, L.L.C.                                                       c/o Hunton Andrews Kurth LLP                              Attn: Peter S. Partee, Sr., Esq.                and Robert A. Rich, Esq.                        200 Park Avenue                  New York              NY      10166                    ppartee@HuntonAK.com                                                 First Class Mail and Email
5861738 Sunshine Gas Producers, L.L.C.                                                       c/o DTE Energy Resources, LLC                             Attn: Stephanie R. Reeves, Esq.                 414 S. Main Street, Ste. 600                                                     Ann Arbor             MI      48104                    rrich2@huntonak.com; stephanie.reeves@dteenergy.com                  First Class Mail and Email
5862427 TA ‐ Acacia, LLC                                                                     Aaron G. McCollough                                       McGuireWoods LLP                                77 W. Wacker Dr.                                Suite 4100                       Chicago               IL      60601                    amccollough@mcguirewoods.com                                         First Class Mail and Email
6022218 Tannor Partners Credit Fund, LP As Transferee of Coates Field Services, Inc          Attn: Robert Tannor                                       555 Theodore Fremd Avenue, Suite C209                                                                                            Rye                   NY      10580                                                                                         First Class Mail
5822021 TAYLOR ENGINEERING                                                                   1080 MARINA VILLAGE PARKWAY #501                                                                                                                                                           ALAMEDA               CA      94501                    gfriedman@taylor‐engineering.com; officemgr@taylor‐engineering.com   First Class Mail and Email
5825829 Team Industrial Service                                                              Team Value Products & Service                             3000 Bayshore Rd.                                                                                                                Benicia               CA      94510                    ann.knight@teaminc.com                                               First Class Mail and Email
5841991 Terra West Construction                                                              PO Box 3165                                                                                                                                                                                Auburn                CA      95604                    TerraWestEngineering@yahoo.com                                       First Class Mail and Email
6022705 The Barricade Company & Traffic                                                      TBC Safety                                                3963 Santa Rosa Ave                                                                                                              Santa Rosa            CA      95407                    anne@tbcsafety.com                                                   First Class Mail and Email
6029628 The General Insurance                                                                P.O. Box 305195                                                                                                                                                                            Nashville             TN      37230                    terridavis@thegeneral.com                                            First Class Mail and Email
6029628 The General Insurance                                                                Terri Lynn Davis, Subrogation Specialist                  2636 Elm Hill Pike                                                                                                               Nashville             TN      37230                                                                                         First Class Mail
5860981 The Metropolitan Water District of Southern California                               Accounts Receivables                                      700 N. Alameda St                                                                                                                Los Angeles           CA      90012                    accountsreceivablebusiness@mwdh2o.com                                First Class Mail and Email
5860981 The Metropolitan Water District of Southern California                               Brent Yamasaki, Group Manger, Water System Operations     700 N. Alameda St.                                                                                                               Los Angeles           CA      90012                    byamasaki@mwdh2o.com                                                 First Class Mail and Email
5016603 The Okonite Company                                                                  102 Hilltop Road                                                                                                                                                                           Ramsey                NJ      07446                    credit@okonite.com                                                   First Class Mail and Email
5016603 The Okonite Company                                                                  PO Box 340                                                                                                                                                                                 Ramsey                NJ      07446                                                                                         First Class Mail
5814749 Thomas                                                                               ADDRESS ON FILE                                                                                                                                                                                                                                                                                                        First Class Mail and Email
5829491 Tillamook People's Utility District                                                  1115 Pacific Ave                                                                                                                                                                           Tillamook             OR      97141                    trodrigues@tpud.org                                                  First Class Mail and Email
6040179 Tony's Landscaping & Maintenance                                                     Antonio Julio Trigo, Owner                                2983 Grand Oak Ct                                                                                                                Turlock               CA      95382                    tonylandscape2532@sbcglobal.net                                      First Class Mail and Email
6040179 Tony's Landscaping & Maintenance                                                     P.O. Box 3246                                                                                                                                                                              Turlock               CA      95381                    tonylandscape2532@sbcglobal.net                                      First Class Mail and Email
5810370 Topaz Solar Farms LLC                                                                A. Robert Lasich                                          1850 N. Central Ave, Suite 1025                                                                                                  Phoenix               AZ      85004                    arlasich@bherenewables.com                                           First Class Mail and Email
5810370 Topaz Solar Farms LLC                                                                Attn: General Counsel                                     17200 North Perimeter Drive                     Suite 202                                                                        Scottsdale            AZ      85255                    arlasich@bherenewables.com                                           First Class Mail and Email
5822039 Towill, Inc.                                                                         2300 Clayton Rd. #1200                                                                                                                                                                     Concord               CA      94520                    aaron.badavinac@towill.com                                           First Class Mail and Email
6109152 Toxco Materials Management Center                                                    109 Flint Road                                                                                                                                                                             Oak Ridge             TN      37830                    dgrafton@toxcommc.com                                                First Class Mail and Email
5857881 Tri Pacific Supply, Inc                                                              4345 Pacific St.                                                                                                                                                                           Rocklin               CA      95765                    tripacsup@tripacific.net                                             First Class Mail and Email
5839369 Trident Environmental and Engineering, Inc.                                          110 L. ST. #1                                                                                                                                                                              Antioch               CA      94509                    Iheckathorn@tridenteng.com                                           First Class Mail and Email
5839369 Trident Environmental and Engineering, Inc.                                          The Steele Law Group                                      Geoffrey Wm. Steele, Attorney at Law            1850 Mt. Diablo Blvd., Suite 670                                                 Walnut Creek          CA      94596                    steele@steelelawca.com                                               First Class Mail and Email
5862775 Triple HS, Inc. d/b/a H. T. Harvey & Associates                                      Attn: Karin Hunsicker                                     983 University Ave, Bldg D                                                                                                       Los Gatos             CA      95032                    khunsicker@harveyecology.com                                         First Class Mail and Email
4931088 Tripwire, Inc.                                                                       Andrea Flanagan, Director of Legal Services               308 SW 2nd Ave, Ste 400                                                                                                          Portland              OR      97204                    ar@tripwire.com; tw‐contracts@tripwire.com                           First Class Mail and Email
4931088 Tripwire, Inc.                                                                       29039 Network Place                                                                                                                                                                        Chicago               IL      60673‐1290                                                                                    First Class Mail
5861280 Tri‐State Generation and Transmission Association, Inc.                              c/o Peter Lucas                                           1624 Market Street, Suite 310                                                                                                    Denver                CO      80202                    lucasp@appellucas.com                                                First Class Mail and Email
5861280 Tri‐State Generation and Transmission Association, Inc.                              1100 West 116th Avenue                                                                                                                                                                     Westminster           CO      80234                                                                                         First Class Mail
5861280 Tri‐State Generation and Transmission Association, Inc.                              Julie A. Rech                                             1100 West 116th Avenue                                                                                                           Westminster           CO      80234                                                                                         First Class Mail
4932918 Tulare PV II LLC                                                                     c/o D.E. Shaw Renewable Investments, L.L.C.               Attn: Chris Thuman                              1166 Avenue of the Americas, 9th Floor                                           New York              NY      10036                    DESRI‐notices@deshaw.com                                             First Class Mail and Email
4932921 Tunnel Hill Hydro LLC                                                                1026 Florin Road, #390                                                                                                                                                                     Sacramento            CA      95831                    markhenwood@henwoodassociates.com                                    First Class Mail and Email
6027267 TURN, The Utility Reform Network as Transferee of Vendor Recovery Fund IV, LLC       Attn: Robert Harris                                       2775 Park Ave                                                                                                                    Santa Clara           CA      95050                    rob@bindermalter.com                                                 First Class Mail and Email
5862479 Turner Construction Company                                                          Seyfarth Shaw LLP                                         M. Ryan Pinkston                                Christopher J. Harney                           560 Mission Street, Suite 3100   San Francisco         CA      94105                    charney@seyfarth.com; rpinkston@seyfarth.com                         First Class Mail and Email
5862479 Turner Construction Company                                                          c/o Dan R. Wheeler                                        Vice President & General Manager                2500 Venture Oaks Way, Suite 200                                                 Sacramento            CA      95833                    drwheeler@tcco.com                                                   First Class Mail and Email
4932923 Twin Valley Hydro                                                                    13515 East Fern Road                                                                                                                                                                       Whitmore              CA      96096                    tocherneil@yahoo.com                                                 First Class Mail and Email
5810393 Twincreeks South Poolside Homeowners Association                                     c/o Common Interest Management                            315 Diablo Rd. ‐ #221                                                                                                            Danville              CA      94526                    aclark@commoninterest.com                                            First Class Mail and Email
5861068 U.S. TelePacific Corp. dba TPx Communications                                        Macdonald Fernandez LLP                                   Iain A. Macdonald                               221 Sansome Street, Third Flr                                                    San Francisco         CA      94104                    imac@macfern.com                                                     First Class Mail and Email
5861068 U.S. TelePacific Corp. dba TPx Communications                                        c/o Luz Aurora Lettiere, Esq.                             515 S. Flower St., 45th Flr                                                                                                      Los Angeles           CA      90071                    Luz.lettiere@tpx.com                                                 First Class Mail and Email
5803761 ULTRA RESOURCES, INC.                                                                116 INVERNESS DRIVE EAST                                  SUITE #400                                                                                                                       ENGLEWOOD             CO      80112                    twidhalm@ultrapetroleum.com                                          First Class Mail and Email
5810442 Ungerman, Garth & Terri                                                              ADDRESS ON FILE                                                                                                                                                                                                                                                                                                        First Class Mail and Email
5816551 Union Sanitary District                                                              Shawn Nesgis                                              5072 Benson Road                                                                                                                 Union City            CA      94587                    shawnn@unionsanitary.ca.gov                                          First Class Mail and Email
4931343 UNITEDLEX CORPORATION                                                                ERIC P. KELLY, CORPORATE COUNSEL                          6130 SPRINT PARKWAY, SUITE 300                                                                                                   OVERLAND PARK         KS      66211                    eric.kelly@unitedlex.com                                             First Class Mail and Email
5861884 Urn Consulting, Inc                                                                  818 Kali Place                                                                                                                                                                             Rocklin               CA      95765                    uyeo@hnsd.com                                                        First Class Mail and Email
5825677 US Power Services, LLC                                                               6485 Shiloh Road                                          Suite B‐700                                                                                                                      Alpharetta            GA      30005                    davidleonhardt@usppllc.com; waynerand@usppllc.com                    First Class Mail and Email
5862503 UTICA WATER AND POWER AUTHORITY                                                      P.O. BOX 358                                                                                                                                                                               ANGELS CAMP           CA      95222                    ADMIN@UTICAPOWER.NET                                                 First Class Mail and Email
6040297 Utility Data Contractors Inc.                                                        c/o Shaun Christensen                                     1624 Market Street, Suite 310                                                                                                    Denver                CO      80202                    christensens@appellucas.com                                          First Class Mail and Email
5862106 Vantage Wind Energy LLC                                                              Alex George                                               Vice President                                  One South Wacker Drive, Suite 1800                                               Chicago               IL      60606                    AGeorge@invenergyllc.com                                             First Class Mail and Email
5862106 Vantage Wind Energy LLC                                                              c/o Invenergy LLC                                         Attn: David Azari                               One South Wacker Drive, Suite 1800                                               Chicago               IL      60606                    DAzari@invenergyllc.com                                              First Class Mail and Email
5862106 Vantage Wind Energy LLC                                                              Crowell & Moring LLP                                      Attn: Thomas F. Koegel                          Three Embarcadero Center, 26th Floor                                             San Francisco         CA      94111                    TKoegel@crowell.com                                                  First Class Mail and Email
5816711 Vasco Winds, LLC                                                                     c/o Klee, Tuchin Bogdanoff & Stern LLP                    Attn: David M. Stern, Esq.                      1999 Ave. of the Stars, 39th Floor                                               Los Angeles           CA      90067                    charles.sieving@nexteraenergy.com; Dstern@ktbslaw.com                First Class Mail and Email
5816711 Vasco Winds, LLC                                                                     Attn: Cash Management FEA/JB                              700 Universe Boulevard                                                                                                           Juno Beach            FL      33408                    Dianne.Lavado@nexteraenergy.com                                      First Class Mail and Email
6041092 Velasquez, Oscar                                                                     ADDRESS ON FILE                                                                                                                                                                                                                                                                                                        First Class Mail and Email
5822763 Vessely Civil & Structural Engineering                                               743 Pacific St                                                                                                                                                                             San Luis Obispo       CA      93401                    vesselyr1745@gmail.com                                               First Class Mail and Email
5803244 Vince Sigal Electric, Inc                                                            PO Box 1995                                                                                                                                                                                Windsor               CA      95492                    sherry@vselectric.com                                                First Class Mail and Email
4931686 Vince Sigal Electric, Inc                                                            Vincent Sigal                                             400 Tesconi Circle                                                                                                               Santa Rosa            CA      95401                    sherry@vselectric.com                                                First Class Mail and Email
4931695 Vintner Solar LLC                                                                    c/o Allco Renewable Energy Limited                        1740 Broadway, 15th Floor                                                                                                        New York              NY      10019                    mjmelone@allcous.com                                                 First Class Mail and Email
4931695 Vintner Solar LLC                                                                    c/o Rabobank                                              Attn: Deposits                                  3815 E. Thousand Oaks Blvd, Suite A                                              Westlake Village      CA      91362                    Robert.Bullock@rabobank.com                                          First Class Mail and Email
5805794 Vista Corporation                                                                    Mike Karl                                                 1285 Whitehall Lane                                                                                                              St. Helena            CA      94574                    mikek@uvds.com                                                       First Class Mail and Email
5805794 Vista Corporation                                                                    Gregory John Stangl                                       PO Box 30032                                                                                                                     Walnut Creek          CA      94598                    stangl@phoenixenergy.net                                             First Class Mail and Email
6013320 VOGEL, ROBERT K                                                                      ADDRESS ON FILE                                                                                                                                                                                                                                                                                                        First Class Mail and Email
6028916 VonWin Capital Management, L.P. as Transferee of Golder Associates, Inc.             Attn: General Counsel                                     261 Fifth Avenue, 22nd Floor                                                                                                     New York              NY      10016                                                                                         First Class Mail
5860897 Water Dynamics, Inc.                                                                 c/o Don J. Pool, Esq.                                     Dowling Aaron Incorporated                      8080 N. Palm Ave., Third Floor                                                   Fresno                CA      93711                    dpool@dowlingaaron.com                                               First Class Mail and Email
5860897 Water Dynamics, Inc.                                                                 4877 W. Jennifer, Ste. 104                                                                                                                                                                 Fresno                CA      93722                                                                                         First Class Mail
5803773 WATER WHEEL RANCH                                                                    PO BOX 110                                                                                                                                                                                 ROUND MOUNTAIN        CA      96084                    wwr143‐1@outlook.com                                                 First Class Mail and Email
5829408 WELDSTAR COMPANY                                                                     ATTN: MATT STEPHENS                                       1100 HAMILTON AVE.                                                                                                               UNIVERSITY PARK       IL      60484                    MSTEPHENS@WELDSTAR.COM                                               First Class Mail and Email
6022717 Welense, Jon                                                                         ADDRESS ON FILE                                                                                                                                                                                                                                                                                                        First Class Mail and Email
5839438 Welker, Inc.                                                                         13839 West Bellfort                                                                                                                                                                        Sugar Land            TX      77498                    michael.scott@welker.com                                             First Class Mail and Email
5861928 Western Antelope Blue Sky Ranch A LLC                                                Stoel Rives LLP                                           Attn: Jenna Slocum                              600 University Street, Suite 3600                                                Seattle               WA      98101                    gabrielle.glemann@stoel.com; jennifer.slocum@stoel.com               First Class Mail and Email
6023689 Western Environmental Consultants, Inc.                                              12324 Hampton Way Drive                                                                                                                                                                    Wake Forest           NC      27587                    gcullen@eci‐consulting.com; rstephe@eci‐consulting.com               First Class Mail and Email
5840887 Western Weather Group, Inc                                                           Don Schukraft                                             686 Rio Lindo Ave                                                                                                                Chico                 CA      95926                    Don@Westernwx.com                                                    First Class Mail and Email
5860403 Westlands Solar Farms LLC                                                            c/o Clenera LLC                                           PO Box 2576                                                                                                                      Boise                 ID      83701                    cre.notices@clenera.com                                              First Class Mail and Email




                       In re: PG&E Corporation, et al.
                       Case No. 19‐30088                                                                                                                                                                                        Page 6 of 7




                                                                                         Case: 19-30088                                          Doc# 2940                                         Filed: 07/11/19                                      Entered: 07/11/19 15:57:14                                                                            Page 36
                                                                                                                                                                                                             of 37
                                                                                                                                                                                                                                              Exhibit F
                                                                                                                                                                                                                                     503b9 Claimants Service List
                                                                                                                                                                                                                                      Served as set forth below


MMLID                                                         NAME                                                                        ADDRESS 1                                           ADDRESS 2                              ADDRESS 3                        ADDRESS 4                CITY   STATE    POSTAL CODE   COUNTRY                                                            EMAIL          METHOD OF SERVICE
5860403 Westlands Solar Farms LLC                                                                              Baker Botts LLP                                    Attn: C. Luckey McDowell; Ian E. Roberts          2001 Ross Avenue, Suite 1000                                  Dallas              TX      75201                    ian.roberts@bakerbotts.com; luckey.mcdowell@bakerbotts.com           First Class Mail and Email
5860403 Westlands Solar Farms LLC                                                                              c/o Centaurus Renewable Energy LLC                 Attn: Stephen H. Douglas                          1717 West Loop South, Suite 1800                              Houston             TX      77027                    sdouglas@centaurusenergy.com                                         First Class Mail and Email
5817611 Westside Solar, LLC                                                                                    Attn: Cash Management FEA/JB                       700 Universe Boulevard                                                                                          Juno Beach          FL      33408                    charles.sieving@nexteraenergy.com; Dianne.Lavado@nexteraenergy.com   First Class Mail and Email
5817611 Westside Solar, LLC                                                                                    c/o Klee, Tuchin Bogdanoff & Stern LLP             Attn: David M. Stern, Esq.                        1999 Ave. of the Stars, 39th Floor                            Los Angeles         CA      90067                    dstern@ktbslaw.com                                                   First Class Mail and Email
6040228 Whitebox Multi Strategy Partners, LP as Transferee of Surf To Snow Environmental Resource Management   Attn: Chris Hardy                                  3033 Excelsior Blvd, Ste 300                                                                                    Minneapolis         MN      55416                                                                                         First Class Mail
6030419 Whitebox Multi‐Strategy Partners, LP as Transferee of Corrosion Service Company Limited                Attn: Mark Strefling                               3033 Excelsior Blvd, Ste 300                                                                                    Minneapolis         MN      55416                                                                                         First Class Mail
6115759 Whitebox Multi‐Strategy Partners, LP as Transferee of J. Givoo Consultants Inc.                        Attn: Mark Strefling                               3033 Excelsior Blvd, Ste 300                                                                                    Minneapolis         MN      55416                                                                                         First Class Mail
6040198 Whitebox Multi‐Strategy Partners, LP as Transferee of Sentinel Peak Resources California LLC           Attn: Keith Fischer                                3033 Excelsior Blvd., Ste 300                                                                                   Minneapolis         MN      55416                                                                                         First Class Mail
6029273 Workfront, Inc.                                                                                        3301 N. Thanksgiving Way, Ste. 100                                                                                                                                 Lehi                UT      84043                    credit@workfront.com                                                 First Class Mail and Email
6029273 Workfront, Inc.                                                                                        Ashley Ann Ketcher, Accounts Receivable Manager    3301 N Thanksgiving way, Suite 150                                                                              Lehi                UT      84043                    credit@workfront.com                                                 First Class Mail and Email
5860381 World Wide Technology, LLC                                                                             Bryan Cave Leighton Paisner LLP                    Brian C. Walsh                                    One Metropolitan Square, Suite 3600                           St. Louis           MO      63102                    brian.walsh@bclplaw.com                                              First Class Mail and Email
5860381 World Wide Technology, LLC                                                                             Mark Donnel                                        1 World Wide Way                                                                                                Maryland Heights    MO      63146                    mark.donnel@wwt.com                                                  First Class Mail and Email
5862809 Wrathall & Krusi Inc.                                                                                  Attn: Egan T. Cieply, President                    4 Bank Street                                                                                                   San Anselmo         CA      94960                    ecieply@wrathallandkrusi.com                                         First Class Mail and Email
5859595 X2nsat, Inc.                                                                                           1310 Redwood Way, Suite C                                                                                                                                          Petaluma            CA      94954                    Richard@x2nsat.com                                                   First Class Mail and Email
5857587 YSI Inc.                                                                                               Xylem Inc.                                         April Faith Campese,GBS Order to Cash Associate   2881 East Bayard Street                                       Seneca Falls        NY      13148                    april.campese@xyleminc.com                                           First Class Mail and Email
5857587 YSI Inc.                                                                                               1700 Brannum Ln                                                                                                                                                    Yellow Springs      OH      45387‐1106               sarah.hendricks@xyleminc.com                                         First Class Mail and Email
5857587 YSI Inc.                                                                                               PO Box 640373                                                                                                                                                      Cincinnati          OH      45264‐0373               ysi.remittance@xyleminc.com                                          First Class Mail and Email
5854844 Yuba City Cogeneration Partners, LP                                                                    650 Bercut Drive, Suite C                                                                                                                                          Sacramento          CA      95811                    jfisher@wellhead.com                                                 First Class Mail and Email




                      In re: PG&E Corporation, et al.
                      Case No. 19‐30088                                                                                                                                                                                                       Page 7 of 7




                                                                                                   Case: 19-30088                                                Doc# 2940                                   Filed: 07/11/19                                        Entered: 07/11/19 15:57:14                                                        Page 37
                                                                                                                                                                                                                       of 37
